--------------------------------------------------------------------------------

EXHIBIT 10.1
  
BUSINESS COOPERATION AGREEMENT






Dated as of December 6, 2011




between




7L Capital Partners Emerging Europe LP
(7LCPEELP)


Karlo Vlah
Đurđa Vlah
Josip Vlah


and




VelaTel Global Communications, Inc.
(“Investor”)




With respect to the participation of the Investor in the Share Capital of




Herlong Investments Limited
(“Company”)
 
 
 
    

 
1

--------------------------------------------------------------------------------

 
  
BUSINESS COOPERATION AGREEMENT
   
THIS BUSINESS COOPERATION AGREEMENT, is entered into as of December 5, 2011 by
and between
  
1.   VelaTel Global Communications, Inc., a United States (“US”) corporation,
organized under the laws of the state of Nevada, with a principal place of
business at 12526 High Bluff Drive, Suite 155, San Diego, California duly and
legally represented by George Alvarez, its Chief Executive Officer (hereinafter
“Investor or “VelaTel”), which terms shall also refer to VelaTel’s wholly owned
subsidiary, Gulfstream Capital Partners, Ltd., a Seychelles corporation
(“Gulfstream”) to the extent VelaTel elects to acquire the Investor’s Shares
through Gulfstream, in which case all obligations, representations and
warranties of Investor set forth in this Agreement and the Schedules thereof
shall apply jointly and severally to both VelaTel and Gulfstream);
  
2.   7L Capital Partners Emerging Europe LP a limited partnership incorporated
in Guernsey, having its registered office in Guernsey, Carinthia House, 9-12 The
Grange, St. Peter Port, GY1 4BF, duly and legally represented by Mr. Salvator
Levis (hereinafter “Founder” or “7LCPEELP”);
   
3.   Herlong Investments Limited, a company incorporated in Cyprus and having
its registered office in Cyprus (Agapinoros 2, Iris Tower, 7th Floor Flat/Office
702 Nicosia) duly and legally represented by Mr. Salvator Levis (hereinafter
“the Company” or “Herlong”)”);
   
4.   Karlo Vlah resident of Croatia, Merhatovec 5, HR-40314 Selnica, OIB:
5891406711 (Shareholder 1);
  
5.   Đurđa Vlah resident of Croatia Merhatovec 5, HR-40314 Selnica, OIB:
55417661185 (Shareholder 2); and
   
6.   Josip Vlah resident of Croatia Merhatovec 5, HR-40314 Selnica, OIB:
24162783756 (Shareholder 3);
 
(all of the parties mentioned under number 2, 4, 5 and 6 hereinafter referred to
jointly as Shareholders).
  
(Each and all of the aforementioned referred to individually as a “Party” and
collectively as the “Parties”).
  
RECITALS
  
A.   The Company is a limited liability company incorporated under the laws of
Cyprus (registered under registration number no 261909). The authorized and
issued share capital of the Company at the time of execution of this Agreement
amounts to EUR 3,900 divided into 3,900 Common Shares of EUR 1 each. All Common
Shares have been issued and are fully paid or credited as fully paid.
 
B.   7LCPEELP owns approximately 76.9% of Herlong’s Common Shares.
 
C.   Karlo Vlah owns approximately 11.5% of Herlong’s Common Shares.
 
D.   Each of Đurđa Vlah and Josip Vlah owns approximately 5.8% of Herlong’s
Common Shares.
 
E.   The Company is the sole owner of Novi-Net, D.O.O. (“Novi-Net”) and
Montenegro Connect D.O.O. (“Montenegro Connect”).
 
F.   Novi-Net d.o.o. is a company organized under the laws of the Republic of
Croatia.  Novi-Net has been granted one or more  Wireless Broadband Access and
related telecommunications services (“WBA”) Licenses by Governmental Entities in
Croatia covering the bandwidth 3427.500 MHz  through 3548.500 MHz (in total 2x21
MHz), suitable for delivery of WBA to household, business enterprise and
government subscribers in the following counties of Croatia: Medimurska
zupanija, Varazdinska zupanija, Krapinsko-zagorska zupanija,
Koprivnicko-krizevacka zupanija, and Viroviticko-podravska zupanija.  Novi-Net
owns certain infrastructure equipment and is currently offering WBA to
subscribers.  Novi-Net has been approved for issuance of nationwide WBA Licenses
covering the same bandwidth as above, subject only to payment of the applicable
license fees.
  
 
2

--------------------------------------------------------------------------------

 
  
G.   Montenegro Connect d.o.o. is a company organized under the laws of the
Republic of Montenegro.  Montenegro Connect has been granted one National WBA
License by Governmental Entities in Montenegro covering the bandwidth 3410.000
MHz through 3425.000 MHz and 3500.000 MHz through 3525.000 MHz (in total 15+25
MHz), suitable for delivery of WBA to household, business enterprise and
government subscribers  nationwide .  Montenegro Connect owns certain
infrastructure assets, but has no subscribers, or other revenue generating
operations.
 
H.   Investor’s Share Capital is publicly traded on the US Over-The-Counter
Service under the symbol OTCQB:VELA.  Investor is in the business of designing,
building, deploying, expanding and operating WBA networks in key markets
throughout the world.  Investor has access to investment capital and
relationship with vendors advantageous to Investor’s business.
 
I.   The Company wishes to raise capital to implement the Investment (as
described below), by including strategic partners in its shareholding base.
 
J.   The Investor intends to become a shareholder of the Company by
contributing  EUR 2,800,000 and any additional amount that will be required for
financing and implementing the Investment as equity in the latter’s Share
Capital and undertakes to implement the Investment pursuant to the provisions of
this Agreement.
 
K.   The Parties have valued their respective contributions towards the
expansion and organic growth of the Company and its Subsidiaries as follows:
Investor’s interest in the Share Capital of the Company will represent 75% of
the Company’s Common Shares and the Shareholders interest will represent
collectively 25% of the Company’s Common Shares (specifically 23.6% by 7LCPEELP,
0.7% by Shareholder 1, and 0.35% each by Shareholder 2 and 3).
 
L.   Investor shall be entitled to a preferred return on the entire amount
actually invested by it in the Company, including the reasonable value of
services provided directly by Investor’s personnel (which shall not exceed 10%
of the value of equipment contributed), and including finance charges paid to
others, but excluding any internal rate of return on Investor’s Commitment. In
this respect Investor shall receive Redeemable Preference Shares, as per
provisions of Section 7, at a par value of EUR 1.00 per Redeemable Preference
Share for each EUR 1.00 that the Investor will actually invest from time to
time.
 
M.   Forthwith after execution of this Agreement the Company, further to
7LCPEELP’s Investment, will issue to 7LCPEELP 12,381 new Common Shares at a
nominal and issuance price of EUR 1 each, following which 7LCPEELP will own
15,381 Common Shares in the Company. 7LCPEELP shall be entitled to a preferred
return on the entire amount of 7LCPEELP’s Investment. In this respect 7LCPEELP
shall also receive at or before Closing 3,230,000 Redeemable Preference Shares.
7LCPEELP shall also receive Redeemable Preference Shares, as per the provisions
of Section 7, at a par value of EUR 1.00 per Redeemable Preference Share for
each EUR 1.00 that 7LCPEELP will actually invest from time to time.
 
N.   The Parties now wish to regulate their mutual prospective relationship as
shareholders of the Company, by means of the present Agreement as aforesaid.
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein and
the sufficiency of which is hereby acknowledged by the parties, the Parties
hereto agree as follows:
 
1.   DEFINITIONS
 
1.1   Definitions.  As used in this Agreement, in Schedule 1 to this Agreement
containing representations and warranties of Seller, and/or in the Disclosure
Schedule, the following terms shall have the meanings assigned to them in this
Section.
 
Affiliate: means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such
specified Person.
   
 
3

--------------------------------------------------------------------------------

 
  
Annual Operating Budget: means monthly projections of revenues, cost of service,
operating expenses, working capital requirement, leases and any and all other
cash or cash equivalents as prepared by the Company on an annual basis, as
approved by the Board of Directors.
   
Agreement: means this Agreement and all schedules, exhibits and instruments and
amendments or confirmation of them.
   
Articles of Association: means the articles of association of the Company to be
adopted by the shareholders of the Company before  or at Closing, which will
include certain important provisions hereof that pursuant to Cyprus legislation
and common practice should be incorporated in the articles of association.
   
Business Day: means any day of the year, other than a Saturday, Sunday on which
banks are normally open for general business in Cyprus, Croatia and Montenegro.
   
Company: means Herlong Investments Limited.
   
Companies: means Herlong Investments Limited, Novi-Net d.o.o and Montenegro
Connect d.o.o.
  
Closing Date: means the date of Closing determined in accordance with Section 3.
   
Conditions: means the conditions pursuant to Section 2.
  
Common Shares: The Company’s ordinary shares.
  
Companies’ Intellectual Property: means all patents, patent applications,
trademarks, trademark applications, service marks, tradenames, copyrights, trade
secrets, licenses, domain names, mask works, information and proprietary rights
and processes as are necessary to the conduct of the business of the Company or
any Subsidiary as now conducted and as presently proposed to be conducted.
  
Contract: means any agreement, contract, lease, commitment, arrangement or
understanding, written or oral, including any sales order or purchase order.
  
Damages: has the meaning given to it in Section 11.1.
  
Disclosure Schedule: Schedule 2 to this Agreement listing disclosures of matters
required to qualify the Shareholders Warranties. The copies of documents that
are referred in the Disclosure Schedule have been previously delivered by the
Shareholders to Investor.
   
Encumbrance: means a mortgage, charge, pledge, lien, option, restriction, third
party right or interest or other security interest of any kind.
  
Environmental Laws: means all applicable Laws and agreements or arrangement with
Governmental Authorities and all other statutory requirements relating to public
health or the protection of environment, prevention of pollution, remediation of
contamination or restoration of environmental quality, protection of human
health or the environment (including natural resources), or workplace health and
safety, including all applicable Laws relating to the management, containment,
manufacture, possession, presence, use, processing, generation, transportation,
treatment, storage, disposal, release, abatement, removal, remediation or
handling of or exposure to any hazardous materials, and all authorizations
issued pursuant to such Laws, agreements, arrangements or statutory
requirements.
 
EUR: means euro, the single currency of participating member states of the
European Union.
 
Escrow Agent: means Inter Jura Cy (Trusts) Limited, a private limited liability
company incorporated under the laws of Cyprus, with registration number 19433,
having its registered office at 1 Lampousas street, 1095, Nicosia, Cyprus, a
service company affiliated with Dr. K. Chrysostomides & Co LLC, a law firm in
Cyprus.
 
FATCA: means the US law Foreign Account Tax Compliance Act.
 
Financial Statements: means the balance sheets, profit and loss statements, and
statements of cash flows for the Companies prepared in accordance with
accounting regulations and requirements of the applicable legislation for the
relevant country as at the fiscal year ending 31 December 2010, and management
accounts for the nine month period ending September 30, 2011.
  
 
4

--------------------------------------------------------------------------------

 
   
Governmental Authority: means any executive, judicial, legislative, political,
regulatory, governmental, public or administrative entity, institution or
organization, autonomous institution, central, regional, provincial, municipal
or local government or authority, municipality, central bank, tax agency, court,
commission, board, bureau, agency or instrumentality of the country, state,
department, province or similar geographic or political circumscription having
jurisdiction over any Person referred to in the context in which such word is
used, including any: (i) subdivision or authority of any of the foregoing; (ii)
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the above; and (iii) other
entities and agencies that perform administrative duties, which are authorized
under any applicable Law, to issue or construe rules, decisions, general
regulations or private administrative acts, with binding effect on the parties
subject to the scope thereof.
 
IFRS: International Financial Reporting Standards applicable or appropriate to
the competent jurisdiction;
 
Independent Accountant: KPMG or alternatively PWC or such other accountant as
the parties may agree.
 
Investment: The finance of the growth and expansion of the Company’s
Subsidiaries which will result to combine the WBA Licenses and other assets and
resources of the Subsidiaries with equipment, services and other resources to be
provided by Investor to the Company or its Subsidiaries in a manner that will
allow the Company or its Subsidiaries to deploy and operate WBA networks to an
expanded subscriber base in Croatia and Montenegro. More specifically:
   
(a)   The financing, designing, purchasing, installing, deploying and operating
WBA network(s) in regions of Croatia and Montenegro covered by the WBA Licenses
of the Subsidiaries, including CAPEX, OPEX, debt service, and other negative
cash flow through the  date the overall operations of the Companies become cash
flow positive, consisting of at least the following minimum components of
equipment and service levels;
  
(b)   Seventy-five (75) fully installed base transceiver stations (BTS),
including antennae, radios and back-up batteries, lease payments on sites, and
all civil works and towers required to make the sites legally and structurally
amendable to installation of the BTS equipment;
  
(c)   Core network equipment, switches and software necessary to provide Wi-MAX,
LTE or dual band Wi-MAX/LTE triple play (voice, data, video) WBA service to at
least 150,000 total subscribers based on no more than a 300% over-subscription
level (i.e. as many as 50,000 subscribers online simultaneously);
  
(d)   Provision for national transport of internet connectivity between core
network equipment and remote cities, plus point-to-point backhaul via fiber or
microwave;
  
(e)   Administrative, sales, marketing and customer support staff, office space
and office equipment required to operate the WBA network(s);
  
(f)   Consumer premises equipment (CPE), dongles, tablets, handsets, Mi-Fi cards
and other devices offered for sale to subscribers to enable connection to the
WBA network(s) and carried as inventory for sale;
  
(g)   Taxes, license fees and other amounts accruing to Governmental Authorities
in connection with operations of the WBA network(s); and
  
(h)   Debt service on any amounts borrowed from banks to finance any of the
foregoing items or other elements of CAPEX or OPEX, as well as debt service on
pre-existing debt, to be retired in the ordinary course and according to their
various terms.
  
Investor: has the meaning set forth in the preamble to this Agreement.
 
Investor’s Commitment: The amount of EUR 2,800,000 or such greater amount as is
actually required to fulfill the Investment until the total operations of the
Companies become cash flow positive as this will be determined by the
Independent Accountant based on the audited consolidated financial statements of
the Company.
  
 
5

--------------------------------------------------------------------------------

 
   
Investor’s Common Shares: means 48,843 Common Shares of the share capital of the
Company, which shall represent 75% of the total Common Shares of the Company’s
share Capital that shall have been issued and are outstanding as of the Closing
of this Agreement.
 
Investor’s Shares: means (a) the Investor’s Common Shares (defined above) and
(b) such number of Redeemable Preference Shares that will be issued to the
Investor as per the provisions of this Agreement.
 
Investor’s Warranties: means the warranties of the Investor contained in this
Agreement and "Investor's Warranty" means any one such warranty.
 
IPO: means an initial public floatation of equity shares of the relevant
corporation under applicable securities legislation or the stock exchange
requirements of any Major Stock Exchange.
 
Knowledge of Shareholders: or any similar phrase means, with respect to any fact
or matter, the actual knowledge of 7LCPEELP and Shareholders and the directors
and executive officers of 7LCPEELP, the Company and the Subsidiaries and any
other employee of 7LCPEELP, the Company and the Subsidiaries with a title of
Vice-President, General Manager or above, together with such knowledge that such
directors, executive officers or other employees could be expected to discover
after due investigation concerning the existence of the fact or matter in
question.
 
Law or Laws: means any statute, law (including common law), constitution,
treaty, ordinance, code, order, decree, case law, judgment, resolution,
decision, rule, regulation, supreme decree, legislative decree, provision or
principle of any kind that is a part a legal system in force, and any other
binding requirement or determination of any Governmental Authority.
 
Major Stock Exchange: means with regard to the (i) Company: NASDAQ, AMEX, NYSE,
the stock exchange of Toronto, Frankfurt, Amsterdam, Hong Kong or London and
(ii) with regard to VelaTel: NASDAQ, AMEX or NYSE.
 
Material, Materially, Adversely, Material Adverse Change, or Material Adverse
Effect means any action, omission or change with a significant impact or
essential to any Person or to the business, operations, assets, financials,
performance of the activities, or fulfillment of the purpose of any such
Person.  Any such action, omission or change shall only be considered to produce
a significant impact or to be essential to any such Person if its effects,
consequences or results are likely to imply or involve more than EUR 100,000
(One Hundred Thousand and 00/100 Euros).  The effects, consequences or results
derived from or arising out of: (i) any act or omission by such Person taken
with the prior consent or at the direction of the other Parties hereto; or (ii)
any Act of God or Force Majeure impacting any of the Parties, provided that the
effects of the Act of God or Force Majeure event prevent performance of an
obligation under this Agreement were not foreseeable and could not have been
prevented or diminished by the Party affected by the Act of God or Force
Majeure, shall not be considered within this definition.
 
Montenegro Connect d.o.o: a limited liability company incorporated under the
laws of Montenegro, having its registered office at 65 Dzordza Vasingtona Street
81000 Podgorica, engaged in internet based services provision;
 
Novi-Net d.o.o: A limited liability company incorporated under the laws of
Croatia having its registered office at Merhatovec 5, 40314 Selnica, engaged in
internet based services provision and voice through internet transmission
service provision;
 
Official: means: (i) any governmental official; (ii) any political party or
official thereof; (iii) any candidate for political office; (iv) any member of
the judiciary or an administrative tribunal; (v) any member of, or official of,
any public international organization; or (vi) any employee of any of the
foregoing;
 
Order: means any award, injunction, judgment, resolution, decision, decree,
order, ruling, subpoena or verdict or other decision issued promulgated or
entered by or with any Governmental Authority of competent jurisdiction.
 
Redeemable Preference Shares: 3,230,000 Redeemable Preference Shares issued and
allotted to 7LCPEELP at or before Closing (at a nominal and issuance price of
EUR 0.801 each) and 1,028,086 Redeemable Preference Shares issued and allotted
to the Investor at Closing (at a nominal price of EUR 0.801 and an issuance
price of 0.9525 each), and such number of Redeemable Preference Shares to be
issued from time to time and allotted to the Investor or 7LCPEELP at
an  issuance price of EUR 1.00 per share for each EUR 1.00 that the Investor or
7LCPEELP actually invests from time to time, the rights, preferences,
privileges, and restrictions granted to and imposed on which are as set forth in
Section 7 below.
 
 
6

--------------------------------------------------------------------------------

 
Shareholders’ Damages: has the meaning given to it in Section 14.1.
 
Share Capital: means (a) in the case of a corporation, (i) its issued shares of
the common stock or other class of stock which confers voting power to elect the
board of directors or others performing similar functions with respect to such
corporation, and the right to receive the profits and losses, or distribution of
assets, of the corporation, each in the proportion that the shares owned by any
Person bear to the total shares issued and (ii) its issued shares of redeemable
preference shares, (b) in the case of a partnership or limited liability
company, its partnership or membership interests or units (whether general or
limited), and (c) in the case of any other entity, the instruments that confer
the same rights as applicable to a corporation as described above.
 
Subsidiaries: Novi-Net d.o.o and Montenegro Connect d.o.o.
 
Tax or Taxes: means all forms of tax, duties, imposts, contributions,
withholdings, deductions, charges, levies and sums payable on account of the
foregoing whatsoever imposed, charged or demanded by a Tax Authority in the
nature of tax (including without limitation any amount payable as a result of
counteraction, adjustment or set off by a Tax Authority in relation to any
liability to tax, interest on unpaid tax, repayment of tax or interest or
repayment supplement in respect of a repayment of tax), and all amounts
recoverable by a Tax Authority as if they were tax and shall be deemed to
include the cost of removing any charge over assets imposed by any Tax Authority
and in each case all charges, interest, fines, penalties and surcharges arising
from, incidental to, or relating to, the same.
 
Tax Authority: means any Governmental Authority competent to impose, administer
or collect Tax.
 
VelaTel’s Series A Common Stock: Shares of Investor’s stock currently publicly
traded via quotation through the Over The Counter Service, Inc. under the symbol
“OTCQB:VELA.”
 
WBA: means wireless broadband access and related telecommunications services.
 
WBA License: means any combination of rights granted by one or more appropriate
Governmental Authorities for private ownership or exclusive right to use
specific radio frequency bandwidth within a defined geographic area and suitable
for delivery of WBA, including and subject to all licenses, concessions and
other Laws regulating the granted rights.
 
ZTE: means ZTE Corporation, a leading global provider of telecommunications
equipment and network solutions headquartered in the Peoples Republic of China,
with whom Investor has several contractual relationships including a global
strategic memorandum of understanding whereby ZTE agrees to offer VelaTel a
favorable vendor financing proposal for each project identified and use its best
efforts to facilitate VelaTel’s applications for debt financing by banks with
which ZTE has relationships.
 
7LCPEELP’s Common Shares: means 15,381 Common Shares which will be owned by
7LCPEELP after Closing and will represent 23.6% of the Company’s share capital.
 
7LCPEELP’s Investment: The amount of EUR (3,230,000) three million two hundred
thirty euros already invested by 7LCPEELP in the Company.
 
Shareholders Warranties: means the warranties of the Shareholders contained in
Schedule 1 and "Shareholders' Warranty" means any one such warranty.
  
1.2   Other Definitions.  Other terms defined in this Agreement and indicated as
such by capitalized terms in quotation marks shall have the meaning ascribed
thereto next to the definition, throughout the text of this Agreement.
 
1.3   Language.  This Agreement has been entered into in English language and,
notwithstanding any translation thereof, the English language version shall
control the construction and interpretation of this Agreement.  All material
communications between the Parties with respect to this Agreement shall be in
the English language.
  
 
7

--------------------------------------------------------------------------------

 
  
2.   CONDITIONS TO CLOSING
 
a.   Conditions to Obligations of Investor, and the Shareholders.  The
obligations of Investor and of the Shareholders to consummate the Transaction
are subject to the satisfaction on or prior to the Closing Date of the following
conditions:
 
(a)   No temporary restraining order, preliminary or permanent injunction or
other Order preventing the consummation of the Transaction shall be in effect.
 
(b)   No Law shall have been enacted or shall be deemed applicable to the
Transaction which makes the consummation of the Transaction illegal.
 
(c)   Calendar year 2011 shall have ended.
 
b.   Conditions to Obligation of Investor.  The obligation of Investor to
consummate the Transaction is subject to the satisfaction (or waiver by Investor
in its sole discretion) of the following further conditions, which are for the
exclusive benefit of Investor:
 
(a)   Shareholders Warranties set forth in Schedule 1 of this Agreement shall
have been true and correct at and as of the date of this Agreement and shall be
true and correct at and as of the Closing Date as if made at and as of the
Closing Date, and the Shareholders shall have executed and delivered or cause to
be delivered a certificate to Investor to that effect.  The receipt of such
certificate at the Closing Date shall not constitute a waiver by Investor of any
of the representation and warranties of the Shareholders which are contained in
this Agreement.
 
(b)   Shareholders shall have performed or complied with all obligations and
covenants required by this Agreement to be performed or complied with by the
Shareholders with at or prior to the Closing Date, and the Shareholders shall
have executed and delivered or cause to be delivered a certificate to Investor
to that effect.  The receipt of such certificate at the Closing Date shall not
constitute a waiver by Investor of any of the covenants of the Shareholders
which are contained in this Agreement.
 
(c)   There shall have been no Material Adverse Change in the condition
(financial or otherwise), operations, prospects or results of operations of the
Company taken as a whole.
 
(d)   No Action shall be pending or threatened before any court, judge,
arbitrator, arbitration panel or other Governmental Authority or other Person:
(i) seeking to prevent consummation of any of the transactions contemplated by
this Agreement; (ii) seeking to impose any Material limitation on the right of
Investor to own the Investor’s Shares.
 
c.   Conditions to Obligation of the Shareholders.  The obligation of the
Shareholders to consummate the Transaction is subject to the satisfaction (or
waiver by 7LCPEELP in its sole discretion), of the following further conditions,
which are for the Shareholders’ exclusive benefit:
 
(a)   The representations and warranties of Investor set forth in this
Agreement shall have been true and correct at and as of the date of this
Agreement and shall be true and correct at and as of the Closing Date as if made
at and as of the Closing Date, and Investor shall have executed and delivered or
cause to be delivered a certificate to the Shareholders to that effect.  The
receipt of such certificate at the Closing Date shall not constitute a waiver by
the Shareholders of any of the representation and warranties of Investor which
are contained in this Agreement.
 
(b)   Investor shall have performed or complied in all Material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Investor at or prior to the Closing Date, and Investor shall
have executed and delivered or cause to be delivered a certificate to the
Shareholders to that effect.  The receipt of such certificate at the Closing
Date shall not constitute a waiver by the Shareholders of any of the covenants
of Investor which are contained in this Agreement.
 
(c)   No Action shall be pending or threatened before any court, judge,
arbitrator or arbitration panel or other Governmental Authority or other Person
wherein an unfavorable Order would: (i) prevent consummation of any of the
transactions contemplated by this Agreement; or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation.  No such Order shall be in effect.
  
 
8

--------------------------------------------------------------------------------

 
  
3.   CLOSING
 
3.1    Closing shall take place at the offices of Dr. K. Chrysostomides & Co
LLC, 1 Lampousas Str, Nicosia Cyprus as soon as possible after satisfaction of
the Conditions and in any event on the date which is no later than five (5) days
after the date on which the last of the Conditions to be satisfied or waived is
satisfied or waived, or such other date as the parties may agree in writing. The
date upon which the Closing occurs is herein referred to as the "Closing Date."
 
3.2    At Closing: The Shareholders shall deliver to the Investor or the Escrow
Agent as appropriate the following:
 
3.2.1              Evidence satisfactory to the Investor (acting reasonably) of
the fulfillment of the Conditions set forth in Section 2.b;
 
3.2.2              Evidence, to the Investor’s satisfaction, of the authority of
any person or persons executing or attesting the execution of this Agreement and
any other document on behalf of the Shareholders and the Company;
 
3.2.3              A certified copy of the duly executed resolutions of the
board of directors of the Company and the Shareholders of the Company as may
reasonably be required by the Investor in order to give effect to the valid
issue and allotment to the Investor  of (i) 48,843 new Common Shares at a
nominal  and issuance price of EUR 1 and (ii) 1,028,086 new Redeemable
Preference Shares at a nominal value of EUR 0.801 and at an issuance price of
ΕUR 0.9525 (“Investor’s Common Shares and Redeemable Preference Shares”), and
the registration of the Investor as a shareholder of the Company in respect of
Investor’s Common Shares and Redeemable Preference Shares;
 
3.2.4              A unanimous consent of the shareholders of the Company
waiving any and all pre-emptive rights which they may have in relation to the
issue and allotment of Investor’s Common Shares and Redeemable Preference Shares
to the Investor;
 
3.2.5              Shares certificates in respect of Investor’s Common Shares
and Redeemable Preference Shares;
 
3.2.6              Duly executed Share Pledge Agreement I, Share Pledge
Agreement II, Escrow Agreement I and Escrow Agreement II;
 
3.2.7              Duly signed resignations of all members of the Board of
Directors from their positions as directors of the Companies and of all officers
from their positions as officers of the Companies, provided that 7LCPEELP shall
have the right to appoint one of no less than five members and no more than nine
members of the Board of Directors of the Company as per the provisions of
Section 16;
 
3.2.8              A unanimous consent of the Shareholders confirming election
of new directors and officers of the Companies and authorized signatories on
each of the Companies’ bank accounts; and
 
3.2.9              All other documents, instruments or certificates required to
be delivered by the Shareholders at or prior to the Closing pursuant to this
Agreement.
 
3.3    At Closing: the Investor shall deliver to 7LCPEELP on behalf of the
Shareholders the following:
 
3.3.1              Evidence, to 7LCPEELP’s satisfaction, of the authority of any
person or persons executing or attesting the execution of this Agreement and any
other document on behalf of the Investor;
 
3.3.2              Duly executed Share Pledge Agreement I, Share Pledge
Agreement II, Escrow Agreement I and Escrow Agreement II;
 
3.3.3              Evidence to 7LCPEELP’s satisfaction that the Investor has
ordered in the name and on behalf of the Company, from its supplier i.e. ZTE,
the 75 base stations and the core equipment described under sub-paragraphs (b)
and (c) of the Investment Definition;
  
 
9

--------------------------------------------------------------------------------

 
  
3.3.4    Evidence to 7LCPEELP’s satisfaction (i.e. a comfort letter signed by
the authorized signatory of ZTE) that the Investor has paid to ZTE in the name
and on behalf of the Company the 15% down payment, which amounts to EUR 528,086
on the equipment ordered to ZTE and described in par. 3.3.3 above;
 
3.3.5    Evidence to 7LCPEELP’s satisfaction that the Investor has paid by wire
transfer to the Company’s bank account with Bank of Cyprus (account no
CY81002001550000000114285600) the amount of EUR 500,000;
 
3.3.6    Evidence to 7LCPEELP’s satisfaction that employment contracts between
the Company and or Companies and Key Employees (as defined in section 16 below)
are executed on terms satisfactory to 7LCPEELP
  
4.   POST CLOSING SHAREHOLDING STRUCTURE OF THE COMPANY
 
4.1    Following the above, the Company’s Share Capital shall amount to EUR
3,475,851 and a reserve fund shall be formed due to the issuance of shares above
par, amounting to 970,838. The shareholding structure of the Company will be
formed as follows:
  
Shareholder
Common Shares
(%)
Redeemable Preference Shares
INVESTOR
48,843
75%
1,028,068
7LCPEELP
15,381
23.6%
3,230,000
Karlo Vlah
450
0.7%
---
Đurđa Vlah
225
0.35%
---
Josip Vlah
225
0.35%
---
TOTAL
65,124
100.0%
5,228,906

 
4.2    Any tax, stamp duties, fees, bank charges or other costs payable in
relation to the issue of the new shares and to the execution of this Agreement
shall be paid by the Company.
 
5.   INVESTMENT AND INVESTOR’S RIGHTS AND UNDERTAKINGS
 
5.1    Investor may, in its discretion (subject to sound business judgment in
its capacity as majority shareholder of the Company), increase the amount of
equipment and other CAPEX, OPEX and other investment beyond the minimum
components and service levels described in the definition of Investment, either
during the initial phase of deployment or as an expansion into future phase(s),
either before the financial results of any initial phase(s) are generating free
cash flow, or the result of which would be to exhaust all positive cash flow and
return financial performance to a negative cash flow position, under the
condition that 7LCPEELP’s and the Shareholders post-Closing 25% interest of
Common Shares in the Share Capital of the Company shall not be subject to
dilution.
 
5.2    All equipment and other fixed assets representing the Investment shall be
contracted for purchase, titled and financed in the name of the Company or any
of its Subsidiaries, with any down payments or other cash requirement that
exceed the free cash flow of the Company or applicable Subsidiary paid by
Investor and the full purchase price guaranteed by Investor to the extent
required by any lender.  Investor shall be entitled to a security interest for
the entire value of such equipment that is paid for or its financing is
guaranteed by Investor.
  
 
10

--------------------------------------------------------------------------------

 
 
6.   SHAREHOLDERS ANTI DILUTION RIGHTS
 
The Shareholders' post-Closing shareholding which will jointly represent 25% of
Common Shares in the Share Capital of the Company shall not be subject to
dilution and these anti-dilution rights shall be incorporated in the Articles of
Association of the Company. It is clarified that, subject to enforcement of any
indemnity obligation pursuant to the Share Pledge Agreement I as described in
Section 12, the Shareholders' ownership in the Company with respect to their
Common Shares will not be diluted and will always represent 25% in the Share
Capital of the Company’s Common Shares in case the Investor or any other
strategic investor makes after Closing any contribution to the Company’s Share
Capital. In this respect the Investor or any other strategic investor will be
entitled to receive for any capital or in kind contribution to the Company’s
share capital only Redeemable Preference Shares.
 
7.   REDEEMABLE PREFERENCE SHARES
 
7.1    In addition to the Redeemable Preference Shares issued at or before
Closing to 7LCPEELP and the Investor, the Company will also issue from time to
time and allot to the Investor or 7LCPEELP Redeemable Preference Shares at an
issuance price of EUR1.00 per share for each EUR1.00 that Investor or 7LCPEELP
actually invests from time to time.
 
7.2    Redeemable Preference Shares shall only be owned by the Investor and
7LCPEELP, whereas Shareholders 1, 2 and 3 shall at any time own only Common
Shares
 
7.3    The rights, preferences, privileges, and restrictions granted to and
imposed on the Redeemable Preference Shares are as set forth below:
 
7.4    Redeemable Preference Shares will only have redemption rights.
 
7.5    Redeemable Preference Shares will have no voting rights, no conversion
rights and no dividend rights.
 
7.6   Redemption:
 
(i)    Subject to compliance by the Company with the Cyprus Companies Law Cap.
113 (as amended), at the end of each financial year, the Company shall
commission the Independent Accountant to determine the amount of available
positive cash flow (if any) after due allowance and reserves for taxes, working
capital, and other contingent liabilities projected through the end of the
Company’s fiscal year to which the issue of positive cash flow relates (“Legally
Available Funds”).
 
(ii)    Within 60 calendar days of the end of each financial year, the Directors
of the Company shall consider the relevant report from the Independent
Accountant at a Board meeting and if pursuant to such determination there are
Legally Available Funds, the Company shall inform in writing the holders of
Redeemable Preference Shares (the "Redemption Dates").
 
(iii)    Within 10 Business days from each Redemption Date any of the holders of
such shares may at its sole discretion deliver to the Company a request in
writing (the “Redemption Request”) to proceed with the redemption in accordance
with the terms of this Section 7.6, of such number of outstanding Redeemable
Preference Shares as is given by dividing the Legally Available Funds by the
redemption price of each outstanding Redeemable Preference Share, this
redemption price being 1 EUR.
 
(iv)    The number of Redeemable Preference Shares held by each holder of such
shares which shall be redeemed each year shall be pro rata to the total number
of Redeemable Preference Shares outstanding at such time and held by each
holder.
 
(v)    Following redemption of all outstanding Redeemable Preference Shares, all
profits shall be distributed, after due allowance and reserves for taxes,
working capital, and other contingent liabilities, pro rata as dividends to the
holders of the Company’s Common Shares.
  
 
11

--------------------------------------------------------------------------------

 
   
8.   PRE-CLOSING UNDERTAKINGS
 
8.1    During the period between the date of this Agreement and the Closing
Date, the Shareholders, so far as they are able, shall ensure that each of the
Companies will:
 
8.1.1    Operate its business in the ordinary course in accordance with its
business plans, budgets, all applicable legal and administrative requirements so
as to maintain it as a going concern, and not do anything which is out of the
ordinary course consistent with past practice without the prior written consent
of the Investor; and
 
8.1.2    Take all reasonable steps to preserve and protect its business and
assets, and not, without the prior written consent of the Investor, acquire or
dispose of or transfer an asset, incur a liability, obligation or expense, other
than in the ordinary course of business in accordance with past practice and on
normal arm’s length terms.
 
8.2    To the extent permitted by applicable law, the Shareholders also agree to
ensure that:
 
8.2.1    Each of the Companies cooperates with any reasonable requests by the
Investor for information about the business, the assets and the ongoing affairs
of such company; and
 
8.2.2    The Investor is given reasonable access during ordinary business hours
to the legal and financial advisors and auditors, documents and premises of the
Companies to the extent reasonably requested by the Investor or its advisors in
preparation for Closing, provided, however, that such access shall not
unreasonably interfere with the business and operations of the Companies.
 
9.   REPRESENTATIONS AND WARRANTIES
 
Each Party acknowledges that the other Party has been induced to enter into this
Agreement on the basis of and in reliance upon the following representations,
the accuracy of which each Party warrants to the other Party as of the date of
this Agreement and as of the Closing.
 
(a)   Such Party is a corporation or limited partnership or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of the country and state described as applicable to such
Party in the Recitals, and has all requisite power to own, lease and operate its
properties and to carry on its business as currently conducted and as proposed
to be conducted in this Agreement.  No order has been made or petition presented
(or is pending) or resolution passed for the winding up of Such Party.  Such
Party is not insolvent or unable to pay its debts as they fall due.
 
(b)   Such Party has all requisite capacity, power and authority, and has taken
all necessary corporate or other actions to enter into this Agreement.
 
(c)   Such Party has done or will promptly do all such further acts, including
necessary filings with appropriate governmental authorizes, required in order to
give full force and effect to this Agreement.
 
(d)   The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in any violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either: (a) a default under any provision,
instrument, judgment, order, writ, decree, contract or agreement or (b) an event
which results in the creation of any lien, charge or encumbrance upon any assets
of such Party (except as expressly stated in this Agreement) or the suspension,
revocation, forfeiture, or non-renewal of any material permit or license
applicable to such Party.
 
(e)   No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
such Party.
   
 
12

--------------------------------------------------------------------------------

 
   
10.   SHAREHOLDERS' WARRANTIES
 
10.1    Shareholders represent and warrant to the Investor that each
Shareholders' Warranty is true and accurate in all material respects as at the
date of this Agreement and as at Closing.
 
10.2    The Shareholders shall procure that each Shareholders' Warranty is true
and accurate at Closing, and for this purpose the Shareholders are deemed to
repeat each Shareholders' Warranty at Closing.
 
10.3    The Shareholders undertake to immediately notify the Investor in writing
of any circumstance arising after the date of this Agreement which could cause
any Shareholders’ Warranty to become untrue or inaccurate.  Any such
notification shall not have the effect of remedying any breach of Shareholders’
Warranty concerned.
 
10.4    Each of the Shareholders’ Warranties shall be construed as a separate
and independent warranty and (except where this Agreement provides otherwise)
shall not be limited or restricted in its scope by reference to or inference
from any other term of another Shareholders’ Warranty or this Agreement.
 
11.   INDEMNIFICATION BY THE SHAREHOLDERS
 
11.1    The Shareholders, pro rata to their shareholding, with respect to Common
Shares in the Company, shall indemnify, hold harmless and defend the Investor
from and against any and all claims and/or liabilities, damages, penalties,
judgments, assessments, losses, costs and expenses ("Damages") incurred by the
Investor, the Company, Novi-Net d.o.o or Montenegro Connect d.o.o arising out
of, relating to or based upon allegations of any breach of any Shareholders’
Warranty.
 
11.2    Subject to Sections 11.4 through 11.6, the Shareholders shall only be
required to indemnify the Investor for any Damages arising under Section 11.1,
up to the total value of the Shareholders’ Common Shares as such value is
defined in Cause 11.7.
 
11.3   Subject to Section 11.6, the Investor's right to bring a claim for
indemnification under Section 5.1 shall survive until the date falling 2 years
after the Closing Date in the case of any Damages resulting from a breach of any
Shareholders’ Warranty.
 
11.4   For the avoidance of doubt, the parties agree that the Shareholders shall
not be liable in respect of any Damages to the extent that the matter or matters
giving rise to such Damages have been fairly and accurately disclosed in the
Disclosure Schedule.
 
11.5    The Shareholders shall not be liable for any Damages (i) unless and
until the aggregate amount of all Damages incurred by the Investor, the Company,
Novi-Net d.o.o or Montenegro Connect d.o.o exceeds One Hundred Thousand and
00/100 euros (EUR 100,000), in which event the Shareholders shall be jointly
liable for all Damages from the first Euro; provided that nothing contained in
this Section shall be deemed to limit or restrict in any manner any rights or
remedies which the Investor has, or might have, at Law, in equity or otherwise,
based on fraud or a willful misrepresentation.
 
11.6    The provisions of Sections 11.2 and 11.3 shall not apply in relation to
any Damages resulting from a breach of the Shareholders’ Warranty set out in
Paragraph 6 of Schedule 1 (Title and Assets) in respect of which:
 
11.6.1    The Shareholders’ liability shall be unlimited;
 
11.6.2    Such Damages shall not be included in the calculation of the aggregate
amount referred to in Section 11.2; and
 
11.6.3    A claim for such Damages may be made at any time after the Closing
Date.
 
11.7    Any Damages payable to the Investor pursuant to this Section 11 may be
paid only out of the Shareholders Common Shares. For the purpose of determining
the number of the Shareholders Common Shares to be comprised in such Damages,
the total value of all the Shareholders Common Shares shall be deemed to be Euro
3,200,000 (i.e. 25% x the current valuation of the Company amounting to Euro
12,800,000).
  
 
13

--------------------------------------------------------------------------------

 
  
11.8    The Shareholders shall have no obligation to indemnify the Investor for
any breach of any Shareholders’ Warranty unless they have received within the
period specified in Section 11.3 or 11.6 above, as the case may be, a notice in
good faith and in writing of a claim the amount of which will be determined from
the Independent Accountant. Any matter as to which a claim has been asserted by
written notice setting forth in reasonable detail the nature of such claim to
the other party that is pending or the subject of an arbitration, litigation or
other proceeding hereunder shall continue to be covered by the provisions of
this Section until such matter is finally terminated by a court or tribunal of
competent jurisdiction or otherwise and any amounts payable hereunder are
finally determined and paid.
 
11.9   Procedure
 
11.9.1   Notice. The Investor (the “Indemnified Party”) shall give notice to the
Shareholders with respect to any Damages.
 
11.9.2   Defense. The Indemnified Party shall have the right to control the
defense of any claim, demand, lawsuit, allegation, proceeding or liability is
asserted by any third party against such Indemnified Party in respect of matters
embraced by the indemnity. Notwithstanding the foregoing, the Shareholders (or
any of them) may, at its own expense, participate in such defense with counsel
of its own choice. In addition, the Shareholders and the Indemnified Party
shall, to the extent in such Party’s possession, make available to the other
Party and its respective attorneys, accountants and other representatives all
books, records and other information relating to such claim, demand, lawsuit,
allegation, proceeding or liability and shall co-operate with such other party
and shall render as much assistance as they may reasonably request to ensure a
proper and adequate defense. Each of the Indemnified Party and the Shareholders
shall, from time to time, and as reasonably requested by the other Party, advise
such other Party of, and make available records and information relating to, the
progress of such claim, demand, lawsuit, allegation, proceeding or liability.
The Indemnified Party shall not consent or cause the Companies, as appropriate,
to enter into any settlement of any claim, demand, lawsuit, allegation,
proceeding or liability asserted by any third party against the Indemnified
Party (either directly or through the Companies), except with the written
consent of 7LCPEELP, which consent shall not be unreasonably withheld, delayed
or conditioned.
 
12.   INVESTOR’S SECURITY
 
As a security for the fulfillment by the Shareholders of their obligations
pursuant to Section 11 of this Agreement, the parties shall enter at Closing
into a share pledge agreement and an escrow agreement substantially in the form
of Schedules 3 and 4 attached hereto (the “Share Pledge Agreement I” and “Escrow
Agreement I”) pursuant to the terms and conditions of which, the Shareholders
shall pledge, mortgage and charge to the Investor the total of their Common
Shares in the Company i.e. 16,281 Common Shares and related shares certificates.
The Share Pledge Agreement I shall terminate and the Escrow Agent shall release
and deliver the pledged shares to 7LCPEELP on behalf of the Shareholders, when
either (i) the Investor, as the pledgee directs the Escrow Agent in writing, or
(ii) two years from the date of execution of the Share Pledge Agreement I,
whichever is earlier.  The Shareholders’ liability to indemnify the Investor for
any Damages resulting from a breach of the Shareholders’ Warranty set out in
Section 6 of Schedule 1 (Title and Assets) will survive the termination of the
Share Pledge Agreement I.
 
13.   INVESTOR’S WARRANTIES
 
13.1    The Investor represents and warrants to the Shareholders that it has the
requisite knowledge and means for the due and proper implementation of the
Investment.
 
13.2    Investor undertakes to the Shareholders that it will pay to the Company
or on its behalf all amounts associated with the financing and implementation of
the Investment. For avoidance of doubt, the Investor undertakes to the
Shareholders the following:
 
I.    On or before Closing to provide the evidence described in Subsection 3.3.4
of payment (i) on behalf and in the name of the Company the amount of EUR
528,086, which represents the credit with respect to the 15% down payment for
the purchase of the equipment described under sub-paragraphs (b) and (c) of the
Investment Definition and (ii) to the Company at least EUR 500,000;
  
 
14

--------------------------------------------------------------------------------

 
   
II.    Within 90 days following Closing (i) to pay to the Company at least
another EUR 500,000, bringing the total to at least EUR 1,000,000;
 
III.    Within 180 days following Closing to deliver to the Company the 75 base
stations and the core equipment (which will be purchased in the name and on
behalf of the Company) described under sub-paragraphs (b) and (c) of the
Investment Definition;
 
IV.    Within 180 days following Closing to pay to the Company at least another
EUR 500,000, bringing the total to at least EUR 1,500,000;
 
V.    Within 270 days following Closing to pay to the Company at least another
EUR 500,000, bringing the total to at least EUR 2,000,000;
 
VI.    Within 360 days following Closing (i) to pay to the Company EUR 271,914
and (ii) at least 50 of the initial 75 base stations and the core equipment
included in the Investment Definition will have been fully installed and will be
operational for delivery of broadband service to subscribers, including
certification by ZTE and the Company that such equipment has satisfied
preliminary acceptance testing;
 
VII.    To proceed to all other actions required for the due finance and
implementation of the Investment until the total operations of the Companies
become cash flow positive as this will be confirmed by the Independent
Accountant based on the audited consolidated financial statements of the
Company.
 
13.3    The Investor shall cause the Company to utilize in full the amount paid
by the Investor for the implementation of the Investment.
 
13.4    The Investor represents and warrants to the Shareholders that each
Investor’s Warranty is true and accurate in all material respects as at the date
of this Agreement and as at Closing.
 
13.5    The Investor shall procure that each Investor's Warranty is true and
accurate at Closing, and for this purpose the Investor is deemed to repeat each
Investor’s Warranty at Closing.
 
13.6    The Investor undertakes to immediately notify the Shareholders in
writing of any circumstance arising after the date of this Agreement which could
cause any Investor's Warranty to become untrue or inaccurate.  Any such
notification shall not have the effect of remedying any breach of the Ιnvestor's
Warranty concerned.
 
13.7    Each of the Investor's Warranties shall be construed as a separate and
independent warranty and (except where this Agreement provides otherwise) shall
not be limited or restricted in its scope by reference to or inference from any
other term of another Investor's Warranty or this Agreement.
 
14.   INDEMNIFICATION BY INVESTOR
 
14.1    The Investor shall indemnify, hold harmless and defend the Shareholders
from and against any and all claims and/or liabilities, damages, penalties,
judgments, assessments, losses, costs and expenses ("Shareholders’ Damages")
incurred by the Shareholders, the Company, Novi-Net d.o.o or Montenegro Connect
d.o.o arising out of, relating to or based upon allegations of the failure of or
any breach of any Investor’s Warranty.
 
14.2    The Investor shall only be required to indemnify the Shareholders for
any 7LCPEELP’s and the Shareholders’ Damages arising under Section 14.1, up to
the total value of the Investor’s Common Shares as such value is defined in
Cause 14.5.
 
14.3    7LCPEELP’s and the Shareholders right to bring a claim for
indemnification under Section 14.1 shall survive until the date both conditions
under (i) and (ii) herein are fulfilled: (i) the Shareholders have received
satisfactory evidence that the Investor has paid to the Company the Investor’s
Commitment and has fulfilled its obligations as such are detailed in Section
13.2 I-VI and (ii) the Independent Accountant will have confirmed that the
Company and its Subsidiaries have achieved positive cash flow, after due
allowance for reserves for taxes, working capital and other contingent
liabilities.
   
 
15

--------------------------------------------------------------------------------

 
  
14.4    The Investor shall not be liable for any Shareholders Damages (i) unless
and until the aggregate amount of all Damages incurred by the Shareholders, the
Company, Novi-Net d.o.o or Montenegro Connect d.o.o exceeds One Hundred Thousand
and 00/100 Euros (EUR 100,000), in which event the Investor shall be liable for
all Shareholders Damages from the first Euro; provided that nothing contained in
this Section shall be deemed to limit or restrict in any manner any rights or
remedies which the Shareholders have, or might have, at Law, in equity or
otherwise, based on fraud or a willful misrepresentation.
 
14.5    Any Shareholders’ Damages payable to the Shareholders pursuant to this
Section may be paid only out of the Investor’s Common Shares. For the purpose of
determining the number of the Investor’s Common Shares to be comprised in such
Damages, the total value of all the Investor’s Common Shares shall be deemed to
be EUR 9,600,000 (i.e. 75% x the current valuation of the Company amounting to
EUR 12,800,000).
 
14.6    The Investor shall have no obligation to indemnify the Shareholders for
any breach of any Investor’s Warranty unless they have received a notice in good
faith and in writing of a claim. Any matter as to which a claim has been
asserted by written notice setting forth in reasonable detail the nature of such
claim to the other Party that is pending or the subject of an arbitration,
litigation or other proceeding hereunder shall continue to be covered by the
provisions of this Section until such matter is finally terminated by a court or
tribunal of competent jurisdiction or otherwise and any amounts payable
hereunder are finally determined and paid.
 
15.   7LCPEELP’s SECURITY
 
As a security for the fulfillment by the Investor of its obligations pursuant to
Sections 13 and 14 of this Agreement and especially its undertakings  for the
proper financing and implementation of the Investment the Parties shall enter at
Closing into a share pledge agreement and an escrow agreement substantially in
the form of Schedule 5 and 6 attached hereto (the “Share Pledge Agreement II”
and the “Escrow Agreement II”) pursuant to the terms and conditions of which,
the Investor shall pledge, mortgage and charge to 7LCPEELP the total of  the
Investor’s Common Shares in the Company i.e. 48,843 Common Shares and related
shares certificates. The Share Pledge Agreement II shall terminate and Escrow
Agent shall release and deliver to Investor all of the Investor’s Common Shares,
which amount shall equal 75% of the total Common Shares issued and outstanding
as of Closing, when 7LCPEELP (acting reasonably) directs the Escrow Agent in
writing that it has obtained satisfactory proof that the Investor has fulfilled
its obligations and has paid to the Company the amounts described in Section
13.2 I-VI.  It is explicitly acknowledged that should the Investor fail to
comply with any of its above mentioned undertakings pursuant to Section 13.2
I-VI, then the Share Pledge Agreement II shall become immediately enforceable
for the total pledged shares of the Investor. The Investor’s liability to
indemnify the Shareholders for any Damages resulting from a breach of the
Investor’s Warranty set out in Section 13.2 VII will survive the termination of
the Share Pledge Agreement II.
 
16.   MANAGEMENT OF THE COMPANY POST CLOSING
 
16.1   Board of Directors.  The senior management and administration of the
Company shall be carried out by its Board of Directors, which shall be comprised
of no fewer than five and no more than nine directors, of which 7LCPEELP shall
have the right to elect or appoint one director. It is also hereby agreed that
only at the initiative of 7LCPEELP may a director appointed by it be removed or
replaced by a new director appointed by it. In the event of vacancy, for any
reason whatsoever, in the position of a director appointed by 7LCPEELP, such
vacancy shall be filled by a new director appointed by 7LCPEELP.
   
 
16

--------------------------------------------------------------------------------

 
  
16.2   Decision Making: The Investor, the Company and each of the Shareholders
hereby covenant with and undertake to 7LCPEELP that for so long as 7LCPEELP is a
shareholder of the Company, the Company shall not without the prior consent in
writing of 7LCPEELP (which consent shall not be unreasonably withheld and may be
furnished in writing by the director of 7LCPEELP at meetings of the Board of
Directors or otherwise) proceed with or approve any of the following matters:
·  
Changes in Company’s objectives, or Memorandum or Articles of Association or
legal status;

 
·  
Increasing and or changing the authorized or issued Share Capital of the
Company; authorization and/or issuance of shares of any class or any class of
securities convertible into shares;

 
·  
Approving any management or employee stock option award, grant or plan;

 
·  
Declaring and distributing dividends;

 
·  
Approving any proposal to list the Company and or the Subsidiaries on a stock
exchange;

 
·  
Purchasing shares or acquiring an entity, business or an ownership interest in
any other company;

 
·  
Establishing any subsidiary, entering any new business areas or changing
substantially the nature of the Company’s business and its subsidiaries;

 
·  
Establishing any joint venture or partnership;

 
·  
Merging, dissolving, liquidating or selling the subsidiaries of the Company or
any major part thereof;

 
·  
Amending the Business Plan (including the R&D program and the Annual Operating
Budget);

 
·  
 Replacing any of the Companies’ Key Employees as set forth in Schedule 7 of
this Agreement, who will continue to render their services to the Companies
pursuant to  Section 16.3;

 
·  
Approving the Company’s accounts, financial statements and Annual Report;

 
·  
Appointing and removing the Company’s auditors;

 
·  
Entering into, guaranteeing or amending any credit, loan, debt facility or lease
agreement, in excess of EUR 100,000 or combined facilities exceeding more than
EUR 300,000 in any given year, unless included in the current Annual Operating
Budget;

 
·  
The sale, disposition, lease or encumbrance of any of substantially all the
Company’s and the Subsidiaries’ assets, including the licenses that the
Subsidiaries’ own;

 
·  
Commencement of a voluntary bankruptcy or insolvency proceedings;

 
·  
Any contract between the Company or any of the Subsidiaries and the Investor or
companies controlled by the Investor which exceeds in isolation or in the
aggregate EUR 200,000 per year in payment value to the Investor or company
controlled by the Investor (“Related Party Transactions”);

 
·  
All the above issues in connection with any subsidiaries or affiliates of the
Company.

  
16.3   Officers and Other Management.  The officers and other managerial
personnel of the Company and its Subsidiaries as reflected on Schedule 7 (“Key
Employees”) shall continue in their current job descriptions, duties and
compensation levels, and shall also be offered participation in VelaTel’s stock
option plan and future awards pursuant to such plan on the same basis as
employees of similar tenure and responsibility employed by VelaTel and its other
Affiliates from time to time.  Key Employees identified as such on Schedule 7
shall have executed on Closing employment contracts substantially in the form
attached as Schedule 8, to enhance the ability of the Company and its
Subsidiaries to retain the services of such employees. Any such employment
contract, subject to applicable laws shall authorize the Company or Subsidiary
to terminate an employee for good cause, including willful dishonesty causing
financial harm to any of the Companies, conviction of a serious criminal
offense, or willful refusal to perform job duties which remains uncorrected
following reasonable written notice from the Company’s Board of Directors.
   
 
17

--------------------------------------------------------------------------------

 
  
17.   PREEMPTIVE RIGHTS AND TRANSFER OF SHARES – TAG ALONG AND DRAG ALONG RIGHTS
-EXIT
 
17.1   No Dilution of Shareholders’ Equity. Subject to the provisions of (i)
Section 6 according to which the Shareholders' shareholding of 25% of Common
Shares shall not be subject to dilution and (ii) Section 7, according to which
only the Investor and 7LCPEELP have the right to acquire Redeemable Preference
Shares, all the shareholders of the Company shall have the right to participate
pro rata in the Company’s subsequent capital increases for the issuance of any
class of stock, option, warrant, or any kind of security whatsoever, other than
Redeemable Preference Shares and Common Shares, provided that such right shall
not apply for any issuance pursuant to an employee stock option plan, any
issuance pursuant to an IPO or following an IPO and any issuance in
consideration for the acquisition by the Company of another entity or business,
by way of contributions in kind from the shareholders of the entity or business
to be acquired.
 
17.2   Restrictions on Transfer of Investor’s Common Shares
 
17.2.1    The Investor is forbidden to transfer, pledge or in any other way
encumber (except pursuant to the Pledge Agreement II) its Common Shares in the
Company, without the prior written consent of 7LCPEELP, save for the following
exception:  The Investor will be entitled to sell part of its Common
Shares  without 7LCPEELP’s consent, in which case paragraph 17.3 will not apply,
provided that (i) the Investor’s shareholding percentage in the Company
following transfer of the above part will not fall below 50.9% of the Company’s
Common Shares and (ii) should the transfer of the said Investor’s Common Shares
occur before termination of the Share Pledge Agreement II, the transferred
shares will continue to be pledged in favor of 7LCPEELP and the Investor shall
procure that the transferee executes in favor of 7LCPEELP a pledge agreement in
form and substance similar to Share Pledge Agreement II, over the Investor’s
Common Shares which the Transferee is willing to acquire.
 
17.2.2    Transfer or encumbering of shares, in breach of the provisions of this
Section, is to be considered as null and void; the registration in the
shareholders’ registry of the Company, as well as the issuance of new shares in
the name of the party to which the transfer has been effected are prohibited and
if realized shall be considered as null and void.
 
17.3   Right of First Refusal. Subject to paragraph 17.2.1 above and paragraph
17.4.1 below, in case that any of the shareholders of the Company (for the
purpose of this paragraph “Transferring Shareholder(s)”), intends to sell its
shares or part of them, to a third party, the following procedure shall be
observed:
 
17.3.1    The Transferring Shareholder who intends to transfer his shares, (the
Transferor) shall give written notice (Statement of Transfer) to the other
shareholders, specifying the number of shares to be transferred (the Transferred
Shares), the identity of the candidate Transferee, the purchase price and all
material terms regarding the purchase price (e.g. taxes) ("Transfer Price") and
shall invite the other shareholders to exercise, if they so wish, their first
refusal rights.
 
17.3.2    If, upon the expiry of thirty (30) days from the date of receipt of
the Statement of Transfer, the other shareholders have not accepted in writing
to purchase the Transferred Shares on the terms stated in the Statement of
Transfer, then the Transferor may within 30 days, transfer the Transferred
Shares to the candidate Transferee upon the same or more favorable to the
Transferor, terms and conditions and at the Transfer Price or at a higher price.
It is agreed that the Transferor is not obliged to transfer his shares to the
other shareholders if the latter do not intend to acquire the total number of
the Transferred Shares.
 
17.3.3    Insofar as more than one of the other shareholders exercises their
first refusal rights prescribed above, these shareholders shall acquire the
Transferred Shares, pro-rata to their shareholding of Common Shares in the
Company. The transfer of the Transferred Shares to the other shareholders and
the depositing of the Transfer Price must take place within ten (10) days from
the date of receipt of the last notification from the other shareholders of
their intention to exercise their first refusal rights.
  
 
18

--------------------------------------------------------------------------------

 
  
17.4   Obligations of New Shareholders
 
17.4.1    The Shareholders will be entitled to transfer all the Common Shares
they hold in the Company to a new holding company (“NewCo”) they will establish,
in which case (i) paragraph 17.3 will not apply, (ii) all obligations,
representations and warranties of the Shareholders set forth in this Agreement
and the Schedules thereof shall apply jointly and severally to both the
Shareholders and NewCo; and (iii) NewCo shall enjoy the rights and bear the
obligations of the Shareholders, pursuant to this Agreement, the Schedules
thereof, the Share Pledge Agreements and Escrow Agreements, as if NewCo were an
original contracting party hereto. The Shareholders shall procure that NewCo
will execute in favor of the Investor such an amending pledge agreement in form
and substance similar to Share Pledge Agreement I.
 
17.4.2    In the event of capital increase of the Company, through which a new
shareholder acquires shares, and in each case of a transfer of shares to a third
party who is not a shareholder of the Company, the existing shareholders (in the
event of increase) and the transferring shareholder (in the event of transfer)
undertake the obligation to ensure the unconditional and written adherence to
this Agreement by the party acquiring the shares of the Company. The adherence
document shall obligatorily be submitted to the Company during the registration
of the new shareholder in the shareholders’ registry.
 
17.5   Tag along right
 
17.5.1    Subject to the provisions of Sections 17.2.1 and 17.3 above, in the
event that the Investor wishes to sell any of its Common Shares in the Company
to a third party (Prospective Transferee), then the Investor shall cause the
Prospective Transferee to execute and deliver to the Shareholders (the “Tag
Along Shareholders”) an offer (the “Tag–along Offer”) by registered post,
registered email or courier  (the "Tag Along Notice") specifying in reasonable
detail the identity of the Prospective Transferee, the number of the Investor’s
Common Shares to be transferred, the price, the proposed date of Transfer and
the other terms and conditions of the Transfer.
 
17.5.2   Election to Participate A Tag Along Shareholder may elect to
participate in the contemplated Transfer by delivering written notice by fax and
courier (the "Election Notice") to the Investor within 20 days after delivery of
the Tag Along Notice in accordance with Subsection 17.5.1 in which event such
Shareholder shall be entitled, in accordance with the following provisions of
this Section 17, to transfer the same proportion of its Common Shares as is
equal, as near as possible, to the proportion which the Investor’s Common Shares
which are the subject of the Tag Along Notice bears to the total Investor’s
Common Shares at that time. A Tag Along Shareholder that has delivered an
Election Notice may withdraw such Election Notice by delivery of written notice
to the Investor by fax and courier no later than 3 Business Days prior to the
proposed date of Transfer if there is any material change in the terms and
conditions of the Transfer set out in the Tag Along Notice or notified to it
pursuant to Subsection 17.5.1.
 
17.5.3   Consideration Any Transfer pursuant to this Section 17.5 shall be on
the same terms and conditions as those terms and conditions applicable to the
Investor.
 
17.5.4   Prospective Transferees. The Investor shall not Transfer all or any
part of its Common Shares to any Prospective Transferee pursuant to this Section
17.5 unless:
 
(i)    Simultaneously with the Transfer, such Prospective Transferee purchases
from the Tag Along Shareholders which have delivered an Election Notice in
accordance with Subsection 17.5.2 which has not been withdrawn, all of the
Common Shares which those Tag Along Shareholders are entitled to sell to the
Prospective Transferee pursuant to this Section 17.5 on the same terms and
conditions; or
 
(ii)    If such Prospective Transferee declines to allow the participation of
such Tag Along Shareholders, simultaneously with such Transfer, the Investor
purchases (on the same terms and conditions, subject to Subsection 17.5.5, on
which its own Common Shares are being sold to such Prospective Transferee) the
equivalent number of Common Shares from such Tag Along Shareholders which those
Tag Along Shareholders would have been entitled to sell pursuant to this Section
17.5.
  
 
19

--------------------------------------------------------------------------------

 
  
17.5.5   Indemnities and Representations. In respect of any Transfer of Common
Shares pursuant to this Section 17.5, the Tag Along Shareholders shall not be
required to give any representations, indemnities or similar assurances, other
than with respect to title to, and ownership of, their respective Common Shares
(on terms consistent with those provided by the Investor in respect of its
Common Shares).
 
17.6   Drag Along Right
 
Subject to the provisions of Sections 17.2.1 and 17.3 above the Investor will
have the right to drag along the Shareholders from the third anniversary from
Closing and onwards.
 
17.6.1   Delivery of Drag Along Notice At least 60 days prior to the date of any
Transfer of all but not less than all of the Investor’s Common Shares by the
Investor to a third party purchaser the Investor may deliver a written notice by
fax and courier (the "Drag Along Notice") to the Shareholders (in this Section
the "Drag Along Shareholders"), specifying in reasonable detail the identity of
the Prospective Transferee, the price, the proposed date of Transfer and the
other terms and conditions of the Transfer.
 
17.6.2   Requirement to Participate. Upon receipt of the Drag Along Notice, the
Drag Along Shareholders shall subject to the provisions of Subsection 17.6.3 as
to the consideration, be obliged to participate in the contemplated Transfer by
selling all of their respective Common Shares in accordance with the following
provisions of this Section 17.6.
 
17.6.2   Consideration. Any Transfer pursuant to this Subsection 17.6 shall be
on the same terms and conditions as those terms and conditions applicable to the
Investor provided however that the Drag Along Shareholders will not be obliged
to participate in the contemplated Transfer if the price agreed to be received
by them for their Common Shares is less than the higher of the following:
 
(i)   the amount which arises from the product of the number “8” (eight)
multiplied by the consolidated and combined EBITDA of the Companies, for the
year prior to the exercise by the Investor of its Drag Along Right, and further
multiplied by the percentage which the Drag Along Shareholders hold in the Share
Capital of the Company with respect to Common Shares, or
 
(ii)   the amount which arises from the product of the number “1.5” (one point
five) multiplied by the consolidated and combined revenues of the Companies, for
the year prior to the exercise by the Investor of its Drag Along Right, and
further multiplied by the percentage which the Drag Along Shareholders hold in
the Share Capital of the Company with respect to Common Shares.
 
17.6.3   Time of Transfer. The Drag Along Shareholders shall Transfer all of
their respective Common Shares to the Prospective Transferee on the same terms
and conditions on which the Investor’s Common Shares are being sold to the
Prospective Transferee and simultaneously with the Transfer of all of the
Investor’s Common Shares to such Prospective Transferee.
 
17.6.4   Indemnities and Representations. In respect of any Transfer of Common
Shares pursuant to this Section 17.6, the Drag Along Shareholders shall not be
required to give any representations, indemnities or similar assurances, other
than with respect to title to, and ownership of, their respective Common Shares
(on terms consistent with those provided by the Investor in respect of its
Common Shares).
 
17.7   Exit
 
17.7.1    Common goal of the contracting parties is either
 
(i)    The listing of the Company’s Common Shares on a Major Stock Exchange; or
 
(ii)    A share swap of the Shareholders’ Common Shares in the Company into
VelaTel’s Series A Common Stock followed by the listing of VelaTel’s Series A
common shares on a Major Stock Exchange. Such exchange of the Shareholders’
Common Shares in the Company with VelaTel’s Series A Common Stock shall be based
on the following valuation with respect to the Company and VelaTel:
  
 
20

--------------------------------------------------------------------------------

 
  
(a)    The Shareholders Common Shares will be valued at the higher of the
following:
 
·  
The amount which arises from the product of the number “8” (eight) multiplied by
the consolidated and combined EBITDA of the Companies, for the year prior to the
roll up and further multiplied by the percentage which the Shareholders hold in
the Share Capital of the Company with respect to Common Shares, or

 
·  
The amount which arises from the product of the number “1.5” (one point five)
multiplied by the consolidated and combined revenues of the Companies, for the
year prior to the roll up, and further multiplied by the percentage which the
Shareholders hold in the Share Capital of the Company with respect to Common
Shares.

 
(b)    Each share of VelaTel’s Series A Common Stock will be valued as
following:
 
·  
The amount which equals to the volume-weighted average of the closing price of
shares being traded on any Major Exchange upon which VelaTel’s Series A Common
Stock is listed from time to time, for the ten-day trading period immediately
preceding the date of the roll up as detailed in Subsection 17.7.1 (ii) above.

 
VelaTel shall procure that the Shareholders will be entitled to demand and
piggyback registration rights, with respect to VelaTel’s Series A Common Stock
that the Shareholders will own on terms at least equal to those granted Isaac
Organization, provided that the Shareholders’ right to exercise their piggyback
registration rights shall be contingent upon Isaac Organization also exercising
its piggyback registration rights.
 
17.7.2    If Investor has not provided 7LCPEELP an exit based on either 17.7.1
(i) or (ii) above by December 31, 2016, then 7LCPEELP will have the right to
drag along the Investor pursuant to the provisions of this Subsection
17.7.2.  If Investor has provided 7LCPEELP an exit based on either (i) or (ii)
above by December 31, 2016 but 7LCPEELP declines to exercise its option to exit,
then 7LCPEELP’s drag along rights shall expire.
 
(i)   Delivery of Drag Along Notice At least 60 days prior to the date of any
Transfer of all but not less than all of the Shareholders’ Common Shares by the
Shareholders to a third party purchaser, 7LCPEELP may deliver a written notice
by fax and/or courier (the "Drag Along Notice") to the Investor specifying in
reasonable detail the identity of the Prospective Transferee, the price, the
proposed date of Transfer and the other terms and conditions of the Transfer.
 
(ii)   Requirement to Participate. Upon receipt of the Drag Along Notice, the
Investor shall be obliged to participate in the contemplated Transfer by selling
all of its respective Common Shares in accordance with the following provisions
of this Section 17.7.
 
(iii)   Consideration. Any Transfer pursuant to this Section 17.7 shall be on
the same terms and conditions as those terms and conditions applicable to the
Shareholders provided however that the Investor will not be obliged to
participate in the contemplated Transfer if the price agreed to be received by
it for its Common Shares is less than the higher of the following:
 
·  
the amount which arises from the product of the number ”6” (six) multiplied by
the consolidated and combined EBITDA of the Companies, for the year prior to the
exercise by 7LCPEELP of its Drag Along Right, and further multiplied by the
percentage which the Investor holds in the Share Capital of the Company with
respect to Common Shares, or

 
·  
the amount which arises from the product of the number “1.2” (one point 2)
multiplied by the consolidated and combined revenues of the Companies, for the
year prior to the exercise by 7LCPEELP of its Drag Along Right, and further
multiplied by the percentage which the Investor holds in the Share Capital of
the Company with respect to Common Shares.

 
(iv)   Time of Transfer. The Investor shall transfer all of its respective
Common Shares to the Prospective Transferee on the same terms and conditions on
which the Shareholders’ Common Shares are being sold to the transferee and
simultaneously with the transfer of all of the Shareholders’ Common Shares to
such Prospective Transferee.
    
 
21

--------------------------------------------------------------------------------

 
  
(v)   Indemnities and Representations. In respect of any Transfer of Common
Shares pursuant to this Section 17.7, the Investor shall be obligated to join on
a several and pro rata basis (based on the gross proceeds to be received) in any
indemnification that 7LCPEELP agrees to provide or other obligations to which
7LCPEELP is subject in connection with such Transfer (other than any obligations
which relate specifically to warranties given by 7LCPEELP regarding its title
to, and ownership of, the 7LCPEELP’s Common Shares), provided that 7LCPEELP
shall have first consulted with the Investor as to the terms of such
indemnification or other obligations and the Investor has provided its prior
written consent (not to be unreasonably withheld or delayed) to joining on a pro
rata basis in any such indemnification or other obligations and, provided
further, that the Investor shall be entitled on a pro rata basis to the benefit
of any exceptions.
 
17.8   Effect of FATCA
 
If the effect of any consideration payable under Sections 17.6.2 or 17.7.1 would
subject the Shareholders to withholding tax under FATCA, Shareholders shall have
the right to elect payment of the consideration in the form of cash based on the
same formula as set forth in the respective Sections (i.e.17.6.2 and 17.7.1) for
determining the price to be received by the Shareholders for their Common
Shares.
 
18.   7LCPEELP'S RIGHT TO INFORMATION
 
18.1    The Investor, as carrying out the Company’s management post-Closing,
undertakes the obligation, for so long as 7LCPEELP owns shares of the Company,
to cause the Company to deliver to 7LCPEELP the following documents, concerning
the Companies:
 
(a)   monthly management accounts (including income statement and cash flow) and
report on the progress of the Investment comparing actual monthly results and
progress with the respective results as per business plan or the quarterly
budget as approved by the Board of Directors, provided such accounts and reports
shall be no more detailed than the Company has generated up to Closing or
7LCPEELP shall incur the full cost of preparing such reports based upon raw data
to which they are entitled as a Shareholder,
 
(b)   quarterly and annual year-to-date unaudited financial statements
(including balance sheet, income statement and cash flow),
 
(c)   the annual audited financial statements approved by the competent bodies,
 
(d)   the budget for the upcoming fiscal year and succeeding two years drawn up
by the Investor, being the management of the Company, describing in detail, at a
minimum, assumptions with respect to (a) revenues (b) customers (c) operating
costs and (d) capital expenditures,
 
(e)   the quarterly budget for the upcoming 3 months drawn up by the Investor,
being the management of the Company, describing in detail, at a minimum,
assumptions with respect to (a) revenues (b) customers (c) operating costs and
(d) capital expenditures, provided such budgets shall be no more detailed than
the Company has generated up to Closing, or 7LCPEELP shall incur the full cost
of preparing such reports based upon raw data to which they are entitled as a
Shareholder,
 
(f)   a management letter in a form reasonably acceptable to 7LCPEELP discussing
new developments, significant variances from the business plan in force and
 
(g)   such other financial or operating information as may be reasonably
required by 7LCPEELP from time to time.
 
18.2    The above documents shall be submitted as follows:
 
(a)   the monthly management accounts and reports within fifteen (15) calendar
days after the end of the respective month,
 
(b)   the quarterly and annual year-to-date unaudited financial statements,
within forty-five (45) calendar days from the end of the respective period,
  
 
22

--------------------------------------------------------------------------------

 
  
(c)   the annual audited financial statements within sixty (60) calendar days
following each fiscal year, unless the period is extended by a unanimous vote of
the Board of Directors of the Company,
 
(d)   the annual budget, at least 45 days prior to the beginning of each fiscal
year,
 
(e)   the quarterly budget, at  least 20 days prior to the beginning of each
quarter and
 
(f)   the management letter at intervals to be advised by 7LCPEELP.
   
19.   TERMINATION
 
This Agreement may be terminated and the Transaction abandoned at any time prior
to the Closing:
 
(a)   by mutual written consent of the Investor and 7LCPEELP;
     
(b)   by any Party if:
 
i.   the Closing does not occur on or before January 31, 2012, provided that the
right to terminate this Agreement under this Section (ii) (A) shall not be
available to any Party whose breach of a representation, warranty, covenant or
agreement under this Agreement has been the cause of or resulted in the failure
of the Closing to occur on or before such date; or
 
ii.   a Governmental Authority shall have issued an Order or taken any other
action, in any case having the effect of restraining, enjoining or otherwise
prohibiting the Transaction, which Order or other action is final and
non-appealable;
 
(c)   by Investor if:
 
i.   any condition to the obligations of Investor hereunder becomes incapable of
fulfillment, other than as a result of a breach by Investor of any covenant or
agreement contained in this Agreement and such condition is not waived by
Investor; or
 
ii.   there has been a breach by the Shareholders of any representation,
warranty, covenant or agreement contained in this Agreement or Schedules, or if
any representation or warranty of the Shareholders shall have become untrue, in
either case such that the conditions set forth in Section 2 of this Agreement
would not be satisfied.
 
(d)   by 7LCPEE / Shareholders if:
   
i.   any condition to the obligations of 7LCPEE / Shareholders hereunder becomes
incapable of fulfillment, other than as a result of a breach by 7LCPEE /
Shareholders of any covenant or agreement contained in this Agreement and such
condition is not waived by7LCPEE / Shareholders; or
    
ii.   there has been a breach by the Investor of any representation, warranty,
covenant or agreement contained in this Agreement or Schedules, or if any
representation or warranty of the Investor shall have become untrue, in either
case such that the conditions set forth in Section 2 of this Agreement would not
be satisfied.
Effect of Termination.  In the event of termination of this Agreement, written
notice of the termination shall immediately be given to the other Parties, this
Agreement shall immediately become null and void and there shall be no liability
or obligation on any of the Parties; provided that the provisions of except that
the provisions of this Section 19 and Sections 22 (Expenses), 20.1 (Notices), 24
(Governing Law) and 25(Jurisdiction) shall remain in full force and effect and
survive any termination of this Agreement. Termination of this Agreement does
not affect a Party's accrued rights and obligations under this Agreement as at
the date of termination.
  
 
23

--------------------------------------------------------------------------------

 
 
20.   NOTICES
 
Any notice, request, demand, waiver, consent, approval or other communication
which is required or permitted hereunder shall be in writing and shall be deemed
given: (i) on the date established by the sender as having been delivered
personally; (ii) on the date delivered by a private courier as established by
the sender by evidence obtained from the courier; (iii) on the date sent by
facsimile, with confirmation of transmission, if sent during normal business
hours of the recipient, if not, then on the next Business Day; or (iv) on the
fifth day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications, to be valid, must be addressed
as follows:
 
If to Investor, to:
 
VelaTel Global Communications, Inc.
12526 High Bluff Drive, Suite 155
San Diego, California 92130 USA
Attn: Kenneth L. Waggoner, Esq.
Tel.:  +1 760 230 8986
Fax:  +1 760 359 7042
Email: kwaggoner@velatel.com
 
If to 7LCPEELP, to:
 
7L Equity Partners (Emerging Europe) Limited
Carinthia House
9-12 The Grange
St Peter Port
Guernsey, GY1 4BF
Great Britain
Attn. Mr. Jacques Vermeulen
Tel.:  +44 1481 743 758
Fax:  +44 1481 734 301
Email: jacques.vermeulen@augentius.com
 
If to the Shareholders 1, 2 and 3, to:
 
IRIS Management Services Ltd
Agapinoros 2, Iris Tower 13
7th Floor, Flat/Office 702
P.C. 1076, Nicosia, Cyprus
Facsimile: +357-22-717-745
Attention: Stella Constantinou
 
or to such other address or to the attention of such Person or Persons as the
recipient Party has specified by prior written notice to the sending Party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
 
21.   AMENDMENTS AND WAIVERS
 
(a)   Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party to this Agreement, or in the case of a waiver, by the
Party against whom the waiver is to be effective.
 
(b)   No failure or delay by any Party in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
(c)   To the maximum extent permitted by Law: (i) no waiver that may be given by
a Party shall be applicable except in the specific instance for which it was
given; and (ii) no notice to or demand on one party shall be deemed to be a
waiver of any obligation of such Party or the right of the Party giving such
notice or demand to take further action without notice or demand.
   
 
24

--------------------------------------------------------------------------------

 
 
22.   EXPENSES
 
Each Party shall bear its own costs and expenses in connection with this
Agreement and the transactions contemplated by this Agreement, including all
legal, accounting, financial advisory, consulting and all other fees and
expenses of third parties, whether or not the Transaction is consummated.
 
23.   ASSIGNMENT
 
No party shall be entitled to assign or transfer all or any of its rights,
benefits or obligations under this Agreement without the prior written consent
of all the other parties to this Agreement. This Agreement may not be assigned
by either Party hereto without the prior written consent of the other Parties.
 
24.   GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the Republic of Cyprus.
 
25.   JURISDICTION
 
All disputes arising in connection with the creation, validity, effect,
interpretation or performance of, or the legal relationships established by,
this Agreement or otherwise arising in connection with this Agreement, shall be
finally settled by arbitration. The arbitration shall be held in Cyprus and
conducted in the English language in accordance with the United Nations
Commission on International Trade Law (UNCITRAL) Arbitration Rules as at present
in force. There shall be 3 arbitrators, one to be appointed by the claimant
and/or claimants and one to be appointed by the respondent and/or respondents
and the third to be appointed by the common agreement of the two arbitrators
selected by the parties. In the event of a failure to agree on the appointment
of arbitrators, the appointing authority shall be the London Court of
International Arbitration. If the parties so agree, there shall be a sole
arbitrator appointed by the London Court of International Arbitration Upon the
award rendered an application may be made to the competent court for a judicial
acceptance of the award and an order for enforcement.
 
26.   COUNTERPARTS
 
This Agreement may be executed in counterparts, and either Party hereto may
execute any such counterpart, each of which when executed and delivered shall be
deemed to be an original and both of which counterparts taken together shall
constitute but one and the same instrument.  This Agreement shall become
effective when each Party hereto shall have received a counterpart hereof signed
by the other Party hereto.  The Parties agree that the delivery of this
Agreement may be effected by means of an exchange of facsimile signatures with
original copies to follow by mail or courier service.
 
27.   THIRD PARTY BENEFICIARIES
 
A person who is not a party to this Agreement has no rights to enforce any term
of this Agreement but this does not affect any right or remedy of a third party
which exists or is available.
 
28.   ENTIRE AGREEMENT
 
This Agreement, the Schedules and the documents, instruments and other
agreements specifically referred to in this Agreement or delivered pursuant to
this Agreement set forth the entire understanding of the Parties hereto with
respect to the Transaction.  All Schedules referred to in this Agreement are
intended to be and hereby are specifically made a part of this Agreement.  Any
and all previous agreements and understandings between or among the Parties
regarding the subject matter of this Agreement, whether written or oral, are
superseded by this Agreement.
   
 
25

--------------------------------------------------------------------------------

 
   
29.   CAPTIONS
 
All captions contained in this Agreement and on the Schedules are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement and of the
Schedules.
 
30.   SEVERABILITY
 
Any provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidating or rendering unenforceable the remaining
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
31.   SPECIFIC PERFORMANCE
 
Investor and the Shareholders each agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed by
them in accordance with the terms hereof and that each Party shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
Law or equity.
 
32.   INTERPRETATION
 
(a)   The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires.  Where a word or phrase is defined in this Agreement, each of
its other grammatical forms shall have a corresponding meaning.
 
(b)   The terms "hereof", "herein" and "herewith" and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.
 
(c)   When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article, Section,
paragraph, Exhibit or Schedule to this Agreement unless otherwise specified.
 
(d)   The word "include", "includes", and "including" when used in this
Agreement shall be deemed to be followed by the words "without limitation",
unless otherwise specified.
 
(e)   The phrase “the aggregate of”, “the total of”, “the sum of”, or a phrase
of similar meaning means “the aggregate (or total or sum), without duplication
thereof.
 
(f)   In the computation of periods of time from a specified date to a later
specified date , unless otherwise expressly stated, the word “from” means “from
and including” and the words “to” and “until” each mean “to but excluding.”
 
(g)   A reference to any Party to this Agreement or any other agreement or
document shall include such Party's predecessors, successors and permitted
assigns.
 
(h)   Reference to any Law means such Law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder.
(i)   The Parties have participated jointly in the negotiation and drafting of
this Agreement.  Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any Party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.
  
 
26

--------------------------------------------------------------------------------

 
   
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
7LCPEELP
 
7L CAPITAL PARTNERS EMERGING EUROPE LIMITED
   
INVESTOR


VELATEL GLOBAL COMMUNICATIONS, INC.
                                By:
/s/ Salvator I. Levis 

--------------------------------------------------------------------------------

  By:
/s/ George Alvarez

--------------------------------------------------------------------------------

 
Salvator I. Levis, Authorized Signatory for 7L Capital Partners Emerging Europe
L.P.
 
George Alvarez, its Chief Executive Officer
 
 
   
 
 

 
Company
 
HERLONG INVESTMENTS LIMITED
                                      By:
/s/ Aristides C. Fronistas

--------------------------------------------------------------------------------

   
 
 
Aristides C. Fronistas
Authorized Signatory for 7L Capital Partners Emerging Europe L.P.
     
 
   
 
 

 
KARLO VLAH
 
DURDA VLAH
                                By:
/s/ Salvator I. Levis 

--------------------------------------------------------------------------------

  By:
/s/ Salvator I. Levis 

--------------------------------------------------------------------------------

 
Salvator I. Levis, as attorney in fact per POA
 
Salvator I. Levis, as attorney in fact per POA
 
 
   
 
 

 
JOSIP VLAH
                                    By:
/s/ Salvator I. Levis 

--------------------------------------------------------------------------------

   
 
 
Salvator I. Levis, as attorney in fact per POA
 
 
 
 
   
 
 

 
 
 
27

--------------------------------------------------------------------------------

 
 
7LCP'S AND THE SHAREHOLDERS WARRANTIES
 


 
1.
Disclosure Schedule

 
The information disclosed in the Disclosure Schedule is in all material respects
true, correct and complete, and such information fairly and accurately presents
the legal and financial situation of the Company, Novi-net d.o.o. and Montenegro
Connect d.o.o.  All material facts about, or circumstances relating to, the
assets, business or financial condition of the Companies have been fairly and
accurately disclosed in the Disclosure Schedule.
 
2.
Organisation, Operations and Status

 
(a)
Each of the Companies is a company duly organised, validly existing and in good
standing under the laws of its respective jurisdiction of incorporation and
operation, and is not in breach of any legal, statutory or administrative
requirements or commercial arrangements applicable to it.  No steps have been
taken which may make any of the foregoing untrue.

 
(b)
Each of the Companies has all necessary power, authority, consents, licenses and
permits required to own, operate or lease the properties and assets now owned,
operated or leased by it as well as to provide all the services provided by it.

 
(c)
True and complete copies of the memorandum of association, by-laws or other
organisational documents of the Companies have been disclosed to the Investor in
the Disclosure Schedule and such copies shall be true, complete, accurate and
up-to-date on the date of this Agreement and on the Closing Date.  No action has
been taken to introduce any amendments to any Company's memorandum of
association, by-laws or other organisational documents and, except as
contemplated by this Agreement, no proceedings are pending for any change to the
details contained in respect of the Companies at the relevant Commercial
Registries or with any other Governmental Authority.

 
(d)
All resolutions, financial statements and other documents that each of the
Companies is required by law to file with any Governmental Authority have been
duly filed.

 
(e)
No resolution on the liquidation of any of the Companies has been adopted or is
pending and no court has issued any decision on dissolution of any of the
Companies.

 
(f)
None of the Companies has been declared bankrupt, composition proceedings with
creditors have not been opened in relation to any of the Companies, and no
circumstances have arisen for declaration of bankruptcy or opening of
composition proceedings in respect of any of the Companies.

 
3.
Authority, Enforceability and No Conflict

 
(a)
The Shareholders have full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and no further
authorisations are required under applicable law, any of the Companies’
organisational documentation or otherwise.

 
(b)
This Agreement has been duly and validly executed and delivered by the
Shareholders and constitutes a valid and binding obligation of the Shareholders,
enforceable against the Shareholders in accordance with its terms.

   
 
Schedule 1 - 1

--------------------------------------------------------------------------------

 
   
(c)
The execution and delivery of this Agreement by the Shareholders, the
performance by the Shareholders of their obligations hereunder and the
consummation by the Shareholders of the transactions contemplated hereby will
not (i) violate, conflict with or result in any breach of any provision of the
organisational documents of 7LCPEELP or the Companies or any agreement or
judicial requirement; (ii) result in the creation of any Encumbrance over the
business or assets of any of the Companies; or (iii) result in the suspension,
revocation, forfeiture or non-renewal of any permit.

 
4.
Consents
    
Except as contemplated by this Agreement, no consent is necessary for the
consummation by the Shareholders of the transactions under this Agreement.

   
5.
Details of Companies

 
(a) 
As at the date hereof the issued share capital of the Company amounts to Euro
3,900 divided into 3,900 Common Shares at a nominal value (par value) of Euro 1
each, as per the following chart :

 
(b) 
As at the date hereof the issued share capital of Novi-Net d.o.o amounts
10,158.000.00 HRK divided into 1 part of 100% at a nominal value (par value) of
HRK 10,158,000.00 each.

 
(c) 
As at the date hereof the issued share capital of Montenegro Connect d.o.o
amounts Euro 637,001.00 divided into 1 part of 100% at a nominal value (par
value) of Euro 637,001.00 each.

 
(d) 
The Company has no subsidiaries other than Novi-net d.o.o and Montenegro Connect
d.o.o and neither of them has any subsidiary.

 
6.
Title and Assets

   
(a)
From the date hereof until Closing Date when Investor shall become a shareholder
of the Company, the Company shall not proceed to any capitalisation of its
reserve funds nor shall it take any action in order to increase or decrease in
any way its authorised or issued share capital, except as required by Law.

   
(b)
No shares of the Company have been issued, pledged or otherwise encumbered, and
no transfer of shares has occurred, in any manner, except in accordance with Law
and the Company’s constituent documents. All issued shares were validly issued,
are fully paid and non assessable and have been issued in accordance with all
applicable legislation. All shares of the Company are legally and beneficially
owned directly by the Shareholders.

 
(c)
The Novi-net doo shares constitute 100% of the issued shares in the share
capital of Novi-net doo.  All of the Novi-net doo Shares are duly authorised,
validly issued and fully paid and all of the Novi-net doo Shares are legally and
beneficially owned directly by the Company, free and clear of any Encumbrances
or rights of third parties of any kind.  There is no requirement to make any
additional payment in respect of the Novi-net doo Shares.

 
(d)
The Montenegro Connect doo shares constitute 100% of the issued shares in the
share capital of Montenegro Connect doo.  All of the Montenegro Connect doo
Shares are duly authorised, validly issued and fully paid and all of the
Montenegro Connect doo Shares are legally and beneficially owned directly by the
Company, free and clear of any Encumbrances or rights of third parties of any
kind.  There is no requirement to make any additional payment in respect of the
Montenegro Connect doo Shares.

   
 
Schedule 1 - 2

--------------------------------------------------------------------------------

 
   
(e)
Each of the Companies owns, leases or has other contractual rights to use all
tangible personal property necessary for the conduct of the business as now
conducted and as currently proposed to be conducted by it, free and clear of all
Encumbrances.

 
7.
Options and Warrants
     
Save as disclosed in the Disclosure Schedule there are no authorised or
outstanding subscriptions, options, conversion rights, warrants or other
agreements, securities or commitments of any nature whatsoever (whether oral or
written and whether current or conditional) obligating the Companies to issue,
deliver or sell, or cause to be issued, delivered or sold, any authorised or
issued shares in the capital, or any securities convertible into or exchangeable
for shares in the capital, of any the Companies or obligating any person to
grant, extend or enter into any such agreement or commitment.

   
8.
Financial Statements

 
(a)
The Financial Statements have been prepared in all material respects in
accordance with applicable accounting regulations and requirements and present
fairly the financial position and results of operations of the Companies as at
such dates and for the periods for which they were prepared.

 
(b)
Since the date of the Financial Statements, no dividend or other distribution of
profits has been declared, made or paid by or in relation to any of the
Companies.

 
(c)
None of the Companies has any indebtedness, obligations or liabilities of any
kind (whether accrued, absolute, contingent, off-balance-sheet or otherwise, and
whether due or to become due) that would have been required by applicable
accounting regulations and requirements to be reflected or reserved against on
the balance sheet and were not fully reflected or reserved against in the
Financial Statements of the Companies.

 
(d)
Since the date of the Financial Statements, there has been no event that would
be reasonably likely to adversely affect the accuracy of the information
presented in the Financial Statements, or to impair any of the Companies ability
to continue operating on the same basis as it has during the period covered by
the Financial Statements.

 
(e)
None of the Companies has any off-balance-sheet liabilities.  In particular,
none of the Companies (i) has granted any guarantees, issued any bills of
exchange or created any Encumbrances over any of its assets or (ii) is liable
for any debts of any third parties

   
9. 
Absence of Undisclosed Liabilities
     
Except for matters relating to the transactions contemplated by this Agreement,
or provided for or reserved against in the Financial Statements, there are no
liabilities or financial obligations of any of the Companies in the aggregate
(including any and all contingent liabilities) that are required to be reflected
on a balance sheet prepared in accordance with applicable accounting regulations
and requirements.

   
10.
Employee Matters

  
(a)
There are no pending claims (including claims for workplace injury) by any past
or current employees of any of the Companies against such Company, and, to the
best knowledge of the Shareholders, no circumstances have occurred that give
rise to any claims by any employee of any of the Companies against such Company.

   
 
Schedule 1 - 3

--------------------------------------------------------------------------------

 
    
(b)
Except as disclosed in the Key Employee Schedule, there are no (i) directors,
employees, contractors and consultants in any of the Companies (including title
and position) as of the Closing Date, (ii) the base compensation and benefits of
each such director, employee, contractor and consultant whose base compensation
and target bonus on an annual basis exceeds 70,000 Euro, and (iii)  former
directors, employees, contractors and consultants in any of the Companies who
are receiving benefits or scheduled to receive benefits in the future, and the
nature and amount of such benefit.

 
(c)
All employment contracts in force in Novi-net d.o.o. and Montenegro Connect
d.o.o. as per applicable employment legislation in Croatia and Montenegro may
not be terminated by such Company without cause and without any severance or
other liability to such Company.

 
(d)
Except as disclosed in the Key Employee Schedule, all directors, contractors and
consultants of each of the Companies may be terminated by such Company at any
time with or without cause and without any severance or other liability to such
Company. The individuals listed in the Disclosure Schedule as independent
contractors (as distinguished from employees) have been properly characterized
as such using the applicable rules and regulations of the Taxing Authority of
any applicable Governmental Entity.

 
(e)
Each of the Companies has paid or properly accrued in the ordinary course of
business all wages and compensation due to all current and past employees,
including all vacations or vacation pay, holidays or holiday pay, sick days or
sick pay, and bonuses, severance payments, profit sharing, withholdings and/or
payment of taxes, final payment and indemnification for dismissal, and penalties
and compensation for termination of contract, and interest, as applicable.  Each
of the Companies has filed and/or posted all reports, information and notices
required under any law respecting the hiring, hours, wages, occupational safety
and health, employment, promotion, termination or benefits of any employee.

   
11.
Fees and Commissions

   
(a)
Neither the Shareholders, nor any of their Affiliates, directors, officers,
partners, employees or agents have employed any investment banker, broker or
finder in connection with the Transaction.

 
(b)
Except for payments, if any, to be made by the Shareholders at their own
expense, neither the execution and delivery of this Agreement by the
Shareholders, the performance by the Shareholders of their obligations hereunder
nor the consummation by the Shareholders of the transactions contemplated hereby
will result in any payment being made by any of the Companies to any directors,
officers, partners, employees, agents or other persons.

 
(c)
Any third party consulting and advising fees incurred by the Shareholders in
connection with this Agreement and the transactions contemplated herein are the
sole obligation of the Shareholders, and none of the Companies shall be held
responsible for any such fees.

   
12.
Contracts

  
(a)
The Disclosure Schedule contains details of all agreements to which each of the
Companies is a party or by which it is bound, except:

 
 
(i)
agreements requiring payment or provision of services of less than Euro 25,000
in the case of any individual agreement or Euro 50,000 in aggregate; and

 
 
(ii)
any agreement that is terminable by any of the Companies upon 30 days notice or
less without the payment of any material penalty or material termination fee.

    
 
Schedule 1 - 4

--------------------------------------------------------------------------------

 
   
(b)
Save as disclosed in the Disclosure Schedule there are no contracts or other
agreements to which any of the Companies is a party which are for a value in
excess of Euro 50,000 and which cannot be cancelled or terminated by such
Company within a notice period of three months.

  
(c)
None of the Companies have entered into any contracts or agreements that are not
on an arm's length basis.

 
(d)
Save as disclosed in the Disclosure Schedule and any employment contract
disclosed in the Schedule of Key Employees, none of the Companies have entered
into any contract or agreement with any related party.

 
(e)
The Company has no indebtedness, obligations or liabilities of any kind
whatsoever (whether accrued, absolute, contingent, off-balance-sheet or
otherwise, and whether due or to become due) and the only asset of the Company
is its 100% shareholding in each of Novi-net d.o.o. and Montenegro Connect
d.o.o.

 
13.
Taxes

 
(a)
Each of the Companies has filed on a timely basis all returns and reports in
respect of Taxes for which it may be liable.  All Taxes incurred by any of the
Companies that were due and payable have been paid.  There are no pending or, to
the best knowledge of the Shareholders after due inquiry, threatened, audits or
investigations relating to Taxes for which any of the Companies may become
liable.  No deficiencies for any Taxes have been assessed against any of the
Companies, other than deficiencies, if any, that are reflected in the Financial
Statements of such Company.

 
(b)
All Taxes that any of the Companies has been required by law to withhold or
collect have been duly withheld or collected and have been timely paid to the
proper Governmental Authorities or properly held by such Company for such
payment.

 
14. 
Litigation
     
There are no lawsuits, arbitrations, claims, proceedings or investigations
pending or, to the best knowledge of the Shareholders, threatened by or against
any of the Companies or administrative proceedings to which any of the Companies
is a party, that could reasonably be expected to result in a claim or judgment
against any of the Companies in excess of Euro 25,000 or that would prevent the
consummation of any transaction contemplated by this Agreement.

     
15. 
Environmental Matters
    
The Companies and their businesses, operations, assets, equipment, property,
leaseholds and other facilities are, in all material respects, in compliance
with the provisions of EBRD's "Environmental Procedures for Private Equity
Funds".

  
16. 
Intellectual Property
    
Each of the Companies owns or has the right to use all intellectual property
rights used by it in the course of its business and, to the best knowledge of
the Shareholders, there is no infringement by any of the Companies of any
third-party intellectual property rights.

       
 
Schedule 1 - 5

--------------------------------------------------------------------------------

 
   
17. 
Competition
    
None of the Companies is a party to any agreements with any third party
regarding competition, price fixing or division of markets.

   
18. 
Real Property
    
The Companies do not own, possess ownership title to, nor hold any rights of
perpetual usufruct to any real estate located in Cyprus, Croatia, Montenegro or
elsewhere.  All of the real property leased by the Companies (“Leased Real
Property”) is identified on the Disclosure Schedule.  Each of the leases for the
Leased Real Property identified the Disclosure Schedule is in full force and
effect and has not been modified, amended, or altered, in writing or
otherwise.  Except as set forth in the Disclosure Schedule, neither the Company
nor any other party to any lease to which the Company is also party is in
default under any of said leases, nor has any event occurred which, with the
giving of notice or the passage of time, or both, would give rise to a default.

   
19.
Commercial Policy
    
None of the Companies has and nor, to the Shareholders’ best knowledge, have any
of their respective officers, directors, authorised employees, agents or
representatives:

  
(a)
paid, offered, promised to pay or offered to pay, or authorized the payment of,
any commission, gift, loan, bribe, pay-off or kickback related to any activities
of the Companies that violates any applicable law, or entered into any agreement
pursuant to which any such commission, gift, loan, bribe, pay-off or kickback
may or will at any time be paid;

 
(b)
offered or given any thing of value to an Official (or any other person, while
knowing or having reason to know that all or a portion of such thing of value
will be offered, promised or given, directly or indirectly, to an Official) for
the purpose of influencing any action, omission or decision by the recipient in
order to either obtain or retain a business or other advantage for the Companies
in the conduct of their business or to direct business to another person; or

 
(c)
threatened injury to person, property or reputation in connection with the
activities of the Companies in order to influence the decision, action or
inaction of any Official or to obtain or retain business or other advantages in
the conduct of business.

 
20.
Authorizations
    
To the best of the Shareholders knowledge each of the Companies owns, holds or
lawfully uses in the operation of their respective businesses all necessary
licences, concessions, consents, registrations, permits and authorities (public
and private) (“Authorizations”) which are necessary for the conduct of its
business as currently conducted or as proposed to be conducted, the lack of
which could reasonably be expected to have a Material Adverse Effect.  Such
Authorizations are valid and in full force and effect, free and clear of all
Liens, and none of such Authorizations will be terminated or impaired or become
terminable as a result of the transactions contemplated by this Agreement.  To
the best knowledge of the Shareholders, no event has occurred and no
circumstances exist that (with or without the passage of time or the giving of
notice) may result in a violation of or the revocation, withdrawal, termination,
cancellation, suspension or modification of any Authorization.  The Shareholders
know of no reason why any Authorization should be suspended, cancelled or
revoked or should not be renewed or reissued upon or prior to its expiry.

  
 
Schedule 1 - 6

--------------------------------------------------------------------------------

 
  
21. 
Bank Accounts
   
The Disclosure Schedule includes a list containing the name and address of each
bank, safe deposit company or other financial institution in which the Company
has an account, lock box or safe deposit box, the account number or other
identifying information, and names of all persons authorized to draw thereon or
have access thereto.

   
22. 
Foreign Corrupt Practices Act
    
To Shareholders’ best knowledge, none of the Companies, nor any of their
respective directors, officers or employees have made, directly or indirectly,
any payment or promise to pay, or gift or promise to give or authorized such a
promise or gift, of any money or anything of value, directly or indirectly, to:
(i) any foreign official (as such term is defined in the US Foreign Corrupt
Practices Act (“FCPA”) for the purpose of influencing any official act or
decision of such official or inducing him or her to use his or her influence to
affect any act or decision of a governmental authority; or (ii) any foreign
political party or official thereof or candidate for foreign political office
for the purpose of influencing any official act or decision of such party,
official or candidate or inducing such party, official or candidate to use his,
her or its influence to affect any act or decision of a foreign Governmental
Entity, in the case of both (i) and (ii) above, in order to assist any of the
Companies or their respective affiliates to obtain or retain business for, or
direct business to, such Company.  To Shareholders’ best knowledge none of the
Companies, nor any of their respective directors, officers or employees has made
any bribe, rebate, payoff, influence payment, kickback or other unlawful payment
of funds or received or retained any funds in violation of any law, rule or
regulation.

   
23. 
Compliance with Office of Foreign Assets Control
    
To Shareholders’ best knowledge, none of the Companies, nor any of their
respective directors, officers or employees are an OFAC Sanctioned Person (as
defined below).  The Companies and their respective directors, officers or
employees are in compliance with, and have not previously violated, the US
Patriot Act of 2001, as amended through the date of Closing, to the extent
applicable to the Companies, and all other applicable anti-money laundering
Laws.
   
For the purposes of Section 23 of this Schedule:

   
(a) 
“OFAC Sanctions” means any sanctions program administered by the Office of
Foreign Assets Control of the United States Department of the Treasury
(“OFAC”).  For ease of reference, and not by way of limitation, OFAC Sanctions
programs are described on OFAC's website atwww.treas.gov/ofac;

 
(b) 
“OFAC Sanctioned Person” means any government, country, corporation or other
entity, group or individual with whom or which the OFAC Sanctions prohibit a US
Person from engaging in transactions and includes, without limitation, any
individual or corporation or other entity that appears on the current OFAC list
of Specially Designated Nationals and Blocked Persons (“SDN List”).  For ease of
reference, and not by way of limitation, OFAC Sanctioned Persons other than
governments and countries can be found on the SDN List on OFAC's website at
www.treas.gov/offices/enforcement/ofac/sdn; and

 
(c) 
“US Person” means any US citizen, permanent resident alien, entity organized
under the laws of the US (including foreign branches), or any person (individual
or entity) in the US and, with respect to the Cuban Assets Control Regulations,
also includes any corporation or other entity that is owned or controlled by one
of the foregoing, without regard to where it is organized or doing business.

   
 
Schedule 1 - 7

--------------------------------------------------------------------------------

 
 
[sc2-1.jpg]
 
 
Schedule 2 - page 1

--------------------------------------------------------------------------------

 
 
[sc2-2.jpg]
 
 
Schedule 2 - page 2

--------------------------------------------------------------------------------

 
 
[sc2-3.jpg]
 
 
Schedule 2 - page 3

--------------------------------------------------------------------------------

 
 
[sc2-4.jpg]
 
 
Schedule 2 - page 4

--------------------------------------------------------------------------------

 
 
[sc2-5.jpg]
 
 
Schedule 2 - page 5

--------------------------------------------------------------------------------

 
 
[sc2-6.jpg]
 
 
 
Schedule 2 - page 6

--------------------------------------------------------------------------------

 
 
SHARE PLEDGE AGREEMENT I
 


 
THIS SHARE PLEDGE AGREEMENT (the "Share Pledge") dated the ___ day of December,
2011 is made between:
 
1.   7L Capital Partners Emerging Europe LP a limited partnership incorporated
in Guernsey, having its registered office in Guernsey, Carinthia House, 9-12 The
Grange, St. Peter Port, GY1 4BF, duly and legally represented by Mr. Salvator
Levis (hereinafter “7LCPEELP” or the “Pledgor 1")
 
2.   Karlo Vlah resident of Croatia, Merhatovec 5, HR-40314 Selnica, OIB:
5891406711 (“Pledgor 2”)
 
3.   Đurđa Vlah resident of Croatia Merhatovec 5, HR-40314 Selnica, OIB:
55417661185 (“Pledgor 3”)
 
4.   Josip Vlah resident of Croatia Merhatovec 5, HR-40314 Selnica, OIB:
24162783756 (“Pledgor 4”).
 
(the aforementioned numbers 1, 2, 3 and 4 hereinafter referred to jointly as
“Pledgors”)
 
AND
 
5.   VelaTel Global Communications, Inc., a United States (“US”) corporation,
organized under the laws of the state of Nevada, with a principal place of
business at 12526 High Bluff Drive, Suite 155, San Diego, California duly and
legally represented by [●] (hereinafter “VelaTel" or the "Pledgee").
 
(Jointly hereinafter referred to as the “Parties”)
    
WHEREAS:
 
A.
At the date of this Share Pledge the Pledgors are the registered owners of [●]
Common Shares of par value 1 each in “HERLONG ΙNVESTMENTS LIMITED” (referred to
as the “Company”) bearing issuance no [●], which are embodied in share
certificates no [●] and represent jointly 25% of the issued Common Shares in the
share capital of the Company. Pledgor 1 holds 15,381 Common Shares in the
Company (“Shares 1”). Pledgor 2 holds 450 Common Shares in the Company (“Shares
2”). Pledgor 3 holds 225 Common Shares in the Company (“Shares 3”). Pledgor 4
holds 225 Common Shares in the Company (“Shares 4”). Shares 1, Shares 2, Shares
3 and Shares 4 shall hereinafter jointly be referred to as “Shares”).

 
B.
Pledgors have made certain representations, warranties, statements and covenants
under the Business Cooperation Agreement between the Pledgors the Pledgee and
the Company dated [●] (hereinafter referred to as the “Agreement”), for which
each of the Pledgors will be liable pro rata to its shareholding in the Common
Shares of the Company (the “Potential Liabilities”);

 
C.
In order to secure the payment and performance of the obligations of Pledgors in
favor of Pledgee relating to the Potential Liabilities, Pledgors have agreed to
give a pledge in favour of the Pledgee over the Shares, which are legally held
by the Pledgors.

    
 
Schedule 3 - 1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
  
1.    CHARGE AND PLEDGE
 
1.01
As security for the payment and performance by the Pledgors of each and every
Potential Liability of Pledgors under Section 11 of the Agreement (the
“Obligations”), the Pledgors hereby pledge, charge and assign to the Pledgee the
Shares, any further ordinary shares in the Company at any time issued to the
Pledgors during the Security Period (as defined in clause 7 below), whether in
addition to or in exchange of or in substitution of or in replacement of the
Shares (the “Further Shares”) and pledge the aforementioned share certificate
numbered [●] (the “Share Certificate 1”), [●] (the “Share Certificate 2”), [●]
(the “Share Certificate 3”) and [●] (the “Share Certificate 4”)  representing
the Shares, as well as any substitute/additional share certificate issued in
replacement of the above (together Share Certificate 1,  Share Certificate 2,
Share Certificate 3 and Share Certificate 4, the “Share Certificates”).

 
1.02
The Pledgors will take any and all further legal steps required by the Pledgee
to obtain legal protection for the Pledgee’s rights under this Share Pledge. Any
required step shall be reasonable, without prejudice to the rights and
obligations of the Pledgors and should be expressed in writing by the Pledgee.

 
1.03
The Pledgors undertake the obligation to deliver the Escrow Documents as the
term is defined in Section 4 to [●] (“Escrow Agent”), in order to be held in
escrow according to the terms and conditions of an escrow agreement (the “Escrow
Agreement I”) which is being signed at the same time with the Share Pledge.

 
1.04
Except as otherwise defined herein, all terms used herein and defined in the
Agreement shall be interpreted herein as so defined.

   
2.   REPRESENTATIONS AND WARRANTIES
 
2.01           The Pledgors hereby represent and warrant to the Pledgee that:
 

 
(a) 
the Pledgors are the registered owners of all of the Shares charged pursuant to
this Share Pledge, and has full right in and title to the said Shares and the
said Shares are free from any charge, lien or encumbrance of any kind save as
created pursuant to (or referred to) in this Share Pledge;

 

 
(b) 
the Pledgors have full power and authority: (i) to execute and deliver this
Share Pledge and all notices, certificates and other documents related to this
transaction and (ii) to comply with the provisions of, and perform all its
obligations under this Share Pledge;

 

 
(c) 
the Pledgors have taken all necessary corporate and other action to authorize
the execution and delivery of this Share Pledge;

 

 
(d) 
this Share Pledge constitutes the Pledgors’ legal, valid and binding obligations
enforceable against the Pledgors in accordance with its terms;

 

 
(e) 
the entry into and performance by the Pledgors of this Share Pledge does not and
will not violate in any respect: (i) any law or regulation of any governmental
or official authority or body, or (ii) the constitutional documents of Pledgor
1, or (iii) any agreement, contract or other undertaking to which the Pledgors
are a party or which is binding upon the Pledgors or any of their property or
assets;

 

 
(f) 
all consents, licenses, approvals and authorisations which are required in
connection with the execution, validity, performance or enforceability of this
Share Pledge have been obtained and are valid and subsisting at the date hereof.

   
 
Schedule 3 - 2

--------------------------------------------------------------------------------

 
3.  
PRESERVATION OF SHARES AND SECURITY

 
During the Security Period (as defined in clause 7 below) and until the
Obligations have been discharged in full, the Parties covenant to each other as
follows:
 
3.01  
Each of the Pledgors shall defend at their own cost the Shares each of them owns
and all the Pledgee’s rights, title and interest in and to the Shares and to any
Further Shares against the claims of any third parties; in the event of failure
by the Pledgors to diligently defend against or discharge any claim that
contests or is otherwise inconsistent with any such rights, title, or interest
of the Pledgee, the Pledgee shall inform in writing the Pledgors requesting the
latter to forthwith proceed to any action required so that the Pledgors’
obligations under this section are fulfilled. In case the Pledgors do not
proceed to the actions required within 10 Business Days, the Pledgee in its sole
discretion, may contest, settle or discharge any such claim, and Pledgors shall
pay to the Pledgee, upon written demand, the costs and expenses, including
attorney’s fees, thereof.

 
3.02  
Each of the Pledgors shall promptly notify the Pledgee of any attachment or
other legal process levied or attempted to be levied against any of the Shares
and/or Further Shares, of any loss or damage to the Shares and/or Further Shares
and of any other event affecting any of the Shares and/or Further Shares that
might in any way have an adverse effect on the validity or enforceability of the
Share Pledge created hereby or on the rights or remedies of the Pledgee
hereunder.

 
3.03  
The Parties agree that the pledge shall not be extended to voting rights,
dividends, interest and other monies paid or payable or rights or property
accruing as at or after the date hereof on or in respect of all or any of the
Shares and/or Further Shares, unless there is an Event of Default (as described
below), in which case the total of the rights attached to the Shares and/or
Further Shares shall be exercised by the Pledgee, upon the latter’s written
notice towards the Pledgors and the Company.

 
3.04  
Each of the Pledgors shall from time to time furnish notices and obtain consents
from all other persons, and properly ensure all other recordations and
registrations, as the Pledgee may determine to be necessary in its sole
discretion for the realisation of the Pledgee’s rights hereunder.

 
3.05  
The Pledgors shall not create or permit to exist by any means any pledge,
charge, lien, transfer of rights, assignment, agreement or arrangement for
security of any kind on or in connection with any part of the Shares and/or
Further Shares other than this Share Pledge.

 
3.06  
The Pledgors subject to the provisions of clause 3.07 below shall not sell,
assign, transfer, lease or otherwise dispose or attempt to dispose in any manner
all or any part of the Shares and/or the Further Shares

 
3.07  
The Pledgors pursuant to the provisions of clause 17.4.1 of the Agreement will
be entitled to transfer the Shares they hold in the Company to a new holding
company (“NewCo”) they will establish (“Permitted Transfer”). It is explicitly
acknowledged and agreed between the Parties that should a Permitted Transfer
take place before the end of the Security Period (as this is defined in clause 7
below), the Pledgee will consent to the release and delivery of the Escrow
Documents (as defined in Clause 4 below) back the Pledgors in accordance with
the terms of Clause 7 below, on the following conditions being met:

 

 
(i) 
that the Shares and/or Further Shares will continue to be pledged in favour of
the Pledgee and NewCo will pledge and charge the Shares and/or Further Shares it
holds in the Company in favour of the Pledgee and NewCo as the new pledgor will
deliver the Escrow Document to the Escrow Agent; and

 

 
(ii) 
NewCo will simultaneously execute in favour of the Pledgee such an amending
pledge agreement as is necessary;

 
(the conditions listed in (i) and (ii) will jointly be referred to as the
“Conditions”).
 
3.08
The Pledgors shall not take any action, which could hinder the performance of
this Share Pledge or give rise to a breach hereof.

 
3.09
The Pledgors shall take all necessary steps and actions to ensure that this
Share Pledge is perfected in accordance with Cyprus and any other applicable
law.

 
3.10
The Pledgors shall take all necessary steps and actions to ensure that the
members of the Board of Directors of the Company who have been appointed by any
of the Pledgors shall remain those appearing in Appendix B hereto as long as
this Share Pledge is in force. In any case, if there is a need to change the
composition of the Board of Directors of the Company, the Pledgors shall ensure
that Clause 11 hereof is implemented.

 
3.11
The Pledgors shall not cause or permit the change in the Articles of Association
of the Company without the Pledgee’s prior written consent, if such change
alters in any way whatsoever the validity and effect of this Share Pledge.

   
 
Schedule 3 - 3

--------------------------------------------------------------------------------

 
4.    DEPOSIT OF ESCROW DOCUMENTS
 
4.01
The Pledgors, simultaneously with the execution of this Share Pledge and the
Escrow Agreement, shall deliver to the Escrow Agent

           

 
(a) 
 
All share certificates representing the Shares;

     

 
(b) 
Undated blank instruments of transfer in respect of the Shares duly executed by
each of Pledgors, in the form set out in Appendices "A1", "A2", "A3" and "A4"
hereto;

 

 
(c) 
An original undated blank resolution of the board of directors of the Company
approving the transfer of the shares, in the form set out in Appendix "B"
hereto;

 

 
(d) 
Original and dated irrevocable proxies and power of attorneys from each of the
Pledgors, in the form set out in Appendices "C1", "C2", "C3" and"C4" hereto duly
executed, accompanied by a certified true copy (with the original to follow) of
a dated and duly executed resolution (or other corporate approval required by
applicable law) approving the issuance of the said proxy and power of attorney
with respect to Pledgor 1;

 

 
(e) 
Undated, duly signed letters of resignation from each of the Directors appointed
by the Pledgors and the Secretary of the Company, in the form set out in
Appendix "D" hereto;

 

 
(f) 
A letter of authority and undertaking from each of the Directors appointed by
the Pledgors and the Secretary of the Company, in the form set out in Appendix
"E" hereto;

 

 
(g) 
Undated, duly signed letters by the other shareholders of the Company, waiving
their pre-emption rights in relation to the transfer of the Shares by the
Pledgor to the Pledgee, in the form set out in Appendix “F” hereto.

 
(hereinafter documents under (a) to (g) jointly the “Escrow Documents”)
 
4.02
The Pledgors hereby irrevocably agree to waive, as against the Pledgee, the
pre-emption rights that they have for any Further Shares pursuant to the
Company’s Articles of Association (or otherwise) for the Security Period.

 
4.03.
The Pledgors will deliver or procure to be delivered to the Escrow Agent,
immediately upon the issue of any Further Shares to the Pledgors:

 

 
(a) 
undated blank instruments of transfer in respect of the Further Shares, duly
executed by the Pledgors, in the form set out in Appendices “A1” to “A4” hereto,
as amended to refer to the Further Shares;

     

 
(b) 
The original Share Certificate(s) issued in relation to the Further Shares; and

    

 
(c) 
An original and undated blank resolution of the Director(s) of the Company
approving of the transfer of the Further Shares, in the form set out in Appendix
"B" hereto, as amended to refer to the Further Shares.

 
4.04
The Pledgors hereby undertake that they will procure that the provisions of
s.138 of the Contract Law, Cap. 149 are fully complied with regard to this Share
Pledge. Without prejudice to the generality of the foregoing, the Pledgors
undertake that they will procure delivery (by courier) to the Pledgee, no later
than 5 Business Days from the date of delivery to the Company by the Pledgee
(whether by courier or by hand) of a notice of pledge of the Shares, accompanied
by a certified copy of this Share Pledge, of a certificate from the Company in
the form of Appendix “G” attached herewith, confirming that a memorandum of
pledge has been entered in its Register of Members, together with a copy of the
Company’s Register of Members certified as true and up to date copy thereof by
the Secretary of Company, showing the said entry.

   
 
Schedule 3 - 4

--------------------------------------------------------------------------------

 


5.   ENFORCEMENT
 
5.01
If on or prior to the second anniversary from the Closing Date the Pledgors are
(i) in breach of and/or fail to comply with any of their Obligations and/or (ii)
the Pledgors are in breach of any of the provisions of this Share Pledge or
(iii) any step is taken for the dissolution of Pledgor 1 or any bankruptcy
proceedings are initiated against Pledgors 2, 3 and 4, the Pledgee will deliver
to the Pledgors a written notice by registered mail with acknowledgement of
receipt asking them to remedy such Obligation or breach. Within 30 calendar days
following delivery of the written notice by the Pledgee (or such extended time
as the parties agree if they are negotiating a resolution), the Pledgors will be
entitled to commence arbitration as described in Clause 20 for the determination
of whether they are in breach of or have failed to comply with such Obligation
or breach. If either (i) the arbitration determines that the Pledgors are in
breach of or have failed to comply with such Obligation or breach or (ii) the
Pledgors did not commence arbitration within 30 calendar days following delivery
of the written notice by the Pledgee and such Obligation or breach remains
unremedied for a period of at least 60 calendar days (such unremedied Obligation
or breach being hereinafter called “Event of Default”) Clause 5.03 hereinbelow
will apply.

 
5.02
Unless and until an Event of Default occurs the Pledgee shall not put into
effect any of the Escrow Documents referred to in clause 4.01 hereof and the
Pledgors shall have the right to exercise all voting and/or consensual powers
pertaining to the Shares and/or the Further Shares or any part thereof for all
purposes not inconsistent with the terms of this Share Pledge or the Agreement
or any documents executed or to be executed pursuant hereto and thereto;

 

 
5.03.01
The Pledgee undertakes after an Event of Default, to use and put into effect the
Escrow Documents in accordance with Clause 5.04 but only with respect to such
number of the Shares and/or Further Shares as the Independent Accountant will
have determined to be comprised in such Obligation after taking into
consideration the total value of Shareholders Common Shares as set forth in
Clause 11.8 of the Agreement. Upon the occurrence of the Event of Default, the
Pledgee shall send a notice to the Independent Accountant and the Pledgors,
which shall include the details of the Event of Default, requesting the
determination of the value of the breach of the Obligation.  The Independent
Accountant shall send a written notice to the Pledgors and the Pledgee in which
he will state the value of the breach of such Obligation and the number of
Shares and/or Further Shares which corresponds to the value of the specific
Event of Default which shall be subject to the specific enforcement mechanism
stipulated in Clause 5.04 below (the “Default Shares”).

 

 
5.03.02
Thereafter, if the value of the Obligation is equal to the total value of the
Shares and/or Further Shares then the Pledgee shall send an Event of Default
Notice (as defined in Clause 5.04 below) to the Escrow Agent asking for the
release of the Escrow Documents and the Pledgee shall have the right to proceed
in accordance with the provisions of Clause 5.04 below. If the value of the
Obligation is less than the total value of the Shares and/or Further Shares, the
Pledgee shall send an Event of Default Notice to the Escrow Agent for the
release of the Escrow Documents, but shall have the right to put into effect the
rights granted to the Pledgee under Clause 5.04 only in respect of that amount
of Default Shares as indicated by the Independent Accountant (the “Partial
Enforcement”).

 

 
5.03.03
In the event of Partial Enforcement, the Pledgors shall have the obligation to
deliver or procure to be delivered to the Escrow Agent, upon notification by the
Pledgee of completion of the Partial Enforcement, the updated Escrow Documents
representing the remainder of the Shares and/or Further Shares which continue to
be pledged and charged in accordance with the terms of this Share Pledge.  Any
reference in this Share Pledge to the Shares and/or Further Shares shall from
then on be a reference to the remaining amount of Common Shares (not part of the
Partial Enforcement i.e. Shares and/or Further Shares – Default Shares =
remaining amount of Shares and/or Further Shares) which are held by the Pledgors
and which shall not exceed 25% of the Company’s total Common Shares. The
provisions of this Share Pledge shall continue to apply and be binding to all
the Parties, in relation to the remaining amount of Shares and/or Further
Shares.

   
 
Schedule 3 - 5

--------------------------------------------------------------------------------

 
 
5.04
At any time after an Event of Default, the Pledgee, subject to and in compliance
with conditions provided in Clause 5.03 above acting in good faith, will deliver
a written notice in the form of Appendix “H” to the Escrow Agent (the “Event of
Default Notice”) and this Share Pledge shall become immediately enforceable and
all powers conferred upon the Pledgee by this Share Pledge with respect to the
Default Shares, shall be immediately exercisable upon the Pledgee’s wish and,
without prejudice to the generality of the foregoing or to any remedies provided
for by applicable law, the Pledgee may, subject to applicable law: (i) transfer,
to any party it may decide and on terms selected in its sole discretion, legal
and/or beneficial ownership of such an amount of Default Shares, as necessary,
in compliance with the conditions provided in Clause 5.03 and (ii) sell the
Default Shares or any part thereof, as necessary, in compliance with the
conditions provided in Clause 5.03, at any such place and in such manner and at
such price or prices as the Pledgee may deem fit.  In that regard:

 

 
5.04.01
The Pledgee, shall, subject to and in compliance with the conditions provided in
Clause 5.03, have the sole and exclusive right to put into effect all or any of
the Escrow Documents referred to in clause 4.01 hereof and to exercise all
voting and consensual powers pertaining to the Default Shares or any part
thereof to the exclusion of the Pledgors and shall exercise such powers in such
manner as the Pledgee may in its sole discretion elect;

 

 
5.04.02
In the event of the Pledgee exercising all or any of its above rights and powers
the Pledgors will procure that the Company shall register as owner or owners of
such an amount of Default Shares as applicable, subject to and in compliance
with the conditions of Clause 5.03, any and all persons entitled to own the same
pursuant to the exercise by the Pledgee of its said rights;

 

 
5.04.03
Without limitation to the generality of Clause 5.04, in the event of the Pledgee
exercising all or any of its rights and powers under the said Clause, the
Pledgee shall be entitled but not obliged, in its sole discretion, to use and
put into effect all or any of the Escrow Documents deposited with the Pledgee
pursuant to Clauses 4.01 hereof and to register as owners of such an amount of
Default Shares subject to and in compliance with the conditions of Clause 5.03, 
the Pledgee and/or any nominees of the Pledgee or any purchasers of the Default
Shares, in case the Default Shares were sold to one or more third parties.

 

 
5.04.04.
Any excess amounts received by the Pledgee in exercising its above rights shall
be payable to the Pledgors simultaneously upon the receipt of such monies by the
Pledgee.

 
5.05
Unavailability of any of the remedies set out in the present Clause shall not
affect the effectiveness of any other remedies.

  
6.    POWER OF ATTORNEY
 
6.01
By way of security, and in order to more fully secure the performance of the
obligations of the Pledgors under this Share Pledge, the Pledgors hereby appoint
the Pledgee to be their true and lawful attorney with full power to act alone
and with full power of substitution, until the Obligations have been discharged
in full, for the purpose of doing in its name any and all acts whatsoever which
the Pledgors themselves could do in connection with the Shares and/or Further
Shares held by the Pledgors in case of an Event of Default subject to the
conditions of Clause 5 above, including, but without limitation, (i) to insert
the name of the Pledgee or its nominees or the name of any purchaser (or to make
any alteration or addition as regards the particulars of the warrants shares or
stocks affected thereby or any other addition which the Pledgee may consider
desirable) in any transfer or other documents which the Pledgee may require for
perfecting its title to or for vesting or enabling it to vest the Shares and/or
the Further Shares in case of an Event of Default in the Pledgee or their
nominees or in any purchaser, (ii) to present the same for registration in the
name of the Pledgee or its nominees or of any purchaser (iii) otherwise to
execute seal and deliver and otherwise perfect and do any such transfers and
other documents as aforesaid and all such deeds, assurances, agreements,
instruments, acts and things which may be required for the full exercise of all
or any of the powers hereby conferred or which may be deemed proper on, or in
connection with, any sale, disposition or obtaining by the Pledgee of the Shares
and/or Further Shares in case of an Event of Default which is continuing in
accordance with Clause 5 above.

   
 
Schedule 3 - 6

--------------------------------------------------------------------------------

 
   
6.02
The Pledgors hereby ratify, confirm and agree to ratify and confirm any
instrument, act or thing which any such attorney may execute or do under the
provisions of this Clause 6 with effect as from the date of an Event of Default,
for the purpose of carrying out the provisions of this Share Pledge and taking
any action and executing any instruments which the Pledgee may deem necessary or
advisable to accomplish the full benefit of this Share Pledge.

 
6.03
Subject to the provisions of Clause 5, the exercise of such powers as mentioned
in Clause 6, by or on behalf of the Pledgee shall not put any person dealing
with the Pledgee upon any inquiry as to whether the security created by this
Share Pledge has become immediately enforceable nor shall such person be in any
way affected by notice that the security created by this Share Pledge has not
become enforceable and the exercise by the Pledgee of such power shall be
conclusive evidence of its right to exercise the same.

    
7.   RELEASE OF SHARE PLEDGE
 
7.01
The security period of this Share Pledge shall be until the earlier of (i) the
irrevocable and unconditional discharge of the Obligations of the Pledgors under
the Agreement and/or this Share Pledge, or (ii) the termination of this Share
Pledge in writing in accordance with clause 8 below or (iii) the second
anniversary of the Closing Date ((i), (ii) and (iii) will together be referred
to as the “Security Period”) unless in case of par. (iii) there is then pending
an Event of Default which occurred within the Security Period, in which case
this Share Pledge shall remain in full force and effect until Pledgors have
cured to the Pledgee’s reasonable satisfaction each and every Event of Default.

 
7.02.
Upon the expiry of the Security Period, the Pledgee shall send to the Escrow
Agent a written notice in the form of Appendix “I” (the “Release Notice”) signed
by the authorised signatory of the Pledgee and the security created hereby shall
unconditionally and automatically cease to exist and have no effect.

 
7.03
Upon receipt of the Release Notice by the Escrow Agent, the Escrow Agent shall
proceed to release the Escrow Documents in accordance with the terms of the
Escrow Agreement and re-deliver to the Pledgors the Escrow Documents.

 
8.    TERMINATION
 
This Share Pledge shall be terminated (i) when the Obligations of the Pledgors
are irrevocably and unconditionally discharged by the Pledgee or (ii) subject to
Clause 7.01 (iii) at the second anniversary from the Closing Date of the
Agreement or (iii) by the mutual written agreement of the Pledgor and the
Pledgee. Following termination the Pledgee shall deliver to the Escrow Agent the
Release Notice in accordance with clause 7 above.
  
9.    NOTICES
 
All notices, demands and other communications required to be given pursuant to
this Share Pledge including the enforceability of the Share Pledge shall be in
writing and shall be deemed to have been received if given in writing (including
telecopy or similar teletransmission) addressed as in the first page hereof (or
to the addressee at such other address as the addressee shall have specified by
notice actually received by the addresser), and if either (a) actually delivered
in fully legible form to such address or (b) in the case of a letter, three days
shall have elapsed after the same shall have been deposited in the mails (i)
with first-class airmail postage prepaid and registered or certified, with
return receipt requested, or (ii) with express air delivery postage prepaid,
with receipt required for delivery.
   
 
Schedule 3 - 7

--------------------------------------------------------------------------------

 
   
In addition of the above all notices under or in connection with Share Pledge
could be given in writing by facsimile. The facsimile number of the Pledgors and
the Pledgee are set out below:
 
The Pledgors:
 
7L Equity Partners (Emerging Europe) Limited
Carinthia House
9-12 The Grange
St Peter Port
Guernsey, GY1 4BF
Great Britain
Attn. Mr. Jacques Vermeulen
Tel.:  +44 1481 743 758
Fax:  +44 1481 734 301
Email: jacques.vermeulen@augentius.com
  
The Pledgee:
 
VelaTel Global Communications, Inc.
12526 High Bluff Drive, Suite 155
San Diego, California 92130 USA
Attn: Kenneth L. Waggoner, Esq.
Tel.:  +1 760 230 8986
Fax:  +1 760 359 7042
Email: kwaggoner@velatel.com
   

10.    NO WAIVER AND RIGHTS CUMULATIVE
 
No failure on the part of the Pledgee to exercise and no delay in exercising any
right power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise by the Pledgee of any right power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right power or remedy.  The remedies herein provided are cumulative and are not
exclusive of any remedies provided by law.
   
11.    CHANGES
 
The Pledgors will procure that there shall be no transfer of shares in the
Company or appointment of any further Director, Secretary or other officer of
the Company without the prior consent in writing of the Pledgee
 
11.02
In the event of a change in and/or resignation of any of the director(s) and/or
secretary of the Company appointed by the Pledgors, the Pledgors shall within
two (2) Business Days from the date they receive a notice of such a change to
procure to deliver to the Escrow Agent updated versions of the documents in the
form attached herewith as Appendices B, D and E, duly executed by the new
director(s) and/or secretary and/or officer of the Company appointed in their
place.

 
11.03
In the event of a new shareholder subscribing to shares in the Company, then the
Pledgors shall within two (2) Business Days from the date they receive a notice
of such a change to procure to deliver to the Escrow Agent a waiver letter by
this new shareholder in the form attached herewith as Appendix F.

  
12.    GRANTING OF TIME
 
The Pledgee may at all times, without discharging or in any way affecting this
Share Pledge: (i) grant to the Pledgors and/or the Company and/or to any other
person any time or indulgence and/or (ii) deal with, exchange, release, modify,
or abstain from perfecting or enforcing this Share Pledge, any security
guarantee or other right which the Pledgee may now or hereafter have regarding
the Agreement or agree to any amendment to the said document and/or any document
executed or to be executed pursuant thereto.
   
 
Schedule 3 - 8

--------------------------------------------------------------------------------

 
    
13.    COSTS
 
Each Party shall bear its own legal fees with respect to the execution hereof.
All other costs and expenses, taxes and duties in connection with the
negotiation, preparation, completion and any registration of this Share Pledge
will be paid by the Pledgors.
 
All costs incurred by the Pledgee related to the exercise of any of its powers
and protection and enforcement of its interests and rights in relation with the
Share Pledge in any court of law or otherwise shall, be borne by the Pledgors.
 
14.    ENTIRE AGREEMENT
 
This Share Pledge constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes any and all prior
understandings and agreements, whether written or oral, with respect to such
subject matter.
 
15.    SUCCESSORS AND ASSIGNS
 
This Share Pledge shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, legal representatives,
successors, assigns and permitted transferees, except as may be expressly
provided otherwise herein.
 
16.    SEVERABILITY
 
In case any one or more of the provisions contained in this Share Pledge shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Share Pledge and such invalid, illegal and unenforceable
provision shall be modified and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
 
17.    SECTION HEADINGS
 
The headings contained in this Share Pledge are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Share Pledge.
  
18.   AMENDMENT
 
This Share Pledge may only be amended by an instrument in writing duly signed by
all the Parties.
 
19.    GOVERNING LAW
 
This Share Pledge shall be governed by and construed and enforced in accordance
with the laws of Cyprus.
 
20.    ARBITRATION
 
All disputes arising in connection with this Agreement shall be finally settled
by arbitration. The arbitration shall be held in Cyprus and conducted in the
English language in accordance with the United Nations Commission on
International Trade Law (UNCITRAL) Arbitration Rules as at present in force.
There shall be 3 arbitrators, one to be appointed by the claimant and/or
claimants and one to be appointed by the respondent and/or respondents and the
third to be appointed by the common agreement of the two arbitrators selected by
the parties. In the event of a failure to agree on the appointment of
arbitrators, the appointing authority shall be the London Court of International
Arbitration. If the parties so agree, there shall be a sole arbitrator appointed
by the London Court of International Arbitration Upon the award rendered an
application may be made to the competent court for a judicial acceptance of the
award and an order for enforcement.
   

 
Schedule 3 - 9

--------------------------------------------------------------------------------

 
 
IN WITNESS whereof this Share Pledge has been duly executed the day and year
first above written.
 

SIGNED FOR THE PLEDGOR 1   SIGNED FOR THE PLEDGEE      
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

in the presence of          
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness   Witness      
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness   Witness             SIGNED FOR THE PLEDGOR 2   SIGNED FOR THE PLEDGOR
3        

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

in the presence of          
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness   Witness      
 

--------------------------------------------------------------------------------

   
 

--------------------------------------------------------------------------------

Witness   Witness             SIGNED FOR THE PLEDGOR 4          
 

--------------------------------------------------------------------------------

   
in the presence of
         
 

--------------------------------------------------------------------------------

    Witness          
 

--------------------------------------------------------------------------------

    Witness    

   
 
Schedule 3 - 10

--------------------------------------------------------------------------------

 
  
APPENDIX "A1"
 
INSTRUMENT OF TRANSFER
I/WE


7L Capital Partners Emerging Europe LP, with registered office in Guernsey,
Carinthia House, 9-12 The Grange, St. Peter Port, GY1 4BF
 
(hereinafter called the "transferor(s)")


in exchange of good and valuable consideration received by me/us by


Name  
of
 
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by us/me in the
undertaking called


HERLONG ΙNVESTMENTS LIMITED
to hold unto the said transferee(s) his/their executors, administrators and
assigns.


AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.


Date:


SCHEDULE


__________ fully paid ordinary shares of €[●] each serial no.
_________________________, as per Share Certificate No._____ and _____




 

THE TRANSFEROR(S)   THE TRANSFEREE(S)      
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

     
Name:  7L Capital Partners Emerging Europe LP
 
Name:
Address: As above   Address: As above            
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness to the signature of Transferor(s)   Witness to the signature of
Transferee(s)            

   
 
Schedule 3 - 11

--------------------------------------------------------------------------------

 
  
APPENDIX "A2"
 
INSTRUMENT OF TRANSFER
I


Karlo Vlah
 
(hereinafter called the "transferor(s)")


in exchange of good and valuable consideration received by me/us by


Name  
of
 
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by me in the
undertaking called


HERLONG ΙNVESTMENTS LIMITED
to hold unto the said transferee(s) his/their executors, administrators and
assigns.


AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.


Date:


SCHEDULE


__________ fully paid ordinary shares of €[●] each serial no.
_________________________, as per Share Certificate No._____ and _____
 


 

THE TRANSFEROR(S)   THE TRANSFEREE(S)      
KARLO VLAH
 
 

--------------------------------------------------------------------------------

     
 
 
Name:
Address:   Address: As above            
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness to the signature of Transferor(s)   Witness to the signature of
Transferee(s)            

      
 
Schedule 3 - 12

--------------------------------------------------------------------------------

 
    
APPENDIX "A3"
 
INSTRUMENT OF TRANSFER
I


Durda Vlah
 
(hereinafter called the "transferor(s)")


in exchange of good and valuable consideration received by me/us by


Name  
of
 
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by me in the
undertaking called


HERLONG ΙNVESTMENTS LIMITED
to hold unto the said transferee(s) his/their executors, administrators and
assigns.


AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.


Date:


SCHEDULE


__________ fully paid ordinary shares of €[●] each serial no.
_________________________, as per Share Certificate No._____ and _____




 

THE TRANSFEROR(S)   THE TRANSFEREE(S)      
DURDA VLAH
 
 

--------------------------------------------------------------------------------

     
 
 
Name:
Address:   Address: As above            
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness to the signature of Transferor(s)   Witness to the signature of
Transferee(s)            

          
 
Schedule 3 - 13

--------------------------------------------------------------------------------

 
  
APPENDIX "A4"
 
INSTRUMENT OF TRANSFER
I


Josip Vlah
 
(hereinafter called the "transferor(s)")


in exchange of good and valuable consideration received by me/us by


Name
of
 
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by me in the
undertaking called


HERLONG ΙNVESTMENTS LIMITED
to hold unto the said transferee(s) his/their executors, administrators and
assigns.


AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.


Date:


SCHEDULE


__________ fully paid ordinary shares of €[●] each serial no.
_________________________, as per Share Certificate No._____ and _____




 

THE TRANSFEROR(S)   THE TRANSFEREE(S)      
JOSIP VLAH
 
 

--------------------------------------------------------------------------------

     
 
 
Name:
Address:   Address: As above            
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness to the signature of Transferor(s)   Witness to the signature of
Transferee(s)            

             
 
Schedule 3 - 14

--------------------------------------------------------------------------------

 
   
APPENDIX "B"
   
HERLONG ΙNVESTMENTS LIMITED
UNANIMOUS WRITTEN RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY DATED


By a unanimous written resolution of all the Directors of the Company, it is
hereby resolved as follows:-


(1)    To approve of the following transfer of shares:


(i) ___________ fully paid ordinary shares of €[●] each serial
no. __________________________ and __________________


from 7L Capital Partners Emerging Europe LP
 
(ii) ___________ fully paid ordinary shares of €[●] each serial
no. __________________________ and __________________


from Karlo Vlah
 
(iii) ___________ fully paid ordinary shares of €[●] each serial
no. __________________________ and __________________


From Durda Vlah
 
(iv) ___________ fully paid ordinary shares of €[●] each serial
no. __________________________ and __________________


From Josip Vlah
 
to VelaTel Global Communications, Inc.
   
(2)   The secretary is instructed to take all appropriate steps to implement the
above resolution.





--------------------------------------------------------------------------------

(Sgd) __________







--------------------------------------------------------------------------------

(Sgd) __________






--------------------------------------------------------------------------------

(Sgd) __________






--------------------------------------------------------------------------------

(Sgd) __________






--------------------------------------------------------------------------------

(Sgd) __________
   

 
Schedule 3 - 15

--------------------------------------------------------------------------------

 
  
APPENDIX "C1"
   
IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH SECTION 4.01 OF THE SHARE PLEDGE
DATED ………… 2011


1.  
We 7L Capital Partners Emerging Europe LP, with registered office in Guernsey,
Carinthia House, 9-12 The Grange, St. Peter Port, GY1 4BF  hereby constitute and
appoint _________________________________, ___________________________ 
___________________________, as our true and lawful attorney and proxy being
fully empowered and authorized to do all or any of the following acts and
matters with effect from the occurrence of an Event of Default pursuant to the
Share Pledge Agreement dated _____  ___  ____ between VelaTel Global
Communications, Inc. as Pledgee, on the one hand, and 7L Capital Partners
Emerging Group LP, Karlo Vlah, Durda Vlah and Josip Vlah as Pledgors, on the
other hand (the “Share Pledge”):



 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Default Shares (as this term is defined in the Share Pledge) to or in favour
of, such person or persons and under such terms as the Attorney may deem fit.



 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.



 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Default Shares.



 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Default Shares, and to require that all such
rights and options be registered, transferred, assigned or otherwise dealt with
as the Attorney may deem fit; all powers and authorities of the Attorney under
this Power of Attorney in respect of the Default Shares may be likewise
exercised by the Attorney in respect of any new shares, rights or bonus issue or
other rights and benefits accruing in respect of the Default Shares.



 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Default Shares and any new shares, rights or bonus issue, or
other rights and benefits accruing in respect of the Default Shares.



 
(6)
Generally to act and deal in respect of the Default Shares and any new shares,
rights or bonus, or other rights and benefits accruing in respect of the Default
Shares as fully as we could do.



 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;



 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.



2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Default Shares
are hereby revoked.



3.
We hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.



4.
We hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.

    

IN WITNESS whereof we have executed this Proxy and Power of Attorney this _____
day of _______






SIGNED by___________
7L Capital Partners Emerging Europe, LP
   
 
Schedule 3 - 16

--------------------------------------------------------------------------------

 
  
APPENDIX "C2"
   
IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH SECTION 4.01 OF THE SHARE PLEDGE
DATED ………… 2011


1.  
I Karlo Vlah, resident of Croatia, Merhatovec 5, HR-40314 Selnica, OIB:
5891406711 hereby constitute and appoint _________________________________,
___________________________  ___________________________, as my true and lawful
attorney and proxy being fully empowered and authorized to do all or any of the
following acts and matters with effect from the occurrence of an Event of
Default pursuant to the Share Pledge Agreement dated _____  ___  ____ between
VelaTel Global Communications, Inc. as Pledgee, on the one hand, and 7L Capital
Partners Emerging Group LP, Karlo Vlah, Durda Vlah and Josip Vlah as Pledgors,
on the other hand (the “Share Pledge”):

  
 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Default Shares  (as this terms are defined in the Share Pledge) to or in
favour of, such person or persons and under such terms as the Attorney may deem
fit.



 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.



 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Default Shares.



 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Default Shares , and to require that all such
rights and options be registered, transferred, assigned or otherwise dealt with
as the Attorney may deem fit; all powers and authorities of the Attorney under
this Power of Attorney in respect of the Default Shares  may be likewise
exercised by the Attorney in respect of any new shares, rights or bonus issue or
other rights and benefits accruing in respect of the Default Shares.



 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Default Shares and any new shares, rights or bonus issue, or
other rights and benefits accruing in respect of the Shares and/or the Further
Shares.



 
(6)
Generally to act and deal in respect of the Default Shares  and any new shares,
rights or bonus, or other rights and benefits accruing in respect of the Shares
and/or the Further Shares  as fully as we could do.



 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;



 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.



2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Default Shares
are hereby revoked.



3.
I hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.



4.
I hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.

  
IN WITNESS whereof we have executed this Proxy and Power of Attorney this _____
day of _______






SIGNED by___________
Karlo Vlah
    
 
Schedule 3 - 17

--------------------------------------------------------------------------------

 
 
APPENDIX "C3"
   
IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH SECTION 4.01 OF THE SHARE PLEDGE
DATED ………… 2011


1.  
I Durda Vlah, resident of Croatia, Merhatovec 5, HR-40314 Selnica, OIB:
55417661185 hereby constitute and appoint
_____________  _________________________  ___________ 
________________ _________________________________________________ as my true
and lawful attorney and proxy being fully empowered and authorized to do all or
any of the following acts and matters with effect from the occurrence of an
Event of Default pursuant to the Share Pledge Agreement dated _____  ___  ____
between VelaTel Global Communications, Inc. as Pledgee, on the one hand, and 7L
Capital Partners Emerging Group LP, Karlo Vlah, Durda Vlah and Josip Vlah as
Pledgors, on the other hand (the “Share Pledge”):

  
 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Default Shares  (as this terms are defined in the Share Pledge) to or in
favour of, such person or persons and under such terms as the Attorney may deem
fit.



 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.



 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Default Shares.



 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Default Shares , and to require that all such
rights and options be registered, transferred, assigned or otherwise dealt with
as the Attorney may deem fit; all powers and authorities of the Attorney under
this Power of Attorney in respect of the Default Shares may be likewise
exercised by the Attorney in respect of any new shares, rights or bonus issue or
other rights and benefits accruing in respect of the Default Shares.



 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Default Shares and any new shares, rights or bonus issue, or
other rights and benefits accruing in respect of the Default Shares.



 
(6)
Generally to act and deal in respect of the Default Shares  and any new shares,
rights or bonus, or other rights and benefits accruing in respect of the Default
Shares   as fully as we could do.



 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;



 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.



2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Default Shares
are hereby revoked.



3.
I hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.



4.
I hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.





IN WITNESS whereof we have executed this Proxy and Power of Attorney this _____
day of _______






SIGNED by___________
Durda Vlah
   
 
Schedule 3 - 18

--------------------------------------------------------------------------------

 
  
APPENDIX "C3"
  
IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH SECTION 4.01 OF THE SHARE PLEDGE
DATED ………… 2011


1.  
I Josip Vlah, resident of Croatia, Merhatovec 5, HR-40314 Selnica, OIB:
24162783756 hereby constitute and appoint _________________________________,
___________________________  ___________________________, as my true and lawful
attorney and proxy being fully empowered and authorized to do all or any of the
following acts and matters with effect from the occurrence of an Event of
Default pursuant to the Share Pledge Agreement dated _____  ___  ____ between
VelaTel Global Communications, Inc. as Pledgee, on the one hand, and 7L Capital
Partners Emerging Group LP, Karlo Vlah, Durda Vlah and Josip Vlah as Pledgors,
on the other hand (the “Share Pledge”):

  
 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Default Shares  (as this terms are defined in the Share Pledge) to or in
favour of, such person or persons and under such terms as the Attorney may deem
fit.



 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.



 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Default Shares.



 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Default Shares , and to require that all such
rights and options be registered, transferred, assigned or otherwise dealt with
as the Attorney may deem fit; all powers and authorities of the Attorney under
this Power of Attorney in respect of the Default Shares may be likewise
exercised by the Attorney in respect of any new shares, rights or bonus issue or
other rights and benefits accruing in respect of the Default Shares.



 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Default Shares and any new shares, rights or bonus issue, or
other rights and benefits accruing in respect of the Default Shares.



 
(6)
Generally to act and deal in respect of the Default Shares  and any new shares,
rights or bonus, or other rights and benefits accruing in respect of the Default
Shares as fully as we could do.



 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;



 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.



2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Default Shares
are hereby revoked.



3.
I hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.



4.
I hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.





IN WITNESS whereof we have executed this Proxy and Power of Attorney this _____
day of _______






SIGNED by___________
Josip Vlah
   
 
Schedule 3 - 19

--------------------------------------------------------------------------------

 
  
APPENDIX "D"


LETTER OF RESIGNATION


To:
HERLONG ΙNVESTMENTS LIMITED, of Nicosia Cyprus ("the Company")

CC:
VelaTel Global Communications, Inc.

Date:




Dear Sirs,


I hereby resign from my position as a Director of the Company with effect from
the date of this letter.


I hereby confirm that I have no claim whatsoever against the Company for loss of
office or otherwise.




Yours faithfully,









--------------------------------------------------------------------------------

(Sgd) __________

[to be signed by each Director of the Company appointed by the Pledgors]
   

 
Schedule 3 - 20

--------------------------------------------------------------------------------

 
  
APPENDIX "E"


LETTER OF AUTHORITY AND UNDERTAKING


TO:
VelaTel Global Communications, Inc.
("the Pledgee")

 


DATED: ___________, 2011


Dear Sirs,


HERLONG ΙNVESTMENTS LIMITED ("THE COMPANY")


I, the undersigned, holding the office of Director in the Company and for good
and valuable consideration provided by the Pledgee (the receipt and sufficiency
of which is hereby acknowledged) I hereby irrevocably authorise and undertake
with the Pledgee that:


 
1)
For so long as any Obligations are outstanding (as these are defined in the
Share Pledge of even date granted by 7L Capital Partners Emerging Europe LP,
Karlo Vlah, Đurđa Vlah and Josip Vlah, as Pledgors) I will not act alone or in
concert with any one or more of my fellow directors or officers of the Company
or with any other person, enter into or accept or authorise any act or
commitment in contravention of the covenants under the Agreement or the Share
Pledge;



 
2)
I hereby irrevocably authorise the Pledgee at any time on or after the
occurrence of a Default (as defined in the Share Pledge) to date, use and
otherwise put into full effect the undated letter of resignation delivered by me
to the Pledgee pursuant to the Share Pledge.



All capitalized terms in the Share Pledge shall have the same meaning in the
present letter.


Yours faithfully,









--------------------------------------------------------------------------------

 




[to be signed by each Director of the Company appointed by the Pledgors]
   
 
Schedule 3 - 21

--------------------------------------------------------------------------------

 
  
APPENDIX "F"


WAIVER


To the Board of Directors
of HERLONG INVESTMENTS LIMITED
[insert address]


We, ____________________ of _________, hereby confirm that in connection with
the proposed transfer of _______ shares of Euro 1,00 each from 7L Capital
Partners Emerging Europe LP, Karlo Vlah, Đurđa Vlah and Josip Vlah, to  VelaTel
Global Communications, Inc. we do not wish to exercise any options or rights
vested in us by virtue of the provisions of the Company's Articles of
Association and we declare that they may transfer such shares to any person or
persons that they may consider proper.


Signed this ___________ day of ________, 20__










___________________________________
[insert name of Shareholder]


   

 
Schedule 3 - 22

--------------------------------------------------------------------------------

 
  
APPENDIX "G"
  
CERTIFICATE


It is hereby certified that a Memorandum has been duly made in the Register of
Members of the HERLONG INVESTMENTS LIMITED (the “Company”) to the effect that
share certificate numbered ______ representing _____ shares in the issued
capital of the Company, described in the schedule hereunder, have been pledged
to VelaTel Global Communications, Inc.,  (the “Pledgee”) in accordance with the
terms and conditions of the Share Pledge Agreement dated _____________ between
VelaTel Global Communications, Inc., as Pledgee, on the one hand, and 7L Capital
Partners Emerging Europe LP, Karlo Vlah, Đurđa Vlah and Josip Vlah as Pledgors,
on the other hand (the “Share Pledge”), due notice of the said pledge having
been given to the Company by the Pledgee, accompanied by a copy of the Pledge.


It is further certified that we have not heretofore received any other Notice of
Pledge in relation to the said shares which is still subsisting.


SCHEDULE


[●] fully paid ordinary shares of €[●] each held by:


Messrs.
[________________]








Dated this ___ day of _______




______________________________
[NAME]
   
Secretary to the Company
   
 
Schedule 3 - 23

--------------------------------------------------------------------------------

 
  

APPENDIX “H”


DEFAULT NOTICE


To:


Dear Sir,


We refer to the Escrow Agreement dated [INSERT] entered into between ourselves,
VelaTel and yourselves (the “Escrow Agreement”) and hereby give you notice
pursuant to Clause 3(b) thereof that in accordance with the terms and conditions
of the Share Pledge Agreement dated ____________ between VelaTel Global
Communications, Inc. as Pledgee, on the one hand, and 7L Capital Partners
Emerging Europe LP, Karlo Vlah, Đurđa Vlah and Josip Vlah as Pledgors, on the
other hand (the “Share Pledge”), an Event of Default (as this is defined in the
Share Pledge) has taken place and hereby request that you release and deliver to
us the __________________


Capitalised terms in the present letter have the same meaning as capitalised
terms in the Share Pledge and the Escrow Agreement (as the case may be).


Yours Truly




_______________________________
Title:


   

 
Schedule 3 - 24

--------------------------------------------------------------------------------

 
   
APPENDIX “I”


RELEASE NOTICE


To:
    
Dear Sir,


We refer to the Escrow Agreement dated [INSERT] entered into between ourselves,
7L Capital Partners Emerging Europe LP, Karlo Vlah, Đurđa Vlah and Josip Vlah
and yourselves (the “Escrow Agreement”) and hereby give you notice pursuant to
Clause 3 (c) thereof that in accordance with the terms and conditions of the
Share Pledge Agreement dated ____________ between VelaTel Global Communications,
Inc. as Pledgee, on the one hand, and 7L Capital Partners Emerging Group LP,
Karlo Vlah, Đurđa Vlah and Josip Vlah as Pledgors, on the other hand (the “Share
Pledge”) and hereby request that you release and deliver to the Pledgors the
__________________


Capitalised terms in the present letter have the same meaning as capitalised
terms in the Share Pledge and the Escrow Agreement.


Yours Truly


VelaTel Global Communications, Inc.






_______________________________
Title:

 
 
 
 
Schedule 3 - 25

--------------------------------------------------------------------------------

 
 
ESCROW AGREEMENT I
 


 
THIS ESCROW AGREEMENT dated the _________ day of December 2011 is made between:
 
1.   7L Capital Partners Emerging Europe LP a limited partnership incorporated
in Guernsey, having its registered office in Guernsey, Carinthia House, 9-12 The
Grange, St. Peter Port, GY1 4BF, duly and legally represented by Mr. Salvator
Levis (hereinafter “7LCPEELP” or the “Pledgor 1").
 
2.   Karlo Vlah resident of Croatia, Merhatovec 5, HR-40314 Selnica, OIB:
5891406711 (“Pledgor 2”).
 
3.   Đurđa Vlah resident of Croatia Merhatovec 5, HR-40314 Selnica, OIB:
55417661185 (“Pledgor 3”).
 
4.   Josip Vlah resident of Croatia Merhatovec 5, HR-40314 Selnica, OIB:
24162783756 (“Pledgor 4”).
  
(the aforementioned numbers 1, 2, 3 and 4 hereinafter referred to jointly as
“Pledgors”).
 
5.   VelaTel Global Communications, Inc., a United States (“US”) corporation,
organized under the laws of the state of Nevada, with a principal place of
business at 12526 High Bluff Drive, Suite 155, San Diego, California duly and
legally represented by George Alvarez (hereinafter “VelaTel" or the "Pledgee").
 
AND
 
6.   Inter Jura Cy (Trusts) Limited, a private limited liability company
incorporated under the laws of Cyprus, with registration number 19433, having
its registered office at 1 Lampousas Street, 1095, Nicosia, Cyprus, duly and
legally represented by [●] (hereinafter the “Escrow Agent”).
 
(Jointly hereinafter referred to as the “Parties”).
  
A.    WHEREAS, the Pledgors  are the registered owners of 16,281 Common Shares
of par value €1 each in “HERLONG ΙNVESTMENTS LIMITED” (referred to as the
“Company”) bearing issuance no [●],  which are embodied in share certificates no
[●] and represent jointly 25% of the issued Common Shares in the share capital
of the Company. Pledgor 1 holds 15,381 Common Shares in the Company (“Shares
1”). Pledgor 2 holds 450 Common Shares in the Company (“Shares 2”). Pledgor 3
holds 225 Common Shares in the Company (“Shares 3”). Pledgor 4 holds 225 Common
Shares in the Company (“Shares 4”). Shares 1, Shares 2, Shares 3 and Shares 4
shall hereinafter jointly be referred to as “Shares”).
 
B.    WHEREAS, pursuant to a pledge agreement of even date (the “Share Pledge”)
the Pledgors have pledged in favour of the Pledgee the Shares and/or any Further
Shares and the Share Certificates. Copy of the Share Pledge is attached hereto
in Schedule “●”;
 
C.    WHEREAS, pursuant to Section 4 of the Share Pledge the Pledgors agreed to
deliver to the Escrow Agent the Escrow Documents referred to in clause 4.01 of
the Share Pledge;
 
D.   WHEREAS, the Pledgee and the Pledgors have requested the Escrow Agent to
act as the escrow agent of the Escrow Documents; and
 
E.    WHEREAS, the Escrow Agent has agreed to act as the escrow agent of the
Escrow Documents.
  
 
Schedule 4 - 1

--------------------------------------------------------------------------------

 
  
NOW IT IS HEREBY AGREED AS FOLLOWS:
 
1.   Definitions
 
Unless otherwise defined herein, capitalised terms used in this Agreement shall
bear the meaning given to them in the Share Pledge.
 
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in Cyprus;
 
“Liability” means any loss, damage, cost, charge, claim, demand, expense,
penalty, judgment, demand, action proceeding or other liability whatsoever
(including, without limitation, in respect of taxes, duties, levies, imposts and
other charges) and including any value added tax or similar tax charged or
chargeable in respect thereof and legal fees and expenses on a full indemnity
basis;
 
2.1   Appointment of the Escrow Agent
 
The Pledgee and the Pledgors hereby appoint the Escrow Agent as escrow agent in
accordance with the terms of this Agreement and the Escrow Agent hereby accept
his said appointment as escrow agent
 
2.2   Delivery of Escrow Documents
 
(a)
Simultaneously with the execution of this Agreement, the Pledgors shall transfer
to the Escrow Agent the Escrow Documents which comprise of the following
documents: (i) all share certificates representing the Shares; (ii) undated
blank instrument of transfer in respect of the Shares duly executed by each of
Pledgors, in the form set out in Appendices "A1", "A2", "A3" and "A4" hereto;
(iii) undated blank resolution of the board of directors of the Company
approving of the transfer of shares, in the form set out in Appendix "B" hereto;
(iv) an irrevocable proxy and power of attorney from each of the Pledgors, in
the form set out in Appendices "C1", "C2", "C3" and"C4"hereto; (v) undated, duly
signed letters of resignation from each of the Directors appointed by the
Pledgors and the Secretary of the Company, in the form set out in Appendix "D"
hereto; (vi) a letter of authority and undertaking from each of the Directors
appointed by the Pledgors and the Secretary of the Company, in the form set out
in Appendix "E" hereto; (vii) a waiver letter signed by each shareholder of the
Company, other than the Pledge, in the form set out in Appendix F;

 
(b)
In the time between the date of the execution of this Agreement and until expiry
of the Security Period (as this is defined in the Share Pledge), each of the
Pledgors irrevocably and unconditionally covenant with the Pledgee that: (i)
Pledgor 1 shall procure that there shall be no change in the director of the
Company appointed by Pledgor 1 without the prior consent in writing of the
Pledgee. In the event of a change in and/or resignation of the director of the
Company appointed by Pledgor 1, Pledgor 1 shall within two (2) Business Days
from the date it receives a notice of such a change to procure to deliver to the
Escrow Agent updated versions of the documents in the form attached herewith as
Appendices B, D and E, duly executed by the new director of the Company
appointed by Pledgor 1; and (ii) each of the Pledgors shall procure that in the
event of a new shareholder subscribing to shares in the Company, then each of
the Pledgors shall within two (2) Business Days from the date they receive a
notice of such a change to procure to deliver to the Escrow Agent a waiver
letter by this new shareholder in the form attached herewith as Appendix F.

 
(c)
If at any time between the date of the execution of this Agreement and until the
expiry of the Security Period, any Further Shares are issued to the Pledgors,
then each of the Pledgors will deliver or procure to be delivered to the Escrow
Agent, immediately upon the issue of any Further Shares to the Pledgors: Undated
blank instruments of transfer in respect of the Further Shares, duly executed by
each of the Pledgor, in the form set out in Appendices "A1", "A2", "A3" and "A4"
hereto, as amended to refer to the Further Shares: (i) the original Share
Certificates issued in relation to the Further Shares; and (ii) an original and
undated blank resolution of the Director of the Company appointed by Pledgor 1
approving of the transfer of the Further Shares, in the form set out in Appendix
"B" hereto, as amended to refer to the Further Shares.

   
 
Schedule 4 - 2

--------------------------------------------------------------------------------

 
  
3.   Duties of the Escrow Agent
 
(a) 
The Escrow Agent shall during the continuation of this Agreement keep the Escrow
Documents in safe custody and shall not release all or any of them to any party
except according to the provisions of this Agreement.

 
(b) 
(i) If at any time between the date of the execution of this Agreement and until
expiry of the Security Period (as this is defined in the Share Pledge) the
Escrow Agent receives written notice (the “Event of Default Notice”), according
to the form of the attached Appendix “G” hereof, from the Pledgee, stating that
the Pledgors are in breach of the Share Pledge and requesting the Escrow Agent
to release such Escrow Documents as these appear in the Event of Default Notice
to the Pledgee, the Escrow Agent shall, within two (2) Business Days of receipt
of the Event of Default Notice, release and deliver the Escrow Documents to the
Pledgee, provided that the outstanding fees of the Escrow Agent as set out in
section 6 have been settled in full, in which case the duties and obligations of
the Escrow Agent will expire and/or otherwise terminate without any Liability on
the part of the Escrow Agent. Upon receipt of the Escrow Documents by the
Pledgee, the Pledgee shall send a notice in writing to the Escrow Agent and the
Pledgor that the Escrow Documents have been safely received.
   
Thereafter, the Pledgee shall have the sole right and responsibility to put into
effect all or any Escrow Documents in accordance with provisions of the Share
Pledge and deliver these to the secretary of the Company in order to record the
transfer of the Default Shares in accordance with the Escrow Documents.
    
(ii) In case of Partial Enforcement (as this is defined in the Share Pledge) and
upon notification by the Pledgee of completion of the Escrow Documents, the
Pledgors shall deliver or procure to deliver to the Escrow Agent, the updated
Escrow Documents representing the remainder of the Shares and/or Further Shares
which continue to be pledged and charged in accordance with the terms of Share
Pledge I. Any reference in this Escrow Agreement to the Shares and/or Further
Shares shall from then on be a reference to the remaining amount of Common
Shares (not part of the Partial Enforcement, i.e. Shares and/or Further Shares –
Default Shares = remaining amount of Shares and/or Further Shares) which are
held by the Pledgors and which shall not exceed 25% of the Company’s total
Common Shares. The provisions of the Escrow Agreement shall continue to apply
and be binding to all the Parties, in relation to the remaining amount of the
Shares and/or Further Shares.

  
(c) 
If at any time between the date of the execution of this Agreement and until
expiry of the Security Period (as this is defined in the Share Pledge) the
Escrow Agent receives written notice (the “Release Notice”), according to the
form of the attached Appendix “H” hereof, from the Pledgee, the Escrow Agent
shall, within two (2) Business Days of receipt of the Release Notice, release
and deliver the Escrow Documents as these appear in the Release Notice to the
Pledgor provided that the outstanding fees of the Escrow Agent as set out in
clause 6 have been settled in full, in which case the duties and obligations of
the Escrow Agent will expire and/or otherwise terminate without any Liability on
the part of the Escrow Agent. Upon receipt of the Escrow Documents by the
Pledgors, the Pledgors shall send a notice in writing to the Escrow Agent and
the Pledgee that the Escrow Documents have been safely received.

 
(d) 
In case of a Permitted Transfer subject to the terms and conditions of Clause
3.07 of the Share Pledge, the Pledgee shall send to the Escrow Agent a Release
Notice, signed by the authorised signatory of the Pledgee, under the condition
that NewCo will pledge and charge the Shares and/or Further Shares it holds in
the Company in favour of the Pledgee. The Parties will simultaneously execute
such an amending escrow agreement as is necessary and NewCo as the new pledgor
will deliver the Escrow Document to the Escrow Agent.

  
 
Schedule 4 - 3

--------------------------------------------------------------------------------

 
   
4.   Authority of the Escrow Agent
 
The Pledgee and each of the Pledgors hereby authorise the Escrow Agent and the
Escrow Agent hereby agrees to hold and deliver the Escrow Documents in
accordance with and subject to the terms and conditions of this Agreement.
 
If the Escrow Agent whether original, additional or substituted dies or gives
notice of a desire to withdraw and is discharged from these trusts or refuses or
becomes unfit to act then the Pledgee may by instrument appoint one other person
to be an Escrow Agent in his place. The same will apply if any one of Escrow
Agent’s successors is deceased or desires to withdraw or is discharged or
refuses or becomes unfit to act.
 
5.   Termination
 
This Agreement shall be terminated on the delivery of the Escrow Documents by
the Escrow Agent to either of the Pledgee and the Pledgors in accordance with
this Agreement.
 
6.   Escrow Agents’ Fees
 
(a)
The initial fees of the Escrow Agent for the first year of the term of its
acting as Escrow Agent shall be Euro [●] (plus any disbursements and VAT, if
applicable) (the “Initial Fees”).  The Initial Fees shall be payable by the
Pledgors upon execution and delivery of this Agreement.

 
(b)
An annual fee of Euro [●] (plus any disbursements and VAT, if applicable) shall
be payable on every anniversary from the date of signature of this Agreement
(the “Annual Fee”), until termination or expiry of the same.  The Annual Fee
shall be payable by the Pledgor within five (5) Business Days from the date of
issue of the relevant note of charges and out of pocket expenses by the Escrow
Agent. No action shall be taken by the Escrow Agent in accordance with Section 3
unless all outstanding fees are settled in full.

 
(c)
An enforcement fee of Euro [●] (plus any disbursements and VAT, if applicable)
shall be payable upon receipt by the Escrow Agent of the Event of Default Notice
or the Release Notice (as the case may be) (the “Enforcement Fee”). The
Enforcement Fee shall be payable by the Pledgor within five (5) Business Days
from the date of issue of the relevant note of charges and out of pocket
expenses by the Escrow Agent. No action shall be taken by the Escrow Agent in
accordance with Section 3 unless all outstanding fees are settled in full.

 
(d)
Each of the Pledgors pro rata to their shareholding in the Company shall be
liable for and shall pay to the Escrow Agent, ondemand, all charges, costs and
expenses reasonably and properly incurred and documented (including legal
expenses) which the Escrow Agent may incur in relation to the performance of its
obligations hereunder.

 
7.   Rights and Obligations of Escrow Agent
 
(a) 
The Escrow Agent shall have the duties, and only those duties, set out expressly
in this Agreement and there can be no other implied responsibilities or
obligations upon the Escrow Agent.  The duties and obligations of the Escrow
Agent in relation to the Escrow Documents will be terminated and discharged
without any Liability when the Escrow Agent releases the Escrow Documents in
accordance with Section 3.

 
(b) 
The Escrow Agent shall not be liable for any error of judgement or for any act
done or omitted to be done by the Escrow Agent in good faith including, without
limitation, any act done or omitted to be done by the Escrow Agent in compliance
with its obligations under any applicable law or in accordance with an order of
a court or tribunal or governmental authority.

   
 
Schedule 4 - 4

--------------------------------------------------------------------------------

 
   
(c) 
Each of the Pledgors and/or the Pledgee undertakes to indemnify the Escrow
Agent,  and hold the Escrow Agent harmless on demand, against any and all
losses, claims, damages, costs, demands, Liabilities, expenses and/or
proceedings whether arising under contract, tort or otherwise
including,  reasonable costs of investigation, experts and counsel fees and
disbursements which may be incurred or suffered by, or made against the Escrow
Agent in connection with or arising in any way out of or in consequence of the
Escrow Agent’s acceptance of its appointment as Escrow Agent hereunder or the
performance or non-performance of the Escrow Agent’ duties hereunder, including,
without limitation, any arbitration or litigation arising from this Agreement or
the Share Pledge or other related agreement, except as arising out of fraud or
gross negligence of the Escrow Agent.

 
(d) 
In no circumstances shall the Escrow Agent have any obligation to make any
payment or make any transfer of shares pursuant to this Agreement under the
terms and conditions of this Agreement.

 
(e) 
The Escrow Agent shall be unconditionally discharged from all further duties,
obligation and under this Agreement and from all Liabilities upon the release of
the Escrow Documents as provided in this Agreement.

 
(f) 
If there is a dispute under this Agreement and/or under the Share Pledge or
other related agreement, the Escrow Agent shall be entitled, upon respective
instruction from the court or an arbitral tribunal, to release the Escrow
Documents to any court or arbitral tribunal of competent jurisdiction, and
thereupon to be discharged from all further duties and obligations without any
Liability under this Agreement and the Escrow Agent shall be indemnified in
accordance with section 7(c).d

 
8.   Notices
 
(a) 
All notices, demands and other communications required to be given pursuant to
this Agreement shall be in writing and may be given by post, hand or telecopy
transmission addressed as provided below (or to the addressee at such other
address as the addressee shall have specified by notice actually received by the
addressor):

 
If to the Pledgee:
 
VelaTel Global Communications, Inc.
12526 High Bluff Drive, Suite 155
San Diego, CA  92130
Attn: Kenneth Waggoner
Tel: + (760) 230-8986
Fax: + (760) 359-7042
Email: kwaggoner@velatel.com
   
If to Pledgor:
 
7L Equity Partners (Emerging Europe) Limited
Carinthia House
9-12 The Grange
St Peter Port
Guernsey, GY1 4BF
Great Britain
Attn. Mr. Jacques Vermeulen
Tel.:  +44 1481 743 758
Fax:  +44 1481 734 301
Email: jacques.vermeulen@augentius.com
  

 
Schedule 4 - 5

--------------------------------------------------------------------------------

 
    
If to Pledge Agent:
   

Inter Jura Cy (Trusts) Limited
1 Lampousas Street, 1095
Nicosia, Cyprus
Attn: ____
Tel:
Fax:
Email:
  
(b) 
Notices shall become effective upon actual receipt by the party intended unless
expressly otherwise provided in this Agreement.

 
(c) 
The Pledgee and each of the Pledgors authorise the Escrow Agent to accept
notices from each of them if they are signed on their behalf by the person
signing the present Agreement on their behalf or by any other person appointed
by their board of directors.

 
(d) 
The Escrow Agent shall not be held responsible for any loss, liability, damage
or expense that may result from, or in connection with, any unauthorised
instructions or equipment malfunction except if caused by fraud or negligence of
the Escrow Agent.

 
9.   Delivery of Escrow Documents
 
Any delivery of the Escrow Documents by the Escrow Agent shall be deemed to be
duly effected if they are delivered by hand to:
 
If to the Pledgors:
   
[●]
If to the Pledgee:
 
VelaTel Global Communications, Inc.
12526 High Bluff Drive, Suite 155
Sean Diego, CA 92130  USA
     

10.   Representations and Warranties
  
Each party represents and warrants to the other party that:
 
(a) 
such party has the power, authority and capacity (or, in the case of any party
that is a company, all corporate power and authority, as the case may be) to
execute, deliver and perform this Agreement;

 
(b) 
in the case of a party that is a company, the execution, delivery and
performance of this Agreement by such party has been duly and validly authorized
and approved by all necessary corporate action;

 
(c) 
this Agreement has been duly and validly executed and delivered by such party
and constitutes a valid and legally binding obligation of such party,
enforceable in accordance with its terms, subject to bankruptcy, insolvency, Or
other similar laws affecting or relating to creditors’ rights; and

   
 
Schedule 4 - 6

--------------------------------------------------------------------------------

 
  
(d) 
the execution, delivery and performance of this Agreement by such party does not
and will not violate the terms of or result in the acceleration of any
obligation under (A) any material contract, commitment or other material
instrument to which such party is a party or by which such party is bound or (B)
in the case of a party that is a company, its Articles of Association.

 
11.   Specific Performance
 
The rights of the parties under this Agreement are unique and, accordingly, the
parties shall, in addition to such other remedies as may be available to any of
them at law or in equity, have the right to enforce their rights hereunder by
actions for specific performance to the extent permitted by law.
 
12.   Entire Agreement
 
This Agreement constitutes the entire understanding of the parties with respect
to the subject matter hereof and supersedes any and all prior understandings and
agreements, whether written or oral, with respect to such subject matter.
 
13.   Successors and Assigns
 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, legal representatives,
successors, assigns and permitted transferees, except as may be expressly
provided otherwise herein.
 
14.   Severability
 
In case any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement and such invalid, illegal and unenforceable provision shall be
modified and construed so that it will be valid, legal, and enforceable to the
maximum extent permitted by law.
 
15.   Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
16.   Section Headings
 
The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
17.   Time
 
Time is of the essence for this Agreement.
 
18.   Arbitration
 
All disputes arising in connection with this Agreement shall be finally settled
by arbitration. The arbitration shall be held in Cyprus and conducted in the
English language in accordance with the United Nations Commission on
International Trade Law (UNCITRAL) Arbitration Rules as at present in force.
There shall be 3 arbitrators, one to be appointed by the claimant and/or
claimants and one to be appointed by the respondent and/or respondents and the
third to be appointed by the common agreement of the two arbitrators selected by
the parties. In the event of a failure to agree on the appointment of
arbitrators, the appointing authority shall be the London Court of International
Arbitration. If the parties so agree, there shall be a sole arbitrator appointed
by the London Court of International Arbitration Upon the award rendered an
application may be made to the competent court for a judicial acceptance of the
award and an order for enforcement.
  
19.   Governing Law
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws (other than the conflict of laws rules) of Cyprus.
   
 
Schedule 4 - 7

--------------------------------------------------------------------------------

 
   
IN WITNESS WHEREOF the parties hereto have set their hands, as of the day of the
year first above mentioned.
   

THE PLEDGEE           [ ●]   In the presence of:
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

By:   Name: Title:                 SIGNED FOR THE PLEDGOR 1          
 

--------------------------------------------------------------------------------

          SIGNED FOR THE PLEDGOR 2   SIGNED FOR THE PLEDGOR 3      
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

in the presence of
         
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness   Witness      
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness   Witness             SIGNED FOR THE PLEDGOR 4          
 

--------------------------------------------------------------------------------

   
 
         
 

--------------------------------------------------------------------------------

    Witness          
 

--------------------------------------------------------------------------------

    Witness                 THE ESCROW AGENT              
In the presence of:
     
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

    Name:

    
 
Schedule 4 - 8

--------------------------------------------------------------------------------

 
  
APPENDIX "A1"
 
INSTRUMENT OF TRANSFER
 
I/WE
 
7L Capital Partners Emerging Europe LP, with registered office in Guernsey,
Carinthia House, 9-12 The Grange, St. Peter Port, GY1 4BF
 
(hereinafter called the "transferor(s)")
 
in exchange of good and valuable consideration received by me/us by
 
Name
of
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by us/me in the
undertaking called
 
HERLONG ΙNVESTMENTS LIMITED
 
to hold unto the said transferee(s) his/their executors, administrators and
assigns.
 
AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.
 
Date:
 
SCHEDULE
  
__________ fully paid ordinary shares of €[●] each serial no.
_________________________, as per Share Certificate No._____ and _____
  
 

THE TRANSFEROR(S)   THE TRANSFEREE(S)      
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

     
Name:  7L Capital Partners Emerging
 
Name:
Address: As above   Address: As above            
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness to the signature of Transferor(s)   Witness to the signature of
Transferee(s)            

       
 
Schedule 4 - 9

--------------------------------------------------------------------------------

 
  
APPENDIX "A2"
 
INSTRUMENT OF TRANSFER
 
I
 
Karlo Vlah
 
(hereinafter called the "transferor(s)")
 
in exchange of good and valuable consideration received by me/us by
 
Name
of
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by me in the
undertaking called
 
HERLONG ΙNVESTMENTS LIMITED
 
to hold unto the said transferee(s) his/their executors, administrators and
assigns.
 
AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.
 
Date:
 
SCHEDULE
 
__________ fully paid ordinary shares of €[●] each serial no.
_________________________, as per Share Certificate No._____ and _____
 
 

THE TRANSFEROR(S)   THE TRANSFEREE(S)
KARLO VLAH
 
 

--------------------------------------------------------------------------------

     
 
 
Name:
Address:   Address: As above            
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness to the signature of Transferor(s)   Witness to the signature of
Transferee(s)        

   
 
Schedule 4 - 10

--------------------------------------------------------------------------------

 
  
APPENDIX "A3"
 
INSTRUMENT OF TRANSFER
 
I
 
Durda Vlah
 
(hereinafter called the "transferor(s)")
 
in exchange of good and valuable consideration received by me/us by
 
Name
of
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by me in the
undertaking called
 
HERLONG ΙNVESTMENTS LIMITED
 
to hold unto the said transferee(s) his/their executors, administrators and
assigns.
 
AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.
 


 
SCHEDULE
 
__________ fully paid ordinary shares of €[●] each serial no.
_________________________, as per Share Certificate No._____ and _____
  

THE TRANSFEROR(S)   THE TRANSFEREE(S)      
DURDA VLAH
 
 

--------------------------------------------------------------------------------

     
 
 
Name:
Address:   Address: As above            
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness to the signature of Transferor(s)   Witness to the signature of
Transferee(s)            

          
 
Schedule 4 - 11

--------------------------------------------------------------------------------

 
  
APPENDIX "A4"
 
INSTRUMENT OF TRANSFER
 
I
 
Josip Vlah
 
(hereinafter called the "transferor(s)")
 
in exchange of good and valuable consideration received by me/us by
 
Name
of
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by me in the
undertaking called
 
HERLONG ΙNVESTMENTS LIMITED
 
to hold unto the said transferee(s) his/their executors, administrators and
assigns.
 
AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.
 
Date:
 
SCHEDULE
 
__________ fully paid ordinary shares of €[●] each serial no.
_________________________, as per Share Certificate No._____ and _____
  

THE TRANSFEROR(S)   THE TRANSFEREE(S)      
JOSIP VLAH
 
 

--------------------------------------------------------------------------------

     
 
 
Name:
Address:   Address: As above            
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness to the signature of Transferor(s)   Witness to the signature of
Transferee(s)            

  
 
Schedule 4 - 12

--------------------------------------------------------------------------------

 
  
APPENDIX "B"
 
HERLONG ΙNVESTMENTS LIMITED
 
UNANIMOUS WRITTEN RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY DATED
 
By a unanimous written resolution of all the Directors of the Company, it is
hereby resolved as follows:-
 
(1)       To approve of the following transfer of shares:
 
(i) ___________ fully paid ordinary shares of €[●] each serial
no. __________________________ and __________________
 
from 7L Capital Partners Emerging Europe LP
 
(ii) ___________ fully paid ordinary shares of €[●] each serial
no. __________________________ and __________________
 
from Karlo Vlah
 
(iii) ___________ fully paid ordinary shares of €[●] each serial
no. __________________________ and __________________
 
From Durda Vlah
 
(iv) ___________ fully paid ordinary shares of €[●] each serial
no. __________________________ and __________________
 
From Josip Vlah
 
to VelaTel Global Communications, Inc
 
(2)   The secretary is instructed to take all appropriate steps to implement the
above resolution.



--------------------------------------------------------------------------------

(Sgd) __________







--------------------------------------------------------------------------------

(Sgd) __________






--------------------------------------------------------------------------------

(Sgd) __________






--------------------------------------------------------------------------------

(Sgd) __________






--------------------------------------------------------------------------------

(Sgd) __________
  
 
Schedule 4 - 13

--------------------------------------------------------------------------------

 
  
APPENDIX "C1"
 
IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH SECTION 4.01 OF THE SHARE PLEDGE
DATED ………… 2011
 
1.
We 7L Capital Partners Emerging, with registered office in Guernsey, Carinthia
House, 9-12 The Grange, St. Peter Port, GY1 4BF, represented by Salvator Lavis,
hereby constitute and appoint _________________________________,
___________________________  ___________________________, as our true and lawful
attorney and proxy being fully empowered and authorized to do all or any of the
following acts and matters with effect from the occurrence of an Event of
Default pursuant to the Share Pledge Agreement dated _____  ___  ____ between
VelaTel Global Communications, Inc. as Pledgee, on the one hand, and 7L Capital
Partners Emerging Group LP, Karlo Vlah, Durda Vlah and Josip Vlah as Pledgors,
on the other hand (the “Share Pledge”):

 
 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Default Shares (as this terms are defined in the Share Pledge) to or in
favour of, such person or persons and under such terms as the Attorney may deem
fit.

 
 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.

 
 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Default Shares.

 
 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Default Shares, and to require that all such
rights and options be registered, transferred, assigned or otherwise dealt with
as the Attorney may deem fit; all powers and authorities of the Attorney under
this Power of Attorney in respect of the Default Shares may be likewise
exercised by the Attorney in respect of any new shares, rights or bonus issue or
other rights and benefits accruing in respect of the Default Shares.

 
 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Default Shares and any new shares, rights or bonus issue, or
other rights and benefits accruing in respect of the Default Shares.

 
 
(6)
Generally to act and deal in respect of the Default Shares and any new shares,
rights or bonus, or other rights and benefits accruing in respect of the Default
Shares as fully as we could do.

 
 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;

 
 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.

 
2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Default Shares
are hereby revoked.

 
3.
We hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.

 
4.
We hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.

 
IN WITNESS whereof we have executed this Proxy and Power of Attorney this _____
day of _______
 


 
SIGNED by___________
7L Capital Partners Emerging Europe LP
   
 
Schedule 4 - 14

--------------------------------------------------------------------------------

 
   
APPENDIX "C2"
 
IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH SECTION 4.01 OF THE SHARE PLEDGE
DATED ………… 2011
 
1.
I Karlo Vlah, resident of Croatia, Merhatovec 5, HR-40314 Selnica, OIB:
5891406711 hereby constitute and appoint _________________________________,
___________________________  ___________________________, as my true and lawful
attorney and proxy being fully empowered and authorized to do all or any of the
following acts and matters with effect from the occurrence of an Event of
Default pursuant to the Share Pledge Agreement dated _____  ___  ____ between
VelaTel Global Communications, Inc. as Pledgee, on the one hand, and 7L Capital
Partners Emerging Group LP, Karlo Vlah, Durda Vlah and Josip Vlah as Pledgors,
on the other hand (the “Share Pledge”):

 
 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Default Shares (as this terms are defined in the Share Pledge) to or in
favour of, such person or persons and under such terms as the Attorney may deem
fit.

 
 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.

 
 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Default Shares.

 
 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Default Shares, and to require that all such
rights and options be registered, transferred, assigned or otherwise dealt with
as the Attorney may deem fit; all powers and authorities of the Attorney under
this Power of Attorney in respect of the Default Shares may be likewise
exercised by the Attorney in respect of any new shares, rights or bonus issue or
other rights and benefits accruing in respect of the Default Shares.

 
 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Default Shares and any new shares, rights or bonus issue, or
other rights and benefits accruing in respect of the Default Shares.

 
 
(6)
Generally to act and deal in respect of the Default Shares and any new shares,
rights or bonus, or other rights and benefits accruing in respect of
the  Default Shares as fully as we could do.

 
 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;

 
 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.

 
2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Default Shares
are hereby revoked.

 
3.
I hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.

 
4.
I hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.

 
IN WITNESS whereof we have executed this Proxy and Power of Attorney this _____
day of _______
 




SIGNED by___________
Karlo Vlah
  
 
Schedule 4 - 15

--------------------------------------------------------------------------------

 
  
APPENDIX "C3"
 
IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH SECTION 4.01 OF THE SHARE PLEDGE
DATED ………… 2011
 
1.
I Durda Vlah, resident of Croatia, Merhatovec 5, HR-40314 Selnica, OIB:
55417661185 hereby constitute and appoint _________________________________,
___________________________  ___________________________ as my true and lawful
attorney and proxy being fully empowered and authorized to do all or any of the
following acts and matters with effect from the occurrence of an Event of
Default pursuant to the Share Pledge Agreement dated _____  ___  ____ between
VelaTel Global Communications, Inc. as Pledgee, on the one hand, and 7L Capital
Partners Emerging Group LP, Karlo Vlah, Durda Vlah and Josip Vlah as Pledgors,
on the other hand (the “Share Pledge”):

 
 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Default Shares (as this terms are defined in the Share Pledge) to or in
favour of, such person or persons and under such terms as the Attorney may deem
fit.

 
 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.

 
 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Default Shares.

 
 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Default Shares, and to require that all such
rights and options be registered, transferred, assigned or otherwise dealt with
as the Attorney may deem fit; all powers and authorities of the Attorney under
this Power of Attorney in respect of the Default Shares may be likewise
exercised by the Attorney in respect of any new shares, rights or bonus issue or
other rights and benefits accruing in respect of the Default Shares.

 
 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Default Shares and any new shares, rights or bonus issue, or
other rights and benefits accruing in respect of the Default Shares.

 
 
(6)
Generally to act and deal in respect of the Default Shares and any new shares,
rights or bonus, or other rights and benefits accruing in respect of the Default
Shares as fully as we could do.

 
 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;

 
 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.

 
2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Default Shares
are hereby revoked.

 
3.
I hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.

 
4.
I hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.

 
IN WITNESS whereof we have executed this Proxy and Power of Attorney this _____
day of _______
 






SIGNED by___________
Durda Vlah
   
 
Schedule 4 - 16

--------------------------------------------------------------------------------

 
  
APPENDIX "C4"
 
IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH SECTION 4.01 OF THE SHARE PLEDGE
DATED ………… 2011
 
1.
I Josip Vlah, resident of Croatia, Merhatovec 5, HR-40314 Selnica, OIB:
24162783756 hereby constitute and appoint _________________________________,
___________________________  ___________________________, as my true and lawful
attorney and proxy being fully empowered and authorized to do all or any of the
following acts and matters with effect from the occurrence of an Event of
Default pursuant to the Share Pledge Agreement dated _____  ___  ____ between
VelaTel Global Communications, Inc. as Pledgee, on the one hand, and 7L Capital
Partners Emerging Group LP, Karlo Vlah, Durda Vlah and Josip Vlah as Pledgors,
on the other hand (the “Share Pledge”):

 
 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Default Shares and/or the Further Shares (as this terms are defined in the
Share Pledge) to or in favour of, such person or persons and under such terms as
the Attorney may deem fit.

 
 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.

 
 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Default Shares.

 
 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Default Shares, and to require that all such
rights and options be registered, transferred, assigned or otherwise dealt with
as the Attorney may deem fit; all powers and authorities of the Attorney under
this Power of Attorney in respect of the Default Shares may be likewise
exercised by the Attorney in respect of any new shares, rights or bonus issue or
other rights and benefits accruing in respect of the Default Shares.

 
 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Default Shares and any new shares, rights or bonus issue, or
other rights and benefits accruing in respect of the Default Shares.

 
 
(6)
Generally to act and deal in respect of the Default Shares and any new shares,
rights or bonus, or other rights and benefits accruing in respect of
the  Default Shares as fully as we could do.

 
 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;

 
 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.

 
2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Default Shares
are hereby revoked.

 
3.
I hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.

 
4.
I hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.

 
IN WITNESS whereof we have executed this Proxy and Power of Attorney this _____
day of _______
 






SIGNED by___________
Josip Vlah
   
 
Schedule 4 - 17

--------------------------------------------------------------------------------

 
  
APPENDIX "D"
 
LETTER OF RESIGNATION
 
To:
HERLONG ΙNVESTMENTS LIMITED, of Nicosia Cyprus ("the Company")

CC:
VelaTel Global Communications, Inc

Date:
 
Dear Sirs,
 
I hereby resign from my position as a Director of the Company with effect from
the date of this letter.
 
I hereby confirm that I have no claim whatsoever against the Company for loss of
office or otherwise.
 
Yours faithfully,
 





--------------------------------------------------------------------------------

(Sgd) __________


 
[to be signed by each Director of the Company appointed by the Pledgors]
   
 
Schedule 4 - 18

--------------------------------------------------------------------------------

 
   
APPENDIX "E"
 
LETTER OF AUTHORITY AND UNDERTAKING
 
TO:
VelaTel Global Communications, Inc
("the Pledgee")

 
DATED: _________, 2011
 
Dear Sirs,
 
HERLONG ΙNVESTMENTS LIMITED ("The Company")
 
I, the undersigned, holding the office of Director in the Company and for good
and valuable consideration provided by the Pledgee (the receipt and sufficiency
of which is hereby acknowledged) I hereby irrevocably authorise and undertake
with the Pledgee that:
 
 
1)
For so long as any Obligations are outstanding (as these are defined in the
Share Pledge of even date granted by 7L Capital Partners Emerging Europe LP,
Karlo Vlah, Đurđa Vlah and Josip Vlah, as Pledgors) I will not act alone or in
concert with any one or more of my fellow directors or officers of the Company
or with any other person, enter into or accept or authorise any act or
commitment in contravention of the covenants under the Agreement or the Share
Pledge;

 
 
2)
I hereby irrevocably authorise the Pledgee at any time on or after the
occurrence of a Default (as defined in the Share Pledge) to date, use and
otherwise put into full effect the undated letter of resignation delivered by me
to the Pledgee pursuant to the Share Pledge.

 
All capitalized terms in the Share Pledge shall have the same meaning in the
present letter.
 
Yours faithfully,
 









--------------------------------------------------------------------------------

 


 
[to be signed by each Director of the Company appointed by the Pledgors]
   
 
Schedule 4 - 19

--------------------------------------------------------------------------------

 
  
APPENDIX "F"
 
WAIVER
 
To the Board of Directors
of HERLONG INVESTMENTS LIMITED
[insert address]
 
We, ______________________ of _________, hereby confirm that in connection with
the proposed transfer of _________ shares of Euro 1,00 each from 7L Capital
Partners Emerging Europe LP, Karlo Vlah, Đurđa Vlah and Josip Vlah, to  VelaTel
Global Communications, Inc. we do not wish to exercise any options or rights
vested in us by virtue of the provisions of the Company's Articles of
Association and we declare that they may transfer such shares to any person or
persons that they may consider proper.
 
 
Signed this ___________ day of ________, 20__










___________________________________
[insert name of Shareholder]
   
 
Schedule 4 - 20

--------------------------------------------------------------------------------

 
    
APPENDIX “H”
 
DEFAULT NOTICE
 
To:
 
________________________
 
Dear Sir,
 
We refer to the Escrow Agreement dated [INSERT] entered into between ourselves,
VelaTel and yourselves (the “Escrow Agreement”) and hereby give you notice
pursuant to Clause 3(b) thereof that in accordance with the terms and conditions
of the Share Pledge Agreement dated ______________ between VelaTel Global
Communications, Inc. as Pledgee, on the one hand, and 7L Capital Partners
Emerging Europe LP, Karlo Vlah, Đurđa Vlah and Josip Vlah as Pledgors, on the
other hand (the “Share Pledge”), an Event of Default (as this is defined in the
Share Pledge) has taken place and hereby request that you release and deliver to
us the __________________
 
Capitalised terms in the present letter have the same meaning as capitalised
terms in the Share Pledge and the Escrow Agreement (as the case may be).
 
Yours Truly






_______________________________
Title:
    
 
Schedule 4 - 21

--------------------------------------------------------------------------------

 
  
APPENDIX “I”
 
RELEASE NOTICE
 
To:
 
________________________
 
Dear Sir,
 
We refer to the Escrow Agreement dated [INSERT] entered into between ourselves,
7L Capital Partners Emerging Europe LP, Karlo Vlah, Đurđa Vlah and Josip Vlah
and yourselves (the “Escrow Agreement”) and hereby give you notice pursuant to
Clause 3 (c) thereof that in accordance with the terms and conditions of the
Share Pledge Agreement dated ______________ between VelaTel Global
Communications, Inc. as Pledgee, on the one hand, and 7L Capital Partners
Emerging Group LP, Karlo Vlah, Đurđa Vlah and Josip Vlah as Pledgors, on the
other hand (the “Share Pledge”) and hereby request that you release and deliver
to the Pledgors the __________________
 
Capitalised terms in the present letter have the same meaning as capitalised
terms in the Share Pledge and the Escrow Agreement.
 
Yours Truly
 
VelaTel Global Communications, Inc.








_______________________________
Title:

 
 
 
Schedule 4 - 22

--------------------------------------------------------------------------------

 
 
SHARE PLEDGE AGREEMENT II
 


 
THIS SHARE PLEDGE AGREEMENT (the "Share Pledge") dated the ___ day of December,
2011 is made between:
 
1.   VelaTel Global Communications, Inc., a United States (“US”) corporation,
organized under the laws of the state of Nevada, with a principal place of
business at 12526 High Bluff Drive, Suite 155, San Diego, California duly and
legally represented by  George Alvarez (hereinafter “VelaTel" or the “Pledgor")
 
AND
 
2.   7L Capital Partners Emerging Europe LP a limited partnership incorporated
in Guernsey, having its registered office in Guernsey, Carinthia House, 9-12 The
Grange, St. Peter Port, GY1 4BF, duly and legally represented by Mr. Salvator
Levis (hereinafter “7LCP” or the "Pledgee").
 
(Jointly hereinafter referred to as the “Parties”)
  
WHEREAS:
  
A.
At the date of this Share Pledge the Pledgor is the registered owner of 48,843
Common Shares of par value € 1 each in “HERLONG ΙNVESTMENTS LIMITED” (referred
to as the “Company”) bearing issuance no [●], which are embodied in share
certificates no [●] and [●] and represent 75% of the issued Common Shares in the
share capital of the Company (hereinafter referred to as “Shares”).

 
B.
The Pledgor has agreed to provide in favour of the Pledgee a pledge over the
Shares, which are legally held by the Pledgor, as security for the performance
by the Pledgor of its obligations under the Business Cooperation Agreement
between the Pledgor, the Pledgee, the Company, Karlo Vlah, Đurđa Vlah and Josip
Vlah dated [●] (hereinafter referred to as the “Agreement”).

 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
  
1.    CHARGE AND PLEDGE
 
1.01
As security for all present and future liabilities and obligations that the
Pledgor has towards the Pledgee and/or the Companies under the Agreement
starting from the execution of the same, i.e. for the fulfilment by the Pledgor
of its obligations pursuant to Sections 13 and 14 of the Agreement and
especially its undertakings that it will fulfil its obligations and will pay to
the Company the amounts described in Section 13.2 I-VI of the Agreement (the
“Obligations”), the Pledgor hereby pledges, charges and assigns to the Pledgee
the Shares, any further ordinary shares in the Company at any time issued to the
Pledgor during the Security Period (as defined in clause 7 below), whether in
addition to or in exchange of or in substitution of or in replacement of the
Shares (the “Further Shares”) and pledges all of the aforementioned share
certificates numbered ___ (the “Share Certificate 1”) and ___ (the “Share
Certificate 2”) representing the Shares, as well as any substitute/additional
share certificate issued in replacement of the above (together the “Share
Certificates”).

 
1.02
The Pledgor will take any and all further legal steps required by the Pledgee to
obtain legal protection for the Pledgee’s rights under this Share Pledge. Any
required step shall be reasonable, without prejudice to the rights and
obligations of the Pledgor and should be expressed in writing by the Pledgee.

   
 
Schedule 5 - 1

--------------------------------------------------------------------------------

 
  
1.03
The Pledgor undertakes the obligation to deliver the Escrow Documents 1 and
Escrow Documents 2 as the terms are defined in clause 4 to [●] (“Escrow Agent”),
in order to be held in escrow according to the terms and conditions of an escrow
agreement (the “Escrow Agreement”) which is being signed at the same time with
the Share Pledge.

 
1.04
Except as otherwise defined herein, all terms used herein and defined in the
Agreement shall be interpreted herein as so defined.

  
2.   REPRESENTATIONS AND WARRANTIES
 
2.01 
The Pledgor hereby represents and warrants to the Pledgee that:

 

 
(a) 
the Pledgor is a company validly existing under the laws of the state of Nevada
and has full power and authority to carry on its business as it is being
conducted and to own its assets;

 

 
(b) 
the Pledgor is the registered owner of all of the Shares charged pursuant to
this Share Pledge, and has full right in and title to the said Shares and the
said Shares are free from any charge, lien or encumbrance of any kind save as
created pursuant to (or referred to) in this Share Pledge;

 

 
(c) 
the Pledgor has full power and authority: (i) to execute and deliver this Share
Pledge and all notices, certificates and other documents related to this
transaction and (ii) to comply with the provisions of, and perform all its
obligations under this Share Pledge;

 

 
(d) 
the Pledgor has taken all necessary corporate and other action to authorize the
execution and delivery of this Share Pledge;

 

 
(e) 
this Share Pledge constitutes the Pledgor’s legal, valid and binding obligations
enforceable against the Pledgor in accordance with its terms;

 

 
(f) 
the entry into and performance by the Pledgor of this Share Pledge does not and
will not violate in any respect: (i) any law or regulation of any governmental
or official authority or body, or (ii) the constitutional documents of the
Pledgor, or (iii) any agreement, contract or other undertaking to which the
Pledgor is a party or which is binding upon the Pledgor or any of its property
or assets;

 

 
(g) 
all consents, licenses, approvals and authorisations which are required in
connection with the execution, validity, performance or enforceability of this
Share Pledge have been obtained and are valid and subsisting at the date hereof;

  
3.   PRESERVATION OF SHARES AND SECURITY
 
During the Security Period (as defined in clause 7 below) and until the
Obligations have been discharged in full, the Parties covenant to each other as
follows:


3.01  
The Pledgor shall defend at its own cost the Shares and all the Pledgee’s
rights, title and interest in and to the Shares and to any Further Shares
against the claims of any third parties; in the event of failure by the Pledgor
to diligently defend against or discharge any claim that contests or is
otherwise inconsistent with any such rights, title, or interest of the Pledgee,
the Pledgee shall inform in writing the Pledgor requesting the latter to
forthwith proceed to any action required so that the Pledgor’s obligations under
this clause are fulfilled. In case the Pledgor does not proceed to the actions
required within 10 Business days, the Pledgee in its sole discretion, may
contest, settle or discharge any such claim, and Pledgor shall pay to the
Pledgee, upon written demand, the costs and expenses, including attorney’s fees,
thereof.

 
3.02  
The Pledgor shall promptly notify the Pledgee of any attachment or other legal
process levied or attempted to be levied against any of the Shares and/or
Further Shares, of any loss or damage to the Shares and/or Further Shares and of
any other event affecting any of the Shares and /or the Further Shares that
might in any way have an adverse effect on the validity or enforceability of the
Share Pledge created hereby or on the rights or remedies of the Pledgee
hereunder.

   
 
Schedule 5 - 2

--------------------------------------------------------------------------------

 
  
3.03  
The Parties agree that the pledge shall not be extended to voting rights,
dividends, interest and other monies paid or payable or rights or property
accruing as at or after the date hereof on or in respect of all or any of the
Shares and/or the Further Shares, unless there is an Event of  Default (as
described below), in which case the total of the rights attached to the Shares
and/or the Further Shares shall be exercised by the Pledgee, upon the latter’s
written notice towards the Pledgor and the Company.

 
3.04  
The Pledgor shall from time to time furnish notices and obtain consents from all
other persons, and properly ensure all other recordations and registrations, as
the Pledgee may determine to be necessary in its sole discretion for the
realisation of the Pledgee’s rights hereunder.

 
3.05  
The Pledgor shall not create or permit to exist by any means any pledge, charge,
lien, transfer of rights, assignment, agreement or arrangement for security of
any kind on or in connection with any part of the Shares and/or any Further
Shares other than this Share Pledge.

 
3.06  
The Pledgor subject to the provisions of clause 3.07 below shall not sell,
assign, transfer, lease or otherwise dispose or attempt to dispose in any manner
all or any part of the Shares and/or the Further Shares.

 
3.07  
The Pledgor pursuant to the provisions of clause 17.2.1 of the Agreement will be
entitled to sell and transfer subject to the prior consent of the Pledgee
conditional on the terms and conditions of this clause 3.07 (the “Permitted
Transfer”), part of the Shares which shall not exceed 24% of the Company’s total
issued Common Shares (the “Permitted Percentage”). It is explicitly acknowledged
and agreed between the Parties that should the transfer of such number of Shares
which corresponds to the Permitted Percentage (the “Transferred Shares”) take
place before the end of the Security Period (as this is defined in clause 7
below), the Pledgee will consent to the release and delivery of the Escrow
Documents No. 1 (as defined in Clause 4 below) back to the Pledgor in accordance
with the terms of Clause 7 below, on the following conditions being met:

 

 
(i) 
the Pledgor’s shareholding percentage in the Company remaining after the
transfer of the Transferred Shares will not lead to its losing control of the
Company’s Common Shares; and

 

 
(ii) 
that the Transferred Shares will continue to be pledged in favour of the Pledgee
and the new shareholder thereof will pledge and charge the Transferred Shares in
favour of the Pledgee; and

 

 
(iii) 
the new shareholder of the Transferred Shares will simultaneously enter into a
share pledge agreement over the Transferred Shares containing similar provisions
as this Share Pledge in the form set out in Schedule C;

 
(the conditions listed in (i), (ii) and (iii) will jointly be referred to as the
“Conditions”).
 
Failure to comply with the Conditions will give the right to the Pledgee to
refuse the proposed transfer of the Transferred Shares and by extension, the
release and delivery of the Escrow Documents No. 1. In case of successful and
full compliance with the Conditions and completion of the Permitted Transfer any
reference in this Share Pledge to the Shares shall from then on be a reference
to the remaining amount of Common Shares which are owned by the Pledgor and
which shall be greater than 50.9% of the Company’s total Common Shares.
 
3.08
The Pledgor shall not take any action, which could hinder the performance of
this Share Pledge or give rise to a breach hereof.

 
3.09
The Pledgor shall take all necessary steps and actions to ensure that this Share
Pledge is perfected in accordance with Cyprus and any other applicable law.

 
3.10
The Pledgor shall take all necessary steps and actions to ensure that the
members of the Board of Directors of the Company shall remain those appearing in
Appendix B hereto as long as this Share Pledge is in force. In any case, if
there is a need to change the composition of the Board of Directors of the
Company, the Pledgor shall ensure that clause 10 hereof is implemented.

 
3.11
The Pledgor shall not cause or permit the change in the Articles of Association
of the Company without the Pledgee’s prior written consent, if such change
alters in any way whatsoever the validity and effect of this Share Pledge.

  
 
Schedule 5 - 3

--------------------------------------------------------------------------------

 
  
4.    DEPOSIT OF ESCROW DOCUMENTS
 
4.01
The Pledgor, simultaneously with the execution of this Share Pledge and the
Escrow Agreement, shall deliver to the Escrow Agent:

 

 
(a)
All share certificates representing  approximately 24% of the issued Common
Shares of the Company (i.e. 15,630 Ordinary shares) (the “Shares No. 1”);

 
 
(hereinafter referred to as “Escrow Documents No. 1”)

 
4.02
The Pledgor, simultaneously with the execution of this Share Pledge and the
Escrow Agreement, shall deliver to the Escrow Agent:

 

 
(a)
All share certificates representing approximately 51% of the issued Common
Shares of the Company (i.e. 33,213 ordinary shares) (the “Shares No. 2”);

 

 
(b) 
Undated blank instrument of transfer in respect of the Shares duly executed by
the Pledgor, in the form set out in Appendix "A" hereto;

 

 
(c)
An original, undated blank resolution of the board of directors of the Company
approving the transfer of any of the Shares , in the form set out in Appendix
"B" hereto;

 

 
(b) 
An original and dated irrevocable proxy and power of attorney from the Pledgor,
in the form set out in Appendix "C" hereto duly executed, accompanied by a
certified true copy (with the original to follow) of a dated and duly executed
resolution (or other corporate approval required by applicable law) approving
the issuance of the said proxy and power of attorney;

 

 
(c) 
Undated, duly signed letters of resignation from each of the Directors and the
Secretary of the Company, in the form set out in Appendix "D" hereto;

 

 
(d) 
A letter of authority and undertaking from each of the Directors and the
Secretary of the Company, in the form set out in Appendix "E" hereto;

 

 
(e) 
Undated, duly signed letters by the other shareholders of the Company, waiving
their pre-emption rights in relation to the transfer of the Shares by the
Pledgor to the Pledgee, in the form set out in Appendix “F” hereto.

 
(hereinafter the documents under (a) to (g) above shall jointly be referred to
as the “Escrow Documents No. 2”).
 
The Escrow Documents No.1 and Escrow Documents No. 2 shall jointly be referred
to as the “Escrow Documents”.
 
4.03
In case of a Permitted Transfer, the Pledgor shall deliver or procure to be
delivered to the Escrow Agent simultaneously with the transfer of the
Transferred Shares and the completion of the Conditions, a share certificate
representing the Shares represented by the remainder of the Permitted Percentage
which continues to be pledged and charged in accordance with the terms of this
Share Pledge.

 
4.04
The Pledgor hereby irrevocably agrees to waive, as against the Pledgee, the
pre-emption rights that it has for any Further Shares pursuant to the Company’s
Articles of Association (or otherwise) for the Security Period.

 
4.05
The Pledgor will deliver or procure to be delivered to the Escrow Agent,
immediately upon the issue of any Further Shares to the Pledgor:

      
 
Schedule 5 - 4

--------------------------------------------------------------------------------

 
   

 
(a) 
An undated blank instrument of transfer in respect of the Further Shares, duly
executed by the Pledgor, in the form set out in Appendix "A" hereto, as amended
to refer to the Further Shares;




 
(b) 
The original Share Certificate(s) issued in relation to the Further Shares; and

 

 
(c)
An original and undated blank resolution of the Director(s) of the Company
approving of the transfer of the Further Shares, in the form set out in Appendix
"B" hereto, as amended to refer to the Further Shares.

 
4.06
The Pledgor hereby undertakes that it will procure that the provisions of s.138
of the Contract Law, Cap. 149 are fully complied with regard to this Share
Pledge. Without prejudice to the generality of the foregoing, the Pledgor
undertakes that it will procure delivery (by courier) to the Pledgee, no later
than 5 Business Days from the date of delivery to the Company by the Pledgee
(whether by courier or by hand) of a notice of pledge of the Shares, accompanied
by a certified copy of this Share Pledge, of a certificate from the Company in
the form of Appendix “G” attached herewith, confirming that a memorandum of
pledge has been entered in its Register of Members, together with a copy of the
Company’s Register of Members certified as true and up to date copy thereof by
the Secretary of Company, showing the said entry.

  
5.   ENFORCEMENT
 
5.01  
A. If the Pledgor is (i) in breach of and/or fails to comply with any of its
Obligations described in Section 13.2 I-VI(i) of the Agreement and/or (ii) the
Pledgor is in breach of any of the provisions of this Share Pledge or (iii) any
step is taken for the dissolution of Pledgor, the Pledgee will deliver to the
Pledgor a written notice by registered mail with acknowledgement of receipt
asking it to remedy such Obligation or breach. If such Obligation or breach
remains unremedied for a period of at least 60 Business Days (any such
unremedied Obligations or breaches being hereinafter called "Event of Default")
Clause 5.03 hereinbelow will apply.
    
B. If the Pledgor is in breach of and/or fails to comply with its Obligation
described in Section 13.2 VI(ii) of the Agreement the Pledgee will deliver to
the Pledgor a written notice by registered mail with acknowledgement of receipt
asking it to remedy such Obligation or breach. Within 30 calendar days following
delivery of the written notice by the Pledgee (or such extended time as the
parties agree if they are negotiating a resolution), the Pledgor will be
entitled to commence arbitration as described in Clause 20 for the determination
of whether it is in breach of or has failed to comply with its Obligation
described in Section 13.2 VI (ii). If either (i) the arbitration determines that
the Pledgor is in breach of or has failed to comply with its Obligation
described in Section 13.2 VI (ii) or (ii) the Pledgor did not commence
arbitration within 30 calendar days following delivery of the written notice by
the Pledgee and such Obligation or breach remains unremedied for a period of at
least 60 calendar days (such unremedied Obligation or breach being hereinafter
called "Event of Default") Clause 5.03 hereinbelow will apply.

   
5.02
Unless and until an Event of Default occurs, the Pledgee shall not put into
effect any of the Escrow Documents referred to in clause 4.01 and/or clause 4.02
hereof and the Pledgor shall have the right to exercise all voting and/or
consensual powers pertaining to the Shares and/or the Further Shares and/or any
part thereof for all purposes not inconsistent with the terms of this Share
Pledge or the Agreement or any documents executed or to be executed pursuant
hereto and thereto;

 
5.03
At any time after an Event of Default, the Pledgee,  acting in good faith, will
deliver a written notice in the form of Appendix “H” to the Escrow Agent (the
“Event of Default Notice”) and this Share Pledge shall become immediately
enforceable and all powers conferred upon the Pledgee by this Share Pledge or
otherwise, shall be immediately exercisable upon the Pledgee’s wish and, without
prejudice to the generality of the foregoing or to any remedies provided for by
applicable law, the Pledgee may, subject to applicable law: (i) transfer, to any
party it may decide and on terms selected in its sole discretion, legal and/or
beneficial ownership of the Shares and/or Further Shares and (ii) sell the
Shares and/or Further Shares or any part thereof at any such place and in such
manner and at such price or prices as the Pledgee may deem fit. In that regard:

   
 
Schedule 5 - 5

--------------------------------------------------------------------------------

 
   
 
5.03.01
The Pledgee shall have the sole and exclusive right to put into effect all or
any of the Escrow Documents referred to in clause 4.01 and/or clause 4.02 hereof
and to exercise all voting and consensual powers pertaining to the Shares and/or
Further Shares or any part thereof to the exclusion of the Pledgor and shall
exercise such powers in such manner as the Pledgee may in its sole discretion
elect;

 
 
5.03.02
In the event of the Pledgee exercising all or any of its above rights and powers
the Pledgor will procure that the Company shall register as owner or owners of
the Shares and/or Further Shares any and all persons entitled to own the same
pursuant to the exercise by the Pledgee of its said rights;

 
 
5.03.03
Without limitation to the generality of Clause 5.02, in the event of the Pledgee
exercising all or any of its rights and powers under the said Clause, the
Pledgee shall be entitled but not obliged, in its sole discretion, to use and
put into effect all or any of the Escrow Documents deposited with the Pledgee
pursuant to Clauses 4.01 and/o Clause 4.02 hereof and to register as owners of
the Shares and/or Further Shares the Pledgee and/or any nominees of the Pledgee
or any purchasers of the Shares and/or Further Shares, in case the Shares and/or
Further Shares were sold to one or more third parties.

 
5.04
Unavailability of any of the remedies set out in the present Clause shall not
affect the effectiveness of any other remedies.

   
6.   POWER OF ATTORNEY
   
6.01
By way of security, and in order to more fully secure the performance of the
obligations of the Pledgor under this Share Pledge, the Pledgor hereby appoints
the Pledgee to be his or its true and lawful attorney with full power to act
alone and with full power of substitution, until the Obligations have been
discharged in full, for the purpose of doing in its name any and all acts
whatsoever which the Pledgor itself could do in connection with the Shares
and/or Further Shares held by the Pledgor in case of an Event of Default,
subject to the conditions of Clause 5 above, including, but without limitation,
(i) to insert the name of the Pledgee or their nominees or the name of any
purchaser (or to make any alteration or addition as regards the particulars of
the warrants shares or stocks affected thereby or any other addition which the
Pledgee may consider desirable) in any transfer or other documents which the
Pledgee may require for perfecting their title to or for vesting or enabling
them to vest the Shares and/or the Further Shares in case of an Event of Default
in the Pledgee or their nominees or in any purchaser, (ii) to present the same
for registration in the name of the Pledgee or their nominees or of any
purchaser (iii) otherwise to execute seal and deliver and otherwise perfect and
do any such transfers and other documents as aforesaid and all such deeds,
assurances, agreements, instruments, acts and things which may be required for
the full exercise of all or any of the powers hereby conferred or which may be
deemed proper on, or in connection with, any sale, disposition or obtaining by
the Pledgee of the Shares and/or Further Shares in case of an Event of Default
which is continuing in accordance with Clause 5 above.

 
6.02
The Pledgor hereby ratifies and confirms and agrees to ratify and confirm any
instrument, act or thing which any such attorney may execute or do under the
provisions of this Clause 6 with effect as from the date of an Event of Default,
for the purpose of carrying out the provisions of this Share Pledge and taking
any action and executing any instruments which the Pledgee may deem necessary or
advisable to accomplish the full benefit of this Share Pledge.

 
6.03
Subject to the provisions of Clause 5, the exercise of such powers as mentioned
in Clause 6, by or on behalf of the Pledgee shall not put any person dealing
with the Pledgee upon any inquiry as to whether the security created by this
Share Pledge has become immediately enforceable nor shall such person be in any
way affected by notice that the security created by this Share Pledge has not
become enforceable and the exercise by the Pledgee of such power shall be
conclusive evidence of their right to exercise the same.

      
 
Schedule 5 - 6

--------------------------------------------------------------------------------

 
7.   RELEASE OF SHARE PLEDGE
 
7.01
The security period of this Share Pledge shall be from the date of signing of
this Share Pledge until the earlier of (i) the irrevocable and unconditional
discharge of the Obligations of the Pledgor under the Agreement and/or this
Share Pledge, or (ii) the termination of this Share Pledge in writing in
accordance with clause 8 below (together the “Security Period”).

 
7.02
Upon the expiry of the Security Period, the Pledgee shall send to the Escrow
Agent a written notice in the form of Appendix “I” (the “Release Notice”) signed
by the authorised signatory of the Pledgee and the security created hereby shall
unconditionally and automatically cease to exist and have no effect.

 
7.03
In case of a Permitted Transfer subject to the terms and conditions of Clause
3.07 above, the Pledgee shall send to the Escrow Agent a Release Notice in
relation only to the Escrow Documents No. 1, signed by the authorised signatory
of the Pledgee, however the security created hereby shall continue to exist and
be of effect in accordance with the terms of Clause 3.07.

 
7.04
Upon receipt of the Release Notice by the Escrow Agent, the Escrow Agent shall
proceed to release the Escrow Documents in accordance with the terms of the
Escrow Agreement and re-deliver to the Pledgor the Escrow Documents.

 
8.   TERMINATION
 
Unless and until the Obligations of the Pledgor are irrevocably and
unconditionally discharged by the Pledgee, this Share Pledge shall only be
terminated by the mutual written agreement of the Pledgor and the Pledgee.
Thereafter, the Pledgee shall deliver to the Escrow Agent the Release Notice in
accordance with clause 7 above.
 
9.   NOTICES
 
All notices, demands and other communications required to be given pursuant to
this Share Pledge including the enforceability of the Share Pledge shall be in
writing and shall be deemed to have been received if given in writing (including
telecopy or similar teletransmission) addressed as in the first page hereof (or
to the addressee at such other address as the addressee shall have specified by
notice actually received by the addresser), and if either (a) actually delivered
in fully legible form to such address or (b) in the case of a letter, three days
shall have elapsed after the same shall have been deposited in the mails (i)
with first-class airmail postage prepaid and registered or certified, with
return receipt requested, or (ii) with express air delivery postage prepaid,
with receipt required for delivery.
 
In addition of the above all notices under or in connection with Share Pledge
could be given in writing by facsimile. The facsimile number of the Pledgor and
the Pledgee are set out below:
 
The Pledgor:
 
VelaTel Global Communications, Inc.
12526 High Bluff Drive, Suite 155
San Diego, California 92130 USA
Attn: Kenneth L. Waggoner, Esq.
Tel.:  +1 760 230 8986
Fax:  +1 760 359 7042
Email: kwaggoner@velatel.com
  
 
Schedule 5 - 7

--------------------------------------------------------------------------------

 
  
The Pledgee:
 
7L Equity Partners (Emerging Europe) Limited
Carinthia House
9-12 The Grange
St Peter Port
Guernsey, GY1 4BF
Great Britain
Attn. Mr. Jacques Vermeulen
Tel.:  +44 1481 743 758
Fax:  +44 1481 734 301
Email: jacques.vermeulen@augentius.com
  
10.   NO WAIVER AND RIGHTS CUMULATIVE
 
No failure on the part of the Pledgee to exercise and no delay in exercising any
right power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise by the Pledgee of any right power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right power or remedy.  The remedies herein provided are cumulative and are not
exclusive of any remedies provided by law.
  
11.    CHANGES
 
11.01
The Pledgor will procure that there shall be no transfer of shares in the
Company or appointment of any further Director, Secretary or other officer of
the Company without the prior consent in writing of the Pledgee, which consent
subject to the provisions of clause 3.07 the Pledgee is obliged to give.

 
11.02
In the event of a change in and/or resignation of any of the director(s) and/or
secretary of the Company, the Pledgor shall within two (2) Business Days from
the date it receives a notice of such a change to procure to deliver to the
Escrow Agent updated versions of the documents in the form attached herewith as
Appendices B, D and E, duly executed by the new director(s) and/or secretary
and/or officer of the Company appointed in their place.

 
11.03
In the event of a new shareholder subscribing to and/or acquiring any shares in
the Company, then the Pledgor shall within two (2) Business Days from the date
it receives a notice of such a change to procure to deliver to the Escrow Agent
a waiver letter by this new shareholder in the form attached herewith as
Appendix F.

  
12.    GRANTING OF TIME
 
The Pledgee may at all times, without discharging or in any way affecting this
Share Pledge: (i) grant to the Pledgor and/or the Company and/or to any other
person any time or indulgence and/or (ii) deal with, exchange, release, modify,
or abstain from perfecting or enforcing this Share Pledge, any security
guarantee or other right which the Pledgee may now or hereafter have regarding
the Agreement or agree to any amendment to the said document and/or any document
executed or to be executed pursuant thereto.
   
13.    COSTS
 
Each Party shall bear its own legal fees with respect to the execution hereof.
All other costs and expenses, taxes and duties in connection with the
negotiation, preparation, completion and any registration of this Share Pledge
will be paid by the Pledgor.
 
All costs incurred by the Pledgee related to the exercise of any of its powers
and protection and enforcement of its interests and rights in relation with the
Share Pledge in any court of law or otherwise shall, be borne by the Pledgor.
      
 
Schedule 5 - 8

--------------------------------------------------------------------------------

 
    
14.    ENTIRE AGREEMENT
 
This Share Pledge constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes any and all prior
understandings and agreements, whether written or oral, with respect to such
subject matter.
   
15.    SUCCESSORS AND ASSIGNS
 
This Share Pledge shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, legal representatives,
successors, assigns and permitted transferees, except as may be expressly
provided otherwise herein.
  
16.    SEVERABILITY
 
In case any one or more of the provisions contained in this Share Pledge shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Share Pledge and such invalid, illegal and unenforceable
provision shall be modified and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
  
17.    CLAUSE HEADINGS
 
The headings contained in this Share Pledge are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Share Pledge.
  
18.    AMENDMENT
 
This Share Pledge may only be amended by an instrument in writing duly signed by
both Parties.
  
19.    GOVERNING LAW
 
This Share Pledge shall be governed by and construed and enforced in accordance
with the laws of Cyprus.
  
20.    ARBITRATION
 
All disputes arising in connection with this Agreement shall be finally settled
by arbitration. The arbitration shall be held in Cyprus and conducted in the
English language in accordance with the United Nations Commission on
International Trade Law (UNCITRAL) Arbitration Rules as at present in force.
There shall be 3 arbitrators, one to be appointed by the claimant and/or
claimants and one to be appointed by the respondent and/or respondents and the
third to be appointed by the common agreement of the two arbitrators selected by
the parties. In the event of a failure to agree on the appointment of
arbitrators, the appointing authority shall be the London Court of International
Arbitration. If the parties so agree, there shall be a sole arbitrator appointed
by the London Court of International Arbitration Upon the award rendered an
application may be made to the competent court for a judicial acceptance of the
award and an order for enforcement.
  

 
Schedule 5 - 9

--------------------------------------------------------------------------------

 
   
IN WITNESS whereof this Share Pledge has been duly executed the day and year
first above written.
 

SIGNED FOR THE PLEDGOR   SIGNED FOR THE PLEDGEE      
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

in the presence of          
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness 1   Witness 1      
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness 2   Witness 2


  
 
Schedule 5 - 10

--------------------------------------------------------------------------------

 
   
APPENDIX "A"
 
INSTRUMENT OF TRANSFER
I/WE


VelaTel Global Communications, Inc, with registered office in San Diego
California (12526 High Bluff Drive, Suite 155, San Diego),


(hereinafter called the "transferor(s)")


in exchange of good and valuable consideration received by me/us by


Name
of
 
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by us/me in the
undertaking called


HERLONG ΙNVESTMENTS LIMITED
to hold unto the said transferee(s) his/their executors, administrators and
assigns.


AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.


Date:


SCHEDULE


__________ fully paid ordinary shares of €[●] each serial no.
_________________________, as per Share Certificate No._____ and _____




 

THE TRANSFEROR(S)   THE TRANSFEREE(S)      
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

     
Name:  VelaTel Global Communications, Inc.   
 
Name:
Address: As above   Address: As above            
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Witness to the signature of Transferor(s)   Witness to the signature of
Transferee(s)            

      
 
Schedule 5 - 11

--------------------------------------------------------------------------------

 
  
APPENDIX "B"
  
HERLONG ΙNVESTMENTS LIMITED
UNANIMOUS WRITTEN RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY DATED


By a unanimous written resolution of all the Directors of the Company, it is
hereby resolved as follows:-


(1)    To approve of the following transfer of shares:
 
___________ fully paid ordinary shares of €[●] each serial
no. __________________________ and __________________


from VelaTel Global Communications, Inc.
 
to 7L Capital Partners Emerging Europe LP
   
(2)   The secretary is instructed to take all appropriate steps to implement the
above resolution.







--------------------------------------------------------------------------------

(Sgd) __________







--------------------------------------------------------------------------------

(Sgd) __________






--------------------------------------------------------------------------------

(Sgd) __________






--------------------------------------------------------------------------------

(Sgd) __________






--------------------------------------------------------------------------------

(Sgd) __________
      
 
Schedule 5 - 12

--------------------------------------------------------------------------------

 
  
APPENDIX "C"


IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH CLAUSE 4.01 OF THE SHARE PLEDGE
DATED ………… 2011


1.
We, VelaTel Global Communications, Inc, a United States corporation, organized
under the laws of Nevada, with a principal place of business at 12526 High Bluff
Drive, Suite 155, San Diego, California duly and legally represented by
……..hereby constitute and appoint ___________________________, a legal entity
incorporated and existing under the laws of the ___________________________ and
having its registered office at ___________________________, as our true and
lawful attorney and proxy being fully empowered and authorized to do all or any
of the following acts and matters with effect from the occurrence of an Event of
Default pursuant to the Share Pledge Agreement dated _____  ___  ____ between 7L
Capital Partners Emerging Europe LP as Pledgee, on the one hand, and VelaTel
Global Communications, Inc., as Pledgor, on the other hand (the “Share Pledge”):



 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Shares and/or the Further Shares (as this terms are defined in the Share
Pledge) to or in favour of, such person or persons and under such terms as the
Attorney may deem fit.



 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.



 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Shares and/or the Further Shares.



 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Shares and/or the Further Shares, and to require
that all such rights and options be registered, transferred, assigned or
otherwise dealt with as the Attorney may deem fit; all powers and authorities of
the Attorney under this Power of Attorney in respect of the Shares and/or the
Further Shares may be likewise exercised by the Attorney in respect of any new
shares, rights or bonus issue or other rights and benefits accruing in respect
of the Shares.



 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Shares and/or the Further Shares and any new shares, rights
or bonus issue, or other rights and benefits accruing in respect of the Shares
and/or the Further Shares.



 
(6)
Generally to act and deal in respect of the Shares and/or the Further Shares and
any new shares, rights or bonus, or other rights and benefits accruing in
respect of the Shares and/or the Further Shares  as fully as we could do.



 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;



 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.



2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Shares and/or
Further Shares are hereby revoked.



3.
We hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.



4.
We hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.

  

IN WITNESS whereof we have executed this Proxy and Power of Attorney this _____
day of _______






SIGNED by___________
For and on behalf of VELATEL GLOBAL COMMUNICATIONS, INC.
  

 
Schedule 5 - 13

--------------------------------------------------------------------------------

 
  
APPENDIX "D"


LETTER OF RESIGNATION


To:
HERLONG ΙNVESTMENTS LIMITED, of Nicosia Cyprus ("the Company")

CC:
7L CAPITAL PARTNERS EMERGING EUROPE LP

Date:




Dear Sirs,


I hereby resign from my position as a Director/Secretary of the Company with
effect from the date of this letter.


I hereby confirm that I have no claim whatsoever against the Company for loss of
office or otherwise.




Yours faithfully,








 

--------------------------------------------------------------------------------

(Sgd) __________

[Name of Director/Secretary of the Company]
  

 
Schedule 5 - 14

--------------------------------------------------------------------------------

 
  
APPENDIX "E"


LETTER OF AUTHORITY AND UNDERTAKING


TO:
7L CAPITAL PARTNERS EMERGING EUROPE LP
("the Pledgee")

       
DATED: ___________, 2011


Dear Sirs,


RE: HERLONG ΙNVESTMENTS LIMITED ("THE COMPANY")


I, the undersigned, holding the office of [Director/Secretary] in the Company
referred to in the Share Pledge Agreement dated ________ between 7L Capital
Partners Emerging Europe LP as Pledgee, on the one hand, and VelaTel Global
Communications, Inc., as Pledgor, on the other hand (the “Share Pledge”) and for
good and valuable consideration provided by the Pledgee (the receipt and
sufficiency of which is hereby acknowledged) I hereby irrevocably authorise and
undertake with the Pledgee that:


 
1)
For so long as any Obligations are outstanding (as these are defined in the
Share Pledge) I will not act alone or in concert with any one or more of my
fellow directors or officers of the Company or with any other person, enter into
or accept or authorise any act or commitment in contravention of the covenants
under the Share Pledge;



 
2)
I hereby irrevocably authorise the Pledgee at any time on or after the
occurrence of an Event of Default (as defined in the Share Pledge) which is
continuing, to date, use and otherwise put into full effect the undated letter
of resignation delivered by me to the Pledgee pursuant to the Share Pledge.



All capitalized terms in the Share Pledge shall have the same meaning in the
present letter.


Yours faithfully,









--------------------------------------------------------------------------------

 




[Director] [Secretary]
     

 
Schedule 5 - 15

--------------------------------------------------------------------------------

 
    

APPENDIX "F"


WAIVER


To the Board of Directors
of HERLONG INVESTMENTS LIMITED
[insert address]


We, ____________________ of _________, hereby confirm that in connection with
the proposed transfer of _______ shares of Euro 1,00 each from VelaTel Global
Communications, Inc. of the state of Nevada to 7L CAPITAL PARNTERS EMERGING
EUROPE LP, of Guernsey, we do not wish to exercise any options or rights vested
in us by virtue of the provisions of the Company's Articles of Association and
we declare that they may transfer such shares to any person or persons that they
may consider proper.


Signed this ___________ day of ________, 20__










___________________________________
[insert name of Shareholder]
  
 
Schedule 5 - 16

--------------------------------------------------------------------------------

 
    
APPENDIX “G”


CERTIFICATE


It is hereby certified that a Memorandum has been duly made in the Register of
Members of the HERLONG INVESTMENTS LIMITED (the “Company”) to the effect that
share certificate numbered ______ representing ______ shares in the issued
capital of the Company, described in the schedule hereunder, have been pledged
to 7L Capital Partners Emerging Europe LP (the “Pledgee”) in accordance with the
terms and conditions of the Share Pledge Agreement dated ___________ between 7L
Capital Partners Emerging Europe LP as Pledgee, on the one hand, and VelaTel
Global Communications, Inc., as Pledgor, on the other hand (the “Share Pledge”),
due notice of the said pledge having been given to the Company by the Pledgee,
accompanied by a copy of the Pledge.


It is further certified that we have not heretofore received any other Notice of
Pledge in relation to the said shares which is still subsisting.


SCHEDULE


[●] fully paid ordinary shares of €[●] each held by:


Messrs.
[________________]








Dated this ___ day of _______




______________________________
[NAME]
Secretary to the Company
   
 
Schedule 5 - 17

--------------------------------------------------------------------------------

 
   

APPENDIX “H”


EVENT OF DEFAULT NOTICE


To:
______________________


Dear Sir,


We refer to the Escrow Agreement dated [INSERT] entered into between ourselves,
VelaTel and yourselves (the “Escrow Agreement”) and hereby give you notice
pursuant to Clause 3(b) thereof that in accordance with the terms and conditions
of the Share Pledge Agreement dated ____________ between 7L Capital Partners
Emerging Europe LP as Pledgee, on the one hand, and VelaTel Global
Communications, Inc., as Pledgor, on the other hand (the “Share Pledge”), an
Event of Default (as this is defined in the Share Pledge) has taken place and
hereby request that you release and deliver to us the ____________


Capitalised terms in the present letter have the same meaning as capitalised
terms in the Share Pledge and the Escrow Agreement (as the case may be).


Yours Truly
7L Capital Partners Emerging Europe LP


_______________________________
Title:
  

 
Schedule 5 - 18

--------------------------------------------------------------------------------

 
  
APPENDIX “I”


RELEASE NOTICE


To:
______________________


Dear Sir,


We refer to the Escrow Agreement dated [INSERT] entered into between ourselves,
VelaTel and yourselves (the “Escrow Agreement”) and hereby give you notice
pursuant to Clause 3 (c) or 3 (d) (as the case may be) thereof that in
accordance with the terms and conditions of the Share Pledge Agreement
dated ____________ between 7L Capital Partners Emerging Europe LP as Pledgee, on
the one hand, and VelaTel Global Communications, Inc., as Pledgor, on the other
hand (the “Share Pledge”) and hereby request that you release and deliver to the
Pledgor the ____________


Capitalised terms in the present letter have the same meaning as capitalised
terms in the Share Pledge and the Escrow Agreement.


Yours Truly
7L Capital Partners Emerging Europe LP


_______________________________
Title:
 
 
 
 
 
Schedule 5 - 19 

--------------------------------------------------------------------------------

 
 


ESCROW AGREEMENT II
 
THIS ESCROW AGREEMENT dated the ……….. day of December 2011  is made between:
 
1.           VelaTel Global Communications, Inc., a United States (“US”)
corporation, organized under the laws of the state of Nevada, with a principal
place of business at 12526 High Bluff Drive, Suite 155, San Diego, California
duly and legally represented by George Alvarez (hereinafter “VelaTel" or the
“Pledgor").
 
2.           7L Capital Partners Emerging Europe LP a limited partnership
incorporated in Guernsey, having its registered office in Guernsey, Carinthia
House, 9-12 The Grange, St. Peter Port, GY1 4BF, duly and legally represented by
Salvator Levis (hereinafter “7LCPEELP” or the "Pledgee").
 
AND
 
3.           Inter Jura Cy (Trusts) Limited, a private limited liability company
incorporated under the laws of Cyprus, with registration number 19433, having
its registered office at 1 Lampousas Street, 1095, Nicosia, Cyprus, duly and
legally represented by [●]  (hereinafter the “Escrow Agent”).
 
(Jointly hereinafter referred to as the “Parties”).
 

--------------------------------------------------------------------------------

 
A.
WHEREAS, the Pledgor is the registered owner of [●] Common Shares of par value €
1 each in “HERLONG ΙNVESTMENTS LIMITED” (referred to as the “Company”) bearing
issuance no [●], which are embodied in share certificate no [●] and no [●] and
represent 75% of the issued Common Shares in the share capital of the Company
(hereinafter referred to as  “Shares”).

 
B.
WHEREAS, pursuant to a pledge agreement of even date (the “Share Pledge”) the
Pledgor has pledged in favour of the Pledgee the Shares and/or any Further
Shares and the Share Certificates. Copy of the Share Pledge is attached hereto
in Schedule “●”;

 
C.
WHEREAS, pursuant to Section 4 of the Share Pledge the Pledgor agreed to deliver
to the Escrow Agent the Escrow Documents referred to in clause 4.01 and clause
4.02 of the Share Pledge;

 
D.
WHEREAS, the Pledgee and the Pledgor have requested the Escrow Agent to act as
the escrow agent of the Escrow Documents; and

 
E.
WHEREAS, the Escrow Agent has agreed to act as the escrow agent of the Escrow
Documents.

 
NOW IT IS HEREBY AGREED AS FOLLOWS:
 
1.           Definitions
 
Unless otherwise defined herein, capitalised terms used in this Agreement shall
bear the meaning given to them in the Share Pledge.
 
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business in Cyprus;
 
“Liability” means any loss, damage, cost, charge, claim, demand, expense,
penalty, judgment, demand, action proceeding or other liability whatsoever
(including, without limitation, in respect of taxes, duties, levies, imposts and
other charges) and including any value added tax or similar tax charged or
chargeable in respect thereof and legal fees and expenses on a full indemnity
basis;
 

 
Schedule 6 - page 1

--------------------------------------------------------------------------------

 

2.1           Appointment of the Escrow Agent
 
The Pledgee and the Pledgor hereby appoint the Escrow Agent as escrow agent in
accordance with the terms of this Agreement and the Escrow Agent hereby accept
his said appointment as escrow agent
 
2.2           Delivery of Escrow Documents
 

 
(a)
Simultaneously with the execution of this Agreement, the Pledgor shall transfer
to the Escrow Agent the Escrow Documents No. 1 which comprise of the following
documents: All share certificates representing   approximately 24% of the issued
Common Shares of the Company (i.e. 15,630 ordinary shares) (the “Shares No. 1”);

 

 
(b)
Simultaneously with the execution of this Agreement, the Pledgor shall transfer
to the Escrow Agent the Escrow Documents, No. 2 which comprise of the following
documents:(i) all share certificates representing  approximately 51% of the
issued Common Shares of the Company (i.e. 33,213 ordinary shares) (the “Shares
No. 2”); (ii) undated blank instrument of transfer in respect of the Shares duly
executed by the Pledgor, in the form set out in Appendix "A" hereto; (iii)
undated blank resolution of the board of directors of the Company approving of
the transfer of shares, in the form set out in Appendix "B" hereto; (iv) an
irrevocable proxy and power of attorney from the Pledgor, in the form set out in
Appendix "C" hereto; (v) undated, duly signed letters of resignation from each
of the Directors and the Secretary of the Company, in the form set out in
Appendix "D" hereto; (vi) a letter of authority and undertaking from each of the
Directors and the Secretary of the Company, in the form set out in Appendix "E"
hereto; (vii) a waiver letter signed by each shareholder of the Company, other
than the Pledge, in the form set out in Appendix F;

 

 
(c)
In the time between the date of the execution of this Agreement and until expiry
of the Security Period (as this is defined in the Share Pledge), the Pledgor
irrevocably and unconditionally covenants with the Pledgee that: (i) the Pledgor
shall procure that there shall be no change in the director(s), secretary or
other officer of the Company without the prior consent in writing of the
Pledgee. In the event of a change in and/or resignation of any of the
director(s) and/or secretary of the Company, the Pledgor shall within two (2)
Business Days from the date it receives a notice of such a change to procure to
deliver to the Escrow Agent updated versions of the documents in the form
attached herewith as Appendices B, D and E, duly executed by the new director(s)
and/or secretary and/or officer of the Company appointed in their place; and
(ii) the Pledgor shall procure that in the event of a new shareholder
subscribing to shares in the Company, then the Pledgor shall within two (2)
Business Days from the date it receives a notice of such a change to procure to
deliver to the Escrow Agent a waiver letter by this new shareholder in the form
attached herewith as Appendix F.

 

 
(d)
If at any time between the date of the execution of this Agreement and until the
expiry of the Security Period, any Further Shares are issued to the Pledgor,
then the Pledgor will deliver or procure to be delivered to the Escrow Agent,
immediately upon the issue of any Further Shares to the Pledgor: (i) An undated
blank instrument of transfer in respect of the Further Shares, duly executed by
the Pledgor, in the form set out in Appendix "A" hereto, as amended to refer to
the Further Shares; (ii) The original Share Certificate(s) issued in relation to
the Further Shares; and (iii) an original and undated blank resolution of the
Director(s) of the Company approving of the transfer of the Further Shares, in
the form set out in Appendix "B" hereto, as amended to refer to the Further
Shares.

 
3.           Duties of the Escrow Agent
 

 
(a)
The Escrow Agent shall during the continuation of this Agreement keep the Escrow
Documents in safe custody and shall not release all or any of them to any party
except according to the provisions of this Agreement.

 

 
Schedule 6 - page 2

--------------------------------------------------------------------------------

 


 
(b)
If at any time between the date of the execution of this Agreement and until
expiry of the Security Period (as this is defined in the Share Pledge) the
Escrow Agent receives written notice (the “Event of Default Notice”), according
to the form of the attached Appendix “G” hereof, from the Pledgee, stating that
the Pledgor is in breach of the Share Pledge and requesting the Escrow Agent to
release such Escrow Documents (either Escrow Documents No. 2 or Escrow Documents
No.1 and Escrow Documents No. 2 together, as the case may be) as these appear in
the Event of Default Notice to the Pledgee, the Escrow Agent shall, within two
(2) Business Days of receipt of the Default Notice, release and deliver the
Escrow Documents to the Pledgee, provided that the outstanding fees of the
Escrow Agent as set out in section 6 have been settled in full, in which case
the duties and obligations of the Escrow Agent will expire and/or otherwise
terminate without any Liability on the part of the Escrow Agent. Upon receipt of
the Escrow Documents by the Pledgee, the Pledgee shall send a notice in writing
to the Escrow Agent and the Pledgor that the Escrow Documents have been safely
received.

 
Thereafter, the Pledgee shall have the sole right and responsibility to put into
effect all or any Escrow Documents in accordance with the provisions of the
Share Pledge and deliver these to the secretary of the Company in order to
record the transfer of the Shares in accordance with the Escrow Documents.
 

 
(c)
If at any time between the date of the execution of this Agreement and until
expiry of the Security Period (as this is defined in the Share Pledge) the
Escrow Agent receives written notice (the “Release Notice”), according to the
form of the attached Appendix “H” hereof, from the Pledgee, the Escrow Agent
shall, within two (2) Business Days of receipt of the Release Notice, release
and deliver such Escrow Documents (either Escrow Documents No. 2 or Escrow
Documents No.1 and Escrow Documents No. 2 together, as the case may be) as these
appear in the Release Notice to the Pledgor provided that the outstanding fees
of the Escrow Agent as set out in clause 6 have been settled in full, in which
case the duties and obligations of the Escrow Agent will expire and/or otherwise
terminate without any Liability on the part of the Escrow Agent. Upon receipt of
the Escrow Documents by the Pledgor, the Pledgor shall send a notice in writing
to the Escrow Agent and the Pledgee that the Escrow Documents have been safely
received.

 

 
(d)
In case of a Permitted Transfer subject to the terms and conditions of Clause
3.07 of the Share Pledge, (i) the Pledgee shall send to the Escrow Agent a
Release Notice in relation only to the Escrow Documents No. 1, signed by the
authorised signatory of the Pledgee, however the security created under the
Share Pledge shall continue to exist and be of effect in accordance with the
terms of Clause 3.07 of the Share Pledge and the Escrow Documents No. 2 shall
continue to be held by the Escrow Agent in accordance with the terms of this
Agreement. The Escrow Documents No. 2 shall be released in accordance with the
terms of this Agreement. (ii)  the Pledgor shall deliver or procure to be
delivered to the Escrow Agent simultaneously with the transfer of the
Transferred Shares and the completion of the Conditions, a share certificate
representing the Shares represented by the remainder of the Permitted Percentage
which continues to be pledged and charged in accordance with the terms of Share
Pledge II.

 
4.           Authority of the Escrow Agent
 
The Pledgee and the Pledgor hereby authorise the Escrow Agent and the Escrow
Agent hereby agrees to hold and deliver the Escrow Documents in accordance with
and subject to the terms and conditions of this Agreement.
 
If the Escrow Agent whether original, additional or substituted dies or gives
notice of a desire to withdraw and is discharged from these trusts or refuses or
becomes unfit to act then the Pledgee may by instrument appoint one other person
to be an Escrow Agent in his place. The same will apply if any one of Escrow
Agent’s successors is deceased or desires to withdraw or is discharged or
refuses or becomes unfit to act.
 

 
Schedule 6 - page 3

--------------------------------------------------------------------------------

 

5.           Termination
 
This Agreement shall be terminated on the delivery of the Escrow Documents by
the Escrow Agent to either of the Pledgee and the Pledgor in accordance with
this Agreement.
 
6.           Escrow Agents’ Fees
 

 
(a)
The initial fees of the Escrow Agent for the first year of the term of its
acting as Escrow Agent shall be Euro [●] (plus any disbursements and VAT, if
applicable) (the “Initial Fees”).  The Initial Fees shall be payable by the
Pledgor upon execution and delivery of this Agreement.

 

 
(b)
An annual fee of Euro [●] (plus any disbursements and VAT, if applicable)  shall
be payable on every anniversary from the date of signature of this Agreement
(the “Annual Fee”), until termination or expiry of the same.  The Annual Fee
shall be payable by the Pledgor within five (5) Business Days from the date of
issue of the relevant note of charges and out of pocket expenses by the Escrow
Agent. No action shall be taken by the Escrow Agent in accordance with Section 3
unless all outstanding fees are settled in full.

 

 
(c)
An enforcement fee of Euro [●] (plus any disbursements and VAT, if applicable)
shall be payable upon receipt by the Escrow Agent of the Event of Default Notice
or the Release Notice (as the case may be) (the “Enforcement Fee”). The
Enforcement Fee shall be payable by the Pledgor within five (5) Business Days
from the date of issue of the relevant note of charges and out of pocket
expenses by the Escrow Agent. No action shall be taken by the Escrow Agent in
accordance with Section 3 unless all outstanding fees are settled in full.

 

 
(d)
The Pledgor shall be liable for and shall pay to the Escrow Agent, ondemand, all
charges, costs and expenses reasonably and properly incurred and documented
(including legal expenses) which the Escrow Agent may incur in relation to the
performance of its obligations hereunder.

 
7.           Rights and Obligations of Escrow Agent
 

 
(a)
The Escrow Agent shall have the duties, and only those duties, set out expressly
in this Agreement and there can be no other implied responsibilities or
obligations upon the Escrow Agent.  The duties and obligations of the Escrow
Agent in relation to the Escrow Documents will be terminated and discharged
without any Liability when the Escrow Agent releases the Escrow Documents in
accordance with Section 3.

 

 
(b)
The Escrow Agent shall not be liable for any error of judgement or for any act
done or omitted to be done by the Escrow Agent in good faith including, without
limitation, any act done or omitted to be done by the Escrow Agent in compliance
with its obligations under any applicable law or in accordance with an order of
a court or tribunal or governmental authority.

 

 
(c)
The Pledgor and/or the Pledgee undertakes to indemnify the Escrow Agent,  and
hold the Escrow Agent harmless on demand, against any and all losses, claims,
damages, costs, demands, Liabilities, expenses and/or proceedings whether
arising under contract, tort or otherwise including,  reasonable costs of
investigation, experts and counsel fees and disbursements which may be incurred
or suffered by, or made against the Escrow Agent in connection with or arising
in any way out of or in consequence of the Escrow Agent’s acceptance of its
appointment as Escrow Agent hereunder or the performance or non-performance of
the Escrow Agent’ duties hereunder, including, without limitation, any
arbitration or litigation arising from this Agreement or the Share Pledge or
other related agreement, except as arising out of fraud or gross negligence of
the Escrow Agent.

 

 
Schedule 6 - page 4

--------------------------------------------------------------------------------

 


 
(d)
In no circumstances shall the Escrow Agent have any obligation to make any
payment or make any transfer of shares pursuant to this Agreement under the
terms and conditions of this Agreement.

 

 
(e)
The Escrow Agent shall be unconditionally discharged from all further duties,
obligation and under this Agreement and from all Liabilities upon the release of
the Escrow Documents as provided in this Agreement.

 

 
(f)
If there is a dispute under this Agreement and/or under the Share Pledge or
other related agreement, the Escrow Agent shall be entitled, upon respective
instruction from the court or an arbitral tribunal, to release the Escrow
Documents to any court or arbitral tribunal of competent jurisdiction, and
thereupon to be discharged from all further duties and obligations without any
Liability under this Agreement and the Escrow Agent shall be indemnified in
accordance with section 7(c).d

 
8.           Notices
 

 
(a)
All notices, demands and other communications required to be given pursuant to
this Agreement shall be in writing and may be given by post, hand or telecopy
transmission addressed as provided below (or to the addressee at such other
address as the addressee shall have specified by notice actually received by the
addressor):

 
If to the Pledgee:
 
7L Equity Partners (Emerging Europe) Limited
Carinthia House
9-12 The Grange
St Peter Port
Guernsey, GY1 4BF
Great Britain
Attn. Mr. Jacques Vermeulen
Tel.:  +44 1481 743 758
Fax:  +44 1481 734 301
Email: jacques.vermeulen@augentius.com


 
If to the Pledgor:
 
VelaTel Global Communications, Inc.
12526 High Bluff Drive, Suite 155
San Diego, CA  92130
Attn: Kenneth Waggoner
Tel: + (760) 230-8986
Fax: + (760) 359-7042
Email: kwaggoner@velatel.com


 
If to the Escrow Agent:
 
Inter Jura Cy (Trusts) Limited
1 Lampousas Street, 1095
Nicosia, Cyprus
Attn: ____
Tel:
Fax:
Email:



 
Schedule 6 - page 5

--------------------------------------------------------------------------------

 




 
(b)
Notices shall become effective upon actual receipt by the party intended unless
expressly otherwise provided in this Agreement.

 

 
(c)
The Pledgee and the Pledgor authorise the Escrow Agent to accept notices from
each of them if they are signed on their behalf by the person signing the
present Agreement on their behalf or by any other person appointed by their
board of directors.

 

 
(d)
The Escrow Agent shall not be held responsible for any loss, liability, damage
or expense that may result from, or in connection with, any unauthorised
instructions or equipment malfunction except if caused by fraud or negligence of
the Escrow Agent.

 
9.           Delivery of Escrow Documents
 
Any delivery of the Escrow Documents by the Escrow Agent shall be deemed to be
duly effected if they are delivered by hand to:
 
If to the Pledgor:
 
VelaTel Global Communications, Inc.
12526 High Bluff Drive, Suite 155
Sean Diego, CA 92130  USA


 
If to the Pledgee:


[●]




10.           Representations and Warranties
 
Each party represents and warrants to the other party that:
 

 
(a)
such party has the power, authority and capacity (or, in the case of any party
that is a company, all corporate power and authority, as the case may be) to
execute, deliver and perform this Agreement;

 

 
(b)
in the case of a party that is a company, the execution, delivery and
performance of this Agreement by such party has been duly and validly authorized
and approved by all necessary corporate action;

 

 
(c)
this Agreement has been duly and validly executed and delivered by such party
and constitutes a valid and legally binding obligation of such party,
enforceable in accordance with its terms, subject to bankruptcy, insolvency, Or
other similar laws affecting or relating to creditors’ rights; and

 

 
(d)
the execution, delivery and performance of this Agreement by such party does not
and will not violate the terms of or result in the acceleration of any
obligation under (A) any material contract, commitment or other material
instrument to which such party is a party or by which such party is bound or (B)
in the case of a party that is a company, its Articles of Association.

 
11.           Specific Performance
 
The rights of the parties under this Agreement are unique and, accordingly, the
parties shall, in addition to such other remedies as may be available to any of
them at law or in equity, have the right to enforce their rights hereunder by
actions for specific performance to the extent permitted by law.
 

 
Schedule 6 - page 6

--------------------------------------------------------------------------------

 

12.           Entire Agreement
 
This Agreement constitutes the entire understanding of the parties with respect
to the subject matter hereof and supersedes any and all prior understandings and
agreements, whether written or oral, with respect to such subject matter.
 
13.           Successors and Assigns
 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, legal representatives,
successors, assigns and permitted transferees, except as may be expressly
provided otherwise herein.
 
14.           Severability
 
In case any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement and such invalid, illegal and unenforceable provision shall be
modified and construed so that it will be valid, legal, and enforceable to the
maximum extent permitted by law.
 
15.           Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
16.           Section Headings
 
The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
17.           Time
 
Time is of the essence for this Agreement.
 
18.           Arbitration
 
 All disputes arising in connection with this Agreement shall be finally settled
by arbitration. The arbitration shall be held in Cyprus and conducted in the
English language in accordance with the United Nations Commission on
International Trade Law (UNCITRAL) Arbitration Rules as at present in force.
There shall be 3 arbitrators, one to be appointed by the claimant and/or
claimants and one to be appointed by the respondent and/or respondents and the
third to be appointed by the common agreement of the two arbitrators selected by
the parties. In the event of a failure to agree on the appointment of
arbitrators, the appointing authority shall be the London Court of International
Arbitration. If the parties so agree, there shall be a sole arbitrator appointed
by the London Court of International Arbitration Upon the award rendered an
application may be made to the competent court for a judicial acceptance of the
award and an order for enforcement.
 
19.           Governing Law
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws (other than the conflict of laws rules) of Cyprus.
 

 
Schedule 6 - page 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have set their hands, as of the day of the
year first above mentioned.
 
THE PLEDGEE
     
[ ●]
In the presence of:
       
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By:
Name:
Title:
         
THE PLEDGOR
     
[●]
In the presence of:
       
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Name:
       
THE ESCROW AGENT
       
In the presence of:
       
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Name:




 
Schedule 6 - page 8

--------------------------------------------------------------------------------

 

APPENDIX "A"
 
INSTRUMENT OF TRANSFER
 
I/WE
 
VelaTel Global Communications, Inc, with registered office in San Diego
California (12526 High Bluff Drive, Suite 155, San Diego),
 
(hereinafter called the "transferor(s)")
 
in exchange of good and valuable consideration received by me/us by
 
Name
 
of
 
(hereinafter called the "transferee(s)" do hereby transfer to the said
transferee(s) the share(s) shown in the schedule hereto held by us/me in the
undertaking called
 
HERLONG ΙNVESTMENTS LIMITED
 
to hold unto the said transferee(s) his/their executors, administrators and
assigns.
 
AND I/WE the said transferee(s) do hereby agree to take the said shares in the
aforementioned undertaking subject to the conditions aforesaid.
 
Date:
 
SCHEDULE
 
…………. fully paid ordinary shares of €[●] each serial no. ………………………………………, as per
Share Certificate No.……… and …….
 
THE TRANSFEROR(S)
THE TRANSFEREE(S)
               
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: VelaTel Global Communications, Inc
Name:
Address: As above
Address: As above
           
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness to the signature
Witness to the signature
of Transferor(s)
of Transferee(s)


 
Schedule 6 - page 9

--------------------------------------------------------------------------------

 

APPENDIX "B"
 
HERLONG ΙNVESTMENTS LIMITED
 
UNANIMOUS WRITTEN RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY DATED
 
By a unanimous written resolution of all the Directors of the Company, it is
hereby resolved as follows:-
 
(1)       To approve of the following transfer of shares:
 
……………… fully paid ordinary shares of €[●] each serial no. ……………………………………… and
………………………….
 
from VelaTel Global Communications, Inc
 
to 7L Capital Partners Emerging Europe LP
 
 
(2)
The secretary is instructed to take all appropriate steps to implement the above
resolution.

 


..............................................................
(Sgd)  ………………






..............................................................
(Sgd)  ………………






..............................................................
((Sgd)  ………………






..............................................................
(Sgd)  ………………






..............................................................
(Sgd)  ………………


 
 

 
Schedule 6 - page 10

--------------------------------------------------------------------------------

 



 


 
APPENDIX "C"
 
IRREVOCABLE PROXY AND POWER OF ATTORNEY
IN ACCORDANCE WITH CLAUSE 4.01 OF THE SHARE PLEDGE
DATED ………… 2011
 
1.
We, VelaTel Global Communications, Inc, a Unites States corporation, organized
under the laws of Nevada, with a principal place of business at 12526 High Bluff
Drive, Suite 155, San Diego, California duly and legally represented by George
Alvarez hereby constitute and appoint ………………………………………………………….., a legal entity
incorporated and existing under the laws of the …………………………………..and having its
registered office at……………………………………………………., as our true and lawful attorney and
proxy being fully empowered and authorized to do all or any of the following
acts and matters with effect from the occurrence of an Event of Default pursuant
to the Share Pledge Agreement dated … … … between 7L Capital Partners Emerging
Group LP as Pledgee, on the one hand, and VelaTel Global Communications, Inc.,
as Pledgor, on the other hand (the “Share Pledge”):

 
 
(1)
To sell, transfer, assign, pledge or otherwise dispose or charge all or any of
the Shares and/or the Further Shares (as this terms are defined in the Share
Pledge) to or in favour of, such person or persons and under such terms as the
Attorney may deem fit.

 
 
(2)
To vote and/or exercise all consensual powers discretions and rights at any
general meeting of the Company or by executing any resolution in writing by such
shareholders as fully as we would do.

 
 
(3)
To demand, receive and retain all dividends, interest or other moneys or assets
accruing on or in respect of all or any of the Shares and/or the Further Shares.

 
 
(4)
To exercise all rights and options, by way of acceptance of offer of new shares,
rights or bonus issue, or other rights, benefits, or otherwise, accruing on or
in respect of all or any of the Shares and/or the Further Shares, and to require
that all such rights and options be registered, transferred, assigned or
otherwise dealt with as the Attorney may deem fit; all powers and authorities of
the Attorney under this Power of Attorney in respect of the Shares and/or the
Further Shares may be likewise exercised by the Attorney in respect of any new
shares, rights or bonus issue or other rights and benefits accruing in respect
of the Shares.

 
 
(5)
To demand from the Company, its secretary or Register keeper and any other
officer or person acting for the Company as well as from any competent
authority, the issue and delivery to the Attorney of any certificates,
statements or other documents of title evidencing the ownership of, or
entitlement to, the Shares and/or the Further Shares and any new shares, rights
or bonus issue, or other rights and benefits accruing in respect of the Shares
and/or the Further Shares.

 
 
(6)
Generally to act and deal in respect of the Shares and/or the Further Shares and
any new shares, rights or bonus, or other rights and benefits accruing in
respect of the Shares and/or the Further Shares  as fully as we could do.

 
 
(7)
To sign, execute and deliver any instruments of transfer, applications,
assignments, receipts, deeds, agreements and documents whatsoever in relation to
all or any of the powers authorities vested on the Attorney under this Power of
Attorney, and to do so under such terms and conditions as the Attorney may deem
fit;

 

 
Schedule 6 - page 11

--------------------------------------------------------------------------------

 

 
(8)
To appoint any substitute or agent or attorney to do all or any of the acts and
matters vested on the Attorney under this Power of Attorney.

 
2.
All and any proxies and/or powers of attorney previously given in favour of any
person or persons (other than the Attorney) in relation to the Shares and/or
Further Shares are hereby revoked.

 
3.
We hereby ratify and confirm all that the Attorney or any substitute or
substitutes shall do or cause to be done by virtue hereof.

 
4.
We hereby acknowledge that the Shares and/or Further Shares have been pledged to
the Attorney by the Share Pledge and this Power of Attorney is given by way of
security and shall remain in full force and irrevocable for as long as the
said  Share Pledge shall remain in force.

 
IN WITNESS whereof we have executed this Proxy and Power of Attorney this ……day
of ……….
 






SIGNED by  ............................
For and on behalf of VelaTel Global Communications, Inc.

 
Schedule 6 - page 12

--------------------------------------------------------------------------------

 

APPENDIX "D"
 
LETTER OF RESIGNATION
 
To:
HERLONG ΙNVESTMENTS LIMITED, of Nicosia Cyprus ("the Company")

 
CC:
7L CAPITAL PARTNERS EMERGING EUROPE LP

 
Date:
 
Dear Sirs,
 
I hereby resign from my position as a Director/Secretary of the Company with
effect from the date of this letter.
 
I hereby confirm that I have no claim whatsoever against the Company for loss of
office or otherwise.
 
Yours faithfully,








..............................................................
(Sgd)  ………………………..


[Name of Director/Secretary of the Company]

 
Schedule 6 - page 13

--------------------------------------------------------------------------------

 

APPENDIX "E"
 
LETTER OF AUTHORITY AND UNDERTAKING
 
TO:
7L CAPITAL PARTNERS EMERGING EUROPE LP

 
           ("the
Pledgee")                                                                           
 
DATED: …………., 2011
 
Dear Sirs,
 
RE: HERLONG ΙNVESTMENTS LIMITED ("THE COMPANY")
 
I, the undersigned, holding the office of [Director/Secretary] in the Company
referred to in the Share Pledge Agreement dated ……….. between 7L Capital
Partners Emerging Group LP as Pledgee, on the one hand, and VelaTel Global
Communications, Inc., as Pledgor, on the other hand (the “Share Pledge”) and for
good and valuable consideration provided by the Pledgee (the receipt and
sufficiency of which is hereby acknowledged) I hereby irrevocably authorise and
undertake with the Pledgee that:
 
 
1)
For so long as any Obligations are outstanding (as these are defined in the
Share Pledge) I will not act alone or in concert with any one or more of my
fellow directors or officers of the Company or with any other person, enter into
or accept or authorise any act or commitment in contravention of the covenants
under the Share Pledge;

 
 
2)
I hereby irrevocably authorise the Pledgee at any time on or after the
occurrence of an Event of Default (as defined in the Share Pledge) which is
continuing, to date, use and otherwise put into full effect the undated letter
of resignation delivered by me to the Pledgee pursuant to the Share Pledge.

 
All capitalized terms in the Share Pledge shall have the same meaning in the
present letter.
 
Yours faithfully,








……………….




[Director] [Secretary]

 
Schedule 6 - page 14

--------------------------------------------------------------------------------

 

APPENDIX "F"
 
WAIVER
 
To the Board of Directors
 
of HERLONG INVESTMENTS LIMITED
 
[insert address]
 
We, ……………………. of …………. , hereby confirm that in connection with the proposed
transfer of ………. shares of Euro 1,00 each from VelaTel Global Communications,
Inc. of the state of Nevada to 7L CAPITAL PARTNERS EMERGING EUROPE LP, of
Guernsey, we do not wish to exercise any options or rights vested in us by
virtue of the provisions of the Company's Articles of Association and we declare
that they may transfer such shares to any person or persons that they may
consider proper.
 
Signed this …….. day of ………., 20...
 






..................................................................
[insert name of Shareholder]



 
Schedule 6 - page 15

--------------------------------------------------------------------------------

 

APPENDIX “G”
 
DEFAULT NOTICE
 
To:
 
……………………..
 
Dear Sir,
 
We refer to the Escrow Agreement dated [INSERT] entered into between ourselves,
VelaTel and yourselves (the “Escrow Agreement”) and hereby give you notice
pursuant to section 3(b) thereof that in accordance with the terms and
conditions of the Share Pledge Agreement dated ……………. between 7L Capital
Partners Emerging Group LP as Pledgee, on the one hand, and VelaTel Global
Communications, Inc., as Pledgor, on the other hand (the “Share Pledge”), an
Event of Default (as this is defined in the Share Pledge) has taken place and
hereby request that you release and deliver to us the……………………..
 
Capitalised terms in the present letter have the same meaning as capitalised
terms in the Share Pledge and the Escrow Agreement (as the case may be).
 
Yours Truly
 
7L Capital Partners Emerging Europe LP






_______________________________
Title:



 
Schedule 6 - page 16

--------------------------------------------------------------------------------

 

APPENDIX “H”
 
RELEASE NOTICE
 
To:
 
………………..
 
Dear Sir,
 
We refer to the Escrow Agreement dated [INSERT] entered into between ourselves,
VelaTel and yourselves (the “Escrow Agreement”) and hereby give you notice
pursuant to section 3 (c) or 3 (d) (as the case may be) thereof that in
accordance with the terms and conditions of the Share Pledge Agreement dated
……………. between 7L Capital Partners Emerging Group LP as Pledgee, on the one
hand, and VelaTel Global Communications, Inc., as Pledgor, on the other hand
(the “Share Pledge”) and hereby request that you release and deliver to the
Pledgor the ……………...
 
Capitalised terms in the present letter have the same meaning as capitalised
terms in the Share Pledge and the Escrow Agreement.
 
Yours Truly
 
7L Capital Partners Emerging Europe LP






_______________________________
Title:


 
 
 
Schedule 6 - page 17

--------------------------------------------------------------------------------

 
 


 
Key Managers of Herlong and Their Compensation
 
 


 
Name
Position
Annual Compensation
Salvator Levis
Group CEO
EUR 90,000
Hajdi Mostic
Group CFO
EUR 24,000
Karlo Vlah
Group Chief Technical Officer and
Croatia & Montenegro Deputy CEO
EUR 72,000
Lejla Ibrahimpacic
Group Administration Officer
EUR 24,000

 


 
 
 
Schedule 7 - page 1

--------------------------------------------------------------------------------

 
 


CONTRACT FOR SERVICES
 


 
This Contract (the “Agreement”) is made the ____ day of __________, 20__.
 
BETWEEN:
 
1.
HERLONG INVESTMENTS LIMITED a company incorporated in Cyprus, having its
registered office in Cyprus (2 Agapinoros Street, IRIS TOWER, 5th floor,
Flat/Office 502, P.C. 1076, Nicosia) duly and legally represented by
_____________ (hereinafter the “Company”)

 
and
 
2.
______________, holder of __________ passport number _____________ (hereinafter
the “Consultant”).

 
Together the Company and the Consultant hereinafter the “Parties”, and
separately the “Party”.
 
WHEREBY IT IS AGREED as follows:
 
 
1.
APPOINTMENT AND DURATION

 

 
1.1
The Consultant and the Company have agreed that the Consultant will provide its
services to the Company in the capacity of _________________.  The Consultant
shall offer its services to the Company, as well as to any branches,
subsidiaries or affiliates (the “Group”), i.e., any entity that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with the Company.

 

 
1.2
The Agreement commences on ___________________ or shall be terminated in
accordance with the terms of paragraph 4. hereof.

 

 
1.3
The place where the Consultant shall render its services shall be that as
dictated from time to time by the Company and the Group.  It is expressly
acknowledged that the Consultant shall render its services outside Cyprus.

 
 
2.
DUTIES AND EXCLUSIVE SERVICE

 

 
2.1
During the continuance of the Agreement the Consultant shall without prejudice
to the duties imposed by law use its best endeavors to promote, develop and
extend the interests of the Company and the Group.

 

 
2.2
The Consultant shall perform such duties consistent with this Agreement.  It
shall provide its services and exercise such powers, authorities and discretions
as the Company and the Group shall from time to time delegate to its on such
terms and conditions and subject to such directions as the Company and the Group
may from time to time reasonably give and shall do all other acts and things in
the ordinary course of business of the Company and the Group as may be necessary
or conducive to the interest of the Company and the Group, provided that these
powers, authorities, directions, acts, and things fall within its Description of
Position/Services as in Schedule 2.

 

 
2.3
The Consultant will devote its full time and efforts exclusively to the Company
and will not during the subsistence of this Agreement enter the employment of
any other natural or legal person or become interested directly or indirectly in
any business or activity which may be competitive to the interest of the Company
or otherwise do anything inconsistent with the performance of its duties
hereunder.

 

 
Schedule 8 - Page 1

--------------------------------------------------------------------------------

 



 
3.
FEES AND EXPENSES

 

 
3.1
As compensation for the services rendered to the Company, the Consultant will
receive a fee of €________ (_____________-and-00/100 Euro) per month payable
monthly in arrears.

 

 
3.2
To collect the fee, the Consultant must first issue an invoice, as that
exhibited in Schedule 1 of the Agreement, for the appropriate sum, following the
month the services were provided and the Company shall pay its within 10
business days as of the receipt of the relevant invoice.

 

 
3.3
The Company undertakes the obligation to reimburse the Consultant for all
accommodation, travel, out-of-pocket expenses, reasonably and properly incurred
by it in the performance of its duties, provided that the budget of the said
expenses has been pre-approved by the Company’s competent bodies, that
reimbursement of the aforementioned expenses are in line with the Company’s
policy and procedures, and that satisfactory evidence of expenditure is
presented.


4.
TERMINATION and COMPENSATION

 
The Agreement shall terminate upon:
 
(a) a two-month prior written notice sent by the Consultant to the Company
 
(b) a two-month prior written notice sent by the Company to the Consultant
 
(c) mutual written consent.
 
In case of termination under (b) above, the Company agrees to pay to the
Consultant a sum equal to two monthly fees (as stated in Article 3 of this
Agreement), payable within 30 days from expiration of the Agreement.


 
5.
INDEMNIFICATION

 
The Company covenants and agrees to defend, indemnify and hold harmless the
Consultant from and against any and all losses, costs, expenses, liabilities,
claims or legal damages (collectively, "Losses") arising in its capacity as a
consultant, or under any other capacity, provided, however, that the Company
will not be responsible for any Losses to the extent that such Losses are the
result of willful misconduct or bad faith on the part of the Consultant.


 
6.
FORCE MAJEURE

 
None of the parties to this contract will be liable for any delay or failure to
perform, totally or in part, its obligations under this contract if such delay
or failure to perform was caused by an unforeseeable event whose consequences
are unavoidable for the contractual party that invokes it.


 
7.
CONFIDENTIAL INFORMATION

 

 
7.1
The Consultant shall not (except in the proper course of its duties or as
required by law) either during the continuance of its services or for a term of
2 years after the termination of the present agreement

 

 
(a)
divulge or communicate to any person or knowingly permit or enable any person to
acquire any professional or trade secret or other confidential information
concerning the business, finances, dealings, transactions or affairs of the
Company or of any company affiliated or associated with the Company or of any
agent, client or customer of any such company or any details thereof which may
have come to its knowledge during or in the course of this Agreement or prior to
the date of this Agreement (the “Confidential Information”); or

 

 
Schedule 8 - Page 2

--------------------------------------------------------------------------------

 


 
(b)
use or attempt to use any of the Confidential Information for its own use in any
manner which may injure or cause loss either directly or indirectly to the
Company or any affiliated or associated company or any of their respective
businesses or may be likely to do so or for any purpose other than in the
discharge of its duties hereunder.

 
Provided that the foregoing restrictions shall not apply to any part of the
Confidential Information which shall come into the public domain, otherwise than
through unauthorized disclosure of the Confidential Information or any part
thereof.
 

 
7.2
During the continuance of the Agreement the Consultant shall use its best
endeavors to prevent the unauthorized publication or disclosure of the
Confidential Information or any part thereof.

 

 
7.3
All notes and memoranda of the Confidential Information, which shall be
acquired, received or made by the Consultant during the course of this Agreement
hereunder or prior to the date of this Agreement, shall be the property of the
Company and shall be surrendered by the Consultant to someone duly authorized in
that behalf at the termination of the Agreement or at the request of the Company
during the course of this Agreement.

 


 
8.
MISCELLANEOUS

 

 
8.1
Entire Agreement

 
This Agreement constitutes the entire and only agreement between the parties
relating to rendering by the Consultant to the Company of the services set out
herein and this Agreement supersedes and cancels any and all previous contracts,
arrangements or understanding with respect thereto.
 

 
8.2
Amendment

 
This Agreement may be amended, modified, superseded, cancelled, renewed or
extended only by an agreement in writing executed by both parties hereto.
 

 
8.3
Independent Contractor

 
It is expressly agreed that the consultant is not an employee or executive of
the Company for any purpose whatsoever, but is an independent contractor.  The
Company is interested only in the results obtained by the Consultant, who shall
have sole control of the manner and means of performing under this Agreement.
 
The Consultant does not have, nor shall it hold herself out as having, any
right, power, or authority to create any contract or obligation, either express
or implied, on behalf, in the name of, or binding upon the Company, or to pledge
Company’s credit, or to extend credit in the Company’s name unless Company shall
consent thereto in advance in writing.
 

 
8.4
Notices

 
All notices and other communications required or permitted under this Agreement
shall be in writing and sent by fax and nationally recognized express courier
service.  Such notices and other communications shall be effective upon receipt
to the following addresses or such other addresses as any party shall notify to
the other party:
 


 

 
Schedule 8 - Page 3

--------------------------------------------------------------------------------

 




 
If to the Company
7L Capital Partners Limited
2 Agapinoros Street
IRIS Tower
5th floor, Flat/Office 502
P.C. 1076, Nicosia
Republic of Cyprus
 
Attention:  
____________________
 
Email:  
____________________
 
Fax:  
____________________
       
If to the Consultant
____________________
____________________
____________________
 
Email:  
____________________
 



 

 
8.5
Governing Law

 
  This Agreement and the rights and obligations of the parties hereto shall be
construed in accordance with the laws of the Republic of Cyprus without giving
effect to the principles of conflict of laws.
 

 
8.6
Jurisdiction

 
  The parties hereto hereby irrevocably submit to the exclusive jurisdiction of
the Courts of Cyprus.
 


 


 IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as at the date first above written.
 


 


 
THE CONTRACTING PARTIES
 


 


 


 

 
On behalf of the Company
 
On behalf of the Consultant
   
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 



 


 


 


 


 

 
Schedule 8 - Page 4

--------------------------------------------------------------------------------

 

SCHEDULE 1
 


 
[NAME]
 
[Home Address]
 
[Telephone]
 


 


 
………….................……, 20.....
 


 


 
INVOICE NO….. /201...
 


As per clause 3.2. of the Agreement
 
Dated ……….............… 201...
 


 
Amount due for Services rendered for the period of [Date] for a total [Euro
Amounts]
 



--------------------------------------------------------------------------------



 


Payment to be kindly made by transfer to [account number]
 


 


 

 
Schedule 8 - Page 5

--------------------------------------------------------------------------------

 

SCHEDULE 2
 


 
DESCRIPTION OF POSITION / SERVICES
 


 
The Consultant will provide the following services to the Company as well as to
any branches, subsidiaries or affiliates of the Company (the “Group”) (i.e. any
entity that directly or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with the Company):
 
 
·

 
 
·

 


 


 
Schedule 8 - Page 6

--------------------------------------------------------------------------------

 